              Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 1 of 150




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 20661174
Notice of Service of Process                                                                            Date Processed: 11/07/2019

Primary Contact:           Bruce Buttaro
                           Liberty Mutual Insurance Company
                           175 Berkeley St
                           Boston, MA 02116-5066

Entity:                                       Employers Insurance Company Of Wausau
                                              Entity ID Number 2538000
Entity Served:                                Employers Insurance Company of Wausau
Title of Action:                              Distribution International Inc vs. Employers Insurance Company of Wausau
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Harris County District Court, TX
Case/Reference No:                            201978137
Jurisdiction Served:                          Texas
Date Served on CSC:                           11/07/2019
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           J. James Cooper
                                              713-469-3800

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




                                                                      Exhibit
                                                                     EXHIBIT
                                                                     _________
                                                                         A
           Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 2 of 150

                                                  CAUSE NO. 201978137
COPY OF PLEADING PROVIDED BY PLT


                                      RECEIPT NO: 883651 TRACKING NO: 73690429
Plaintiff:                                               In The 151st
DISTRIBUTION INTERNATIONAL INC                          Judicial District Coilrt of
vs                                                      Harris County, Texas
Defendant:                                              201 CAROLINE
EMPLOYERS INSURANCE COMPANY OF WAUSAU                   Houston, Texas
                                CITATION CORPORATE
THE STATE OF TEXAS
County of Harris

To:   EMPLOYERS INSURANCE COMPANY OF WAUSAU (CORPORATION) MAY BE SERVED BY
SERVING ITS REGISTERED AGENT CORPORATION SERVICE COMPANY
211 EAST 7TH STREET SUITE 620, AUSTIN TX 78701

        Attached is a copy of: PLAINTIFF'S ORIGINAL PETITION

This instrument was filed on October 25, 2019 in the above cited cause number and court. The instrument attached describes
the claim against you.

        YOU HAVE BEEN SUED. You may employ an attorney. If you or your Attoniey do not file a written answer with
the District Clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration date of 20 days after
you were served this citation and petition, a default judgment may be taken against you.

        This citation was issued on November 1, 2019, under my hand and seal of said court.



Issued at the request of:                         ~~~•~_~~ ~                     Matilyn Burgess, Disti-ict Clerk
COOPER, J. JAMES                             ;{ J .     HARR~s'==
                                                            ~~~                  Harl•is County, Texas
                                                  f
811 MAIN STREET, SUITE 1700                                                      201 CAROLINE Houston Texas 77002
HOUSTON, TX 77002                                                                (PO Box 4651, Houston, Texas 77210)
                                              ~                 Nc,
713-469-3879                                 :~~s •~      ~ f.~ti =
Bar Number: 04780010                           ;.w~ ~     S'~'~`'
                                                                                 Generated By:RHONDA MOMON




                                                                             0i1l:

                                                                                               arr~ pm
             Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 3 of 150


                                                                          Tracking Number: 73690429



                                                   CAUSE NUMBER: 201978137


PLAINTIFF: DISTRIBUTION INTERNATIONAL INC                                          In the 151st
       vs.                                                                         Judicial District Court of
DEFENDANT: EVIPLOYERS INSURANCE COMPANY OF WAUSAU                                  Harris County, Texas




                                       OFFICER - AUTHORIZED PERSON RETURN
                                                                                      '/
Came to hand at o'clock
                ~       ~ M. on the                          day of           ~ 1/ ~                  , 20~. Executed at

(Address
in

                          Cotmty at o'clock _. M. On the              day of                                    20         , by

Delivering to                                                           defendant, in person, a h•ue copy of this Citation
together with the accompanying             copy (ies) of the «Attachment» . Petition attached thereto and I endorsed on said
copy of the Citation the date of delivery.

To certify which I affix my hand officially this                 day of                                              20.

Fees


                Affiant                                                                               Deputy

On this day,                                                            , known to me to be the person whose sigtiature
appears on the foregoing rettirn, personally appeared. After being by me duly sworn, he/she stated that this citation was
executed by him/her in the exact manner recited on the return.

SWORN TO AND SUBSCRIBED BEFORE ME, On this                       day of                                              , 20_.



                                                                          Notary Public
 Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 4 of 150
                                                                                                       10/25/2019 9:57 AM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 37960048
                                                                                                          By: Tahj Wimbley
                                                                                                Filed: 10/25/2019 9:57 AM

                                      ~~




DISTRIBUTION INTERNATIONAL, INC. §                          IN THE DISTRICT COURT OF
                                                 §
       Plaintiff,                                §
V.                                               §          HARRIS COUNTY, TEXAS
                                                 §
EMPLOYERS INSURANCE COMPANY §
OF WAUSAU                   §
                                                 §
       Defendant.                                §                         JUDICIAL DISTRICT


                            PLAINTIFF'S ORIGINAL PETITION

       Plaintiff DISTRIBUTION INTERNATIONAL, INC. ("Distribution International")

brings this lawsuit for breach of contract, stattitory and common law bad faith, and violations of

the Texas Instirance Code and Prompt Payment Act against Defendant EMPLOYERS

INSURANCE COMPANY OF WAUSAU ("Watisau"), and in support of its action, states the

following:

                                         DISCOVERY

       1.      Discovery is requested under Leve13, pursuant to TEx. R. Civ. P. 190.4.

                                    NATURE OF ACTION

       2.      This is an action for breach of contract and other relief under first-party property

insurance coverage sold by Wausau to Distribution International. Distribution International

brings this action to address disputes concerning the insurance coverage sold by Wausau to

Distribution International and for which Distribution International paid substantial premitim and

for Wausau's breach of its obligations by failing to pay amounts due under the insurance.

       3.      More specifically, despite its contractual obligations under the coverage it sold to

Distribution International, Wausau has failed and refused to pay the full amount of coverage
  Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 5 of 150




owed for property damage arising out of Hurricane Harvey to two separate properties located in

Port Arthur, Texas.

                                          THE PARTIES

        4.      Plaiiitiff Distribution International is a corporation organized and existing under

the laws of the State of Delaware, with its principal place of business in Houston, Texas.

        5.      Defendant Wausau is a corporation organized and existing under the laws of the

State of Wisconsin, with its principal place of business in Boston, Massachusetts. Wausau may

be served with summons through its registered agent for service of process in Texas:

Corporation Service Company, 211 East 7It' Street, Suite 620, Suite 620, Austin TX 78701-3218.

                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction of this cause and jurisdiction to grant all

relief requested by Distribution International. The amount in controversy is within the

jurisdictional limits of this Court.

        7.      Venue is proper in Harris County, Texas, pursuant to section 15.092 of the Texas

Civil Practice and Remedies Code, because all or part of the contract was to be perfonned in

Harris County, Texas and the policy at issue was issued and delivered in Harris County, Texas.

Venue is also proper pursuant to section 15.002 of the Texas Civil Practice and Remedies Code

because Harris County is where a substantial part of the events or omissions giving rise to the

claim occurred.

                                          THE POLICY

        8.      Distribution International is the First Named Insured under a Premier Property

Protector insurance policy issued by Defendant Wausau for the period from March 31, 2017 to




                                                  2
 Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 6 of 150




March 31, 2018, Policy No. YAC-L9L-453866-027 (the "Policy"). A tnie and correct copy of

the Policy is attached hereto as Exhibit A.

       9.      The Policy provides coverage for "Property, as described in this Policy, against all

risks of physical loss or damage, except as hereinafter excluded or limited, while located as

described in this Policy."

       10.     Among other categories of covered "Property," the Policy provides coverage for

"Real Property" and "Personal Property" located at or within 1,000 feet of a covered location

       11.      The Policy defines "Real Property," in part, as "Building(s) and any other

structure."

       12.     The Policy defines "Personal Property," in part, as "`Your' tangible things, other

than `real property' owned by `you' and used in `your business. "'

       13.     The Policy also provides coverage for "`Your actual loss sustained, as provided in

the TIME ELEMENT COVERAGES and TIME ELEMENT COVERAGES AND

LIMITATIONS, directly resulting from a loss of the type insured by this Policy," inch.iding

"Gross Earnings" loss and "Extra Expense."

       14.     The Policy defines "Gross Earnings" loss, in part, as "the actual loss sustained by

`you' due to the necessary intemiption of `your' business during the PERIOD OF LIABILITY."

       15.     The "Extra Expense" coverage under the Policy applies to "`your' reasonable and

necessary extra costs ... [t]o temporarily continue as nearly normal as practicable the conduct of

`your' business ... and [t]he temporary use of property or facilities of `yours' or others" incurred

during the PERIOD OF LIABILITY.




                                                 3
 Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 7 of 150




          16.   Among other covered buildings, the Policy's Schedule of Covered Locations lists

6401 S Twin City Hwy and 202 Valley Forge in Port Arthur, Texas (the "Port Arthur

Properties")

          17.   The Policy Limit of Liability is $50,000,000.

          18.   The Policy states Wausau "will pay the insured loss within thirty (30) days after

`we' receive and accept the signed, sworn Proof of Loss" if certain conditions apply.

                                        BACKGROUND

       19.      This is a straightforward property damage insurance claim, falling directly within

the coverage of the Policy.

       20.      On or about August 25, 2017, multiple buildings owned by Distribution                '

International, including the Port Arthur Properties, sustained damage and loss caused by

Hurricane Harvey, inch.iding damage to "Real Property" and "Personal Property."

       21.      The physical damage and loss to the Port Arthur Properties constithites covered

physical damage and loss under the Policy.

       22.      Distribution International also incurred "Gross Earnings" loss and "Extra

Expense" in connection with the physical damage and loss to the Port Arthur Properties.

       23.      The Port Arthur Properties are listed on the Policy's Schedtile of Covered

Locations.

       24.      Distribution International timely submitted a Proof of Loss to Wausau in

connection with the Port Arthur Properties and its other properties damaged by Hurricane

Harvey.

       25.      By letter dated October 27, 2017, Liberty Muhtal asserted that a separate

deductible of $500,000 applies to each of Distribution International's claims for coverage for




                                                G;
 Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 8 of 150




loss and damage to "Real Property" and "Personal Property" to the Port Arthur Properties, and

that a separate $100,000 deductible applies Distribution Inteniational's claim for coverage for

"Gross Earnings" loss and "Extra Expense" in connection with the loss and damage to the Port

Arthur Properties.

       26.     Distribution International disputed Wausau's deductible position because the

Policy states that if two or more deductibles apply to an occurrence, the total deductible will not

exceed the largest applicable deductible. Distribution International thus demanded that Wausau

revise its deductible position and agree and acknowledge that only a$500,000 deductible applies

to Distribution International's claim in connection with the Port Arthur Properties.

       27.     Wausau has failed and refiised to revise its position, denying coverage for

$600,000 to which Distribution International is entitled.

       28.     All conditions and requirements imposed by the Policy on Distribution

International, including but not limited to the payment of premituns, notice of claims and

occurrences, and exhaustion of underlying limits and deductibles, if any, have been satisfied

and/or waived and/or are subject to an estoppel or other avoidance against Wausau.

                                         COUNTI
                                   BREACI3 OF CONTRACT

       29.     The preceding paragraphs are incorporated here by reference.

       30.     Under the terms of the Policy, Wausau was obligated to provide coverage for loss

or damage to "Real Property" and "Personal Property" and for "Gross Earnings" loss and "Extra

Expense" in connection with the physical damage and loss to covered locations.

       31.     Under the terms of the Policy, if two or more deductibles apply to an occurrence,

the total deductible will not exceed the largest applicable dedtictible.




                                                  5
 Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 9 of 150




        32.       Watisau is obligated to provide coverage to Distribution International for its loss

or damage to "Real Property" and "Personal Property" and for "Gross Earnings" loss and "Extra

Expense" in connection with the physical damage and loss to the Port Arthur Properties, and

only is entitled to apply a deductible of $500,000 with respect to this coverage.

       33.        Wausau has improperly asserted that a deductible of $1.1 million applies to

Distribution International's claim for coverage for the Port Arthur Properties. As a result,

Wausau has failed and refiised to comply with its contractual obligations under the Policy.

Accordingly, Distribution International seeks damages for breach of contract from Wausau.

                                             COUNTII
              BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

       34.       The preceding paragraphs are incorporated here by reference.

       35.       A special relationship existed between Wausau, as insurer, and Distribution

International, as the policyholder. As a result of the special relationship between Wausaii and

Distribution International, Watisau owed Distribution Inteinational a duty of good faith and fair

dealing.

       36.       Wausau breached its duty to Disti-ibution International through the facts as

outlined above, by denying or delaying payment of the claims without a reasonable basis, and by

its failure to properly, thoroughly and timely investigate and evaluate Distribution International's

losses, in the following particulars, among others:

              a. By failing to attempt in good faith to effectuate a prompt, fair and eqtiitable
                 settlement of Distribution International's claims after liability became reasonably
                 clear;

             b. In failing to timely and reasonably respond to Distribution International after
                Distribution International presented covered losses to Wausau;

             c. By failing to promptly provide Distribution International a reasonable explanation
                of the basis for Wausau's denial and refiisal to pay the claims;



                                                  C~
Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 10 of 150




             d. By failing to conduct a reasonable investigation of the claims;

             e. By performing an investigation not reasonably calculated to find coverage, but
                instead designed to try to avoid coverage.

             f. By misrepresenting to Distribution International a material fact or policy
                provision relating to coverage at issue; and

             g. Any and all other acts of conduct that may be uncovered or committed during the
                discovery phase and/or trial of this lawsuit.

       37.       Each breach of the dtity of good faith and fair dealing by Wausau was a cause of

the damages to Distribution International, and Distribution International seeks to recover its

damages for these breaches.

                                    COUNT III
                      UNFAIR OR DECEPTIVE ACTS OR PRACTICES

       38.      The preceding paragraphs are incorporated here by reference.

       39.      The conduct of Wausaii, including its investigating, processing, and delaying or

refusing payment of Distribution International's losses, constitutes multiple violations of TEx.

INS. CODE § 541.001 et seq. and § 542.003, and constittites unfair or deceptive acts or practices

in the business of insurance prohibited by TEX. INS. CODE § 541.001 et seq., TEX. INS. CODE §

542.003, and rules and regulations addressed by the State Board of Insurance. Wausau violated

those provisions in the following particulars, among others:

             a. By failing to attempt in good faith to effectLiate a prompt, fair, and equitable
                settlement of Distribution International's claims after liability became reasonably
                clear;

             b. In failing to timely and reasonably respond to Distribution Inteniational after
                covered losses were presented to Wausau;

             c. By failing to promptly provide Distribution International a reasonable explanation
                of the basis for Wausau's denial and refiisal to pay the claims;

             d. By failing to conduct a reasonable investigation of the claims;




                                                 7
Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 11 of 150




             e. By performing an investigation not reasonably calculated to find coverage, but
                instead designed to try to avoid coverage.

             f. By misrepresenting to Distribution International a material fact or policy
                provision relating to the coverage at issue; and

             g. Any and all other acts of conduct which may be uncovered or committed during
                the discovery phase and/or trial of this lawsuit.

       40.       Each such action or inaction by Wausaii was a catise of damages to Distribution

International.

                                       COUNTIV
                              PROMPT PAYMENT VIOLATIONS

       41.       The preceding paragraphs are incorporated here by reference.

       42.       Distribution International timely notified Wausau of the claim and provided all

information necessary for Wausau to investigate and pay the claim.

       43.       Under the terms of the Policy and the Prompt Payment Act of the Texas Insurance

Code, Wausau was required to timely acknowledge receipt of Distribution International's claim,

commence any investigation of the claim, and request from Distribution International all items,

statements and forms that Wausau reasonably believed, at that time, would be required from

Distribution International. An insurer may make additional requests for information, but only if

during the investigation the additional requests become necessary.

       44.       Wausau violated the Prompt Payment Act and the Policy in numerous respects.

Wausau wrongfully denied and delayed payment of the entirety of Distribution International's

claims and failed to timely commence its investigation. Wausau also failed to timely pay

Distribution International's claims, instead issuing its wrongful denial in a letter dated

October 27, 2017. Wausau failed to provide a proper basis for its denial and failed to timely pay

the full amount of Distribution International's losses.




                                                 :
 Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 12 of 150




         45.   Accordingly, Wausau is liable to Distribution International for prejudgment

interest, plus an additional 18% per year of the amount of Distribution Intenlational's losses,

together with reasonable attorneys' fees and costs, pursuant to TEX. INs. CoDE ANr1. § 542.060.

                                    MULTIPLE DAMAGES

         46.   On information and belief, Wausau's unlawful acts and practices were committed

knowingly as defined in § 541.002 and demonstrate acthial conscious indifference for the rights

and welfare of Distribution International, entitling Distribution International to multiple

damages. In refiising to timely indemnify Distribution International for its losses, Wausau knew

that Distribution International would incur and continue to incur substantial expenses despite the

fact that it had insurance coverage under the Policy. Distribution International seeks recoveiy of

multiple damages in an amount tliree times Distribution International's achial damages described

above.

                                    PUNITIVE DAMAGES

         47.   On information and belief, Wausau's breaches of the duty of good faith and fair

dealing were grossly negligent or committed with malice as such terms are defined in Chapter 41

of the Texas Civil Practices & Remedies Code. Distribution International seelcs exemplary

damages in an amount that will inhibit and deter Wausau from engaging in this type of claims-        _

handluig misconduct in the fiiture. Such exemplary damages shall not exceed an amount equal

to the greater of two times Distribution International's actual damages.

                                     ATTORNEYS'FEES

         48.   Distribution International was forced to retain the undersigned attorneys to pursue

these causes of action. Therefore, under TEX. INs. CoDE ANN. § 541.152 and § 542.060 and TEX.




                                                0
Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 13 of 150




Civ. PR2,c. & REM. CoDE §38.001, Distribution International has the right to recover all of its

reasonable and necessary trial and appellate attorneys' fees.

                                 REQUEST FOR DISCLOSURE

       49.     Precision requests that Wausati disclose all of the information provided for by

Texas Rule of Civil Procedure 194.

                                         JURY DEMAND

       50.     Pursuant to the provisions of Rule 216 of the Texas Rules of Civil Procedure,

Distribution International makes this demand for a jury trial in this litigation.

       WHEREFORE, Distribution Inteniational requests that:

      (a)     Wausau be cited to appear and answer these claims;

      (b)     Judgment be entered against Wausau and in favor of Distribution International for:

               (1)     Distribution International's actual damages in an amount in excess of the
                       minimum jurisdictional limits of this Court;

               (2)     penalty interest at the rate of eighteen percent (18%) per year of its claiin
                       as damages, pursuant to TEx. Itvs. CoDE §542.060;

               (3)     multiple damages as a result of Wausau's knowing violations of TEX. INs.
                       CODE §541.001 et seq.;

               (4)     Consequential damages resulting naturally, but not necessarily, from
                       Wausati's faihue to abide by the terms of the Policy and breaches of
                       contract and/or the other acts and omissions complained of;

               (5)     punitive damages for Wausau's malicious conduct and conscious
                       indifference to the rights and welfare of Distribution Intenlational;

               (6)     prejudgment and post judgment interest at the maximum allowable rates;

               (7)     reasonable attorney's fees and expenses;

               (8)     all costs in prosecuting this litigation; and

               (9)     any additional relief, legal and eqtiitable, general or special, to which
                       Distribution International may be justly or equitably entitled.




                                                 10
Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 14 of 150




                                 Respectfully submitted,

                                 REED SMITH LLP

                                 /s/J. James
                                 J. James Cooper
                                 Texas State Bar #: 0478010
                                 811 Main St #1700
                                 Houston, Texas 77002
                                 Telephone: 713 .469.3 800
                                 Telecopier: 713.469.3 899
                                 jcooper@reedsmith.com

                                 Of Counsel:
                                 John D. Shugrue
                                 10 South Wacker Drive, 401h Floor
                                 Chicago, Illinois 60606
                                 Telephone: 312.207.1000
                                 Telecopier: 312.207.6400
                                 jshLignie@reedsmith.com

                                 ATTORNEYS FOR PLAINTIFF
                                 DISTRIBUTION INTERNATIONAL, INC.




                                   11
Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 15 of 150




                             Exhibit A
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 16 of 150




                                 PREMIER PROPERTY PROTECTORT"'
                                             POLICY COVER PAGE

 POLICY NUMBER:                                        DATE OF ISSUE:
 YAC-1-9 L-453866-027                                  03/31 /2017

 COMPANY PROVIDING INSURANCE:
                                Employers Insurance Company of Wausau
                                 ( hereafter referred to as we, us or our )

In consideration of this Policy's Provisions, Conditions, Stipulations, LIMITS OF LIABILITY and of premium
charged, we cover property, as described in this Policy, against all risks of direct physical:loss or damage, except
as hereinafter excluded or limited, while located as described in this Policy.

We insure:

                                       Distribution International. Inc.
                                 ( hereafter referred to as you or your(s) )


The term of this Policy is from March 31, 2017 to March 31, 2018 at 12:01 a.m., local time. In the event of a
claim, the Policy period is measured by local time at the location where the direct physical loss or damage
occurs.

PRODUCER'S NAME AND MAILING ADDRESS
Chris Gilbertson
Marsh USA, Inc.
1166 Avenue of the Americas
New York, NY 10036-2774

While this Policy is in effect, you are a member of Liberty Mutual Holding Company Inc. and are entitled to vote
either in person or by proxy at any and all meetings of said company. The Annual Meeting of Liberty Mutual
Holding Company Inc. is in Boston, Massachusetts, on the second Wednesday in April each year at ten o'clock in
the morning. You shall participate in the distribution of surplus funds of the company through any dividends that
may be declared for this Policy. The amount of any dividends that may be declared shall be to the extent, and
upon the conditions fixed and determined by the Board of Directors and in compliance with any laws that apply.
Members of Liberty Mutual Holding Company Inc. may request a copy of the company's annual financial
statements, which are posted on our website, www.libertymutual.com, or by writing to Liberty Mutual Holding
Company Inc., 175 Berkeley Street, Boston, Massachusetts, 02117.

This Policy is classified for dividend purposes in DIVIDEND CLASS I- Fire and Allied Lines. This Policy is not
assessable.

IN WITNESS WHEREOF, the company has caused this Policy to be executed and attested, and, if required by
state law, this Policy shall not be valid unless countersigned by a duly authorized representative of the company.

                        President                                 Secretary



                               ~V
PY 00 01 02 17                           © 2016 Liberty Mutual Insurance                                  Page 1 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 17 of 150



                                TABLE OF CONTENTS

POLICY COVER PAGE

SECTION I — DECLARATIONS

   A.   FIRST NAMED INSURED AND MAILING ADDRESS
   B.   POLICY PERIOD
   C.   INSURING AGREEMENT
   D.   PREMIUM
   E.   PREMIUM PAYABLE
   F.   COVERED LOCATION(S)
   G.   TERRITORY
   H.   JURISDICTION
   I.   CURRENCY
   J.   DEFINED WORDS
   K.   LIMITS OF LIABILITY
   L.   CANCELLATION TIME SPECIFICATIONS
   M.   DEDUCTIBLES
   N.   QUALIFYING PERIOD(S)

SECTION II — PROPERTY DAMAGE

   A.   COVERED PROPERTY
   B.   PROPERTY NOT COVERED
   C.   EXCLUSIONS
   D.   PROPERTY DAMAGE COVERAGES AND LIMITATIONS
        1. ACCOUNTS RECEIVABLE
        2. BRANDS AND LABELS
        3. CONTROL OF DAMAGED GOODS
        4. COURSE OF CONSTRUCTION
        5. DATA, PROGRAMS OR SOFTWARE
        6. DEBRIS REMOVAL
        7. DECONTAMINATION COSTS
        B. DEFENSE FOR PERSONAL PROPERTY OF OTHERS
        9. DEFERRED PAYMENTS
        10. DEMOLITION AND INCREASED COST OF CONSTRUCTION
        11. ERRORS AND OMISSIONS
        12. EXPEDITING EXPENSE
        13. FINE ARTS
        14. FIRE DEPARTMENT SERVICE CHARGES
        15. LAND AND WATER CLEANUP, REMOVAL AND DISPOSAL
        16. MISCELLANEOUS PERSONAL PROPERTY
        17. NEWLYACQUIRED LOCATIONS
        18. OFF PREMISES INTERRUPTION OF SERVICES — PROPERTY DAMAGE




PY 00 0102 17                  © 2016 Liberty Muttial Insurance          Page 2 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 18 of 150




        19. PROFESSIONAL FEES
        20. PROTECTION AND PRESERVATION OF PROPERTY
        21. RADIOACTIVE CONTAMINATION
        22. TAX LIABILITY
        23. TEMPORARY REMOVAL OF PROPERTY
        24. TRANSIT
        25. VALUABLE PAPERS AND RECORDS

SECTION III — TIME ELEMENT

   A. LOSS INSURED
   B. TIME ELEMENT COVERAGES
       1. GROSS EARNINGS
       2. EXTRA EXPENSE
       3. LEASEHOLD INTEREST
       4. RENTAL INSURANCE
   C. PERIOD OF LIABILITY
   D. TIME ELEMENT EXCLUSIONS
   E. TIME ELEMENT COVERAGES AND LIMITATIONS
       1. ATTRACTION PROPERTY
       2. CIVIL OR MILITARY AUTHORITY
       3. COMPUTER SYSTEMS NON PHYSICAL DAMAGE
       4. CONTINGENT TIME ELEMENT
       5. CRISIS MANAGEMENT
       6. DELAY IN STARTUP
       7. EXTENDED PERIOD OF LIABILITY
       8. INGRESS / EGRESS
       9. OFF PREMISES INTERRUPTION OF SERVICES — TIME ELEMENT
       10. ON PREMISES INTERRUPTION OF SERVICES — TIME ELEMENT
       11. PROTECTION AND PRESERVATION OF PROPERTY TIME ELEMENT
       12. RELATED LOCATIONS
       13. RESEARCH AND DEVELOPMENT
       14. SOFT COSTS

SECTION IV — DESCRIBED LOSSES

   A.   EARTH MOVEMENT
   B.   EARTH MOVEMENT SPRINKLER LEAKAGE
   C.   EQUIPMENT BREAKDOWN
   D.   FLOOD
   E.   NAMED STORM




PY 00 0102 17                 © 2016 Liberty Mutual Insurance            Page 3 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 19 of 150




SECTION V- GENERAL POLICY CONDITIONS

   A.   ASSIGNMENT
   B.   CANCELLATION
   C.   CONCEALMENT, MISREPRESENTATION OR FRAUD
   D.   CONFORMITY TO STATUTES
   E.   INSPECTION
   F.   LENDERS LOSS PAYEE AND MORTGAGEE INTERESTS AND OBLIGATIONS
   G.   LIBERALIZATION
   H.   NO REDUCTION BY LOSS
   I.   NONRENEWAL
   J.   OTHERINSURANCE
   K.   PAIR, SET OR PARTS
   L.   POLICY MODIFICATION
   M.   TITLES
   N.   TRANSFER OF RIGHTS AND DUTIES
   O.   VACANCY
   P.   VALUATION

SECTION VI — LOSS CONDITIONS

   A.   ABANDONMENT OF PROPERTY
   B.   APPRAISAL
   C.   COLLECTION FROM OTHERS
   D.   COMPANY OPTION
   E.   DUTIES AFTER A LOSS
   F.   LOSS ADJUSTMENT / PAYABLE
   G.   PAYMENT OF LOSS
   H.   SUBROGATION
   I.   SUIT AGAINST THE COMPANY

SECTION VII — DEFINITIONS

APPENDIX A- SCHEDULE OF COVERED LOCATIONS

APPENDIX B— NEW MADRID EARTH MOVEMENT ZONES

APPENDIX C— PACIFIC NORTHWEST EARTH MOVEMENT ZONE

APPENDIX D- NAMED STORM TIERS FOR USA INCLUDING ITS COMMONWEALTHS
            AND TERRITORIES

APPENDIX E- FLOOD HAZARD LOCATIONS

FORMS AND ENDORSEMENTS

STATE AMENDATORY ENDORSEMENTS




PY 00 01 02 17                 © 2016 Liberty Muttial Insurance          Page 4 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 20 of 150




                                   SECTION I - DECLARATIONS
A. FIRST NAMED INSURED AND MAILING ADDRESS

   Distribution International, Inc. and any subsidiary, and the interest of Distribution International, Inc. in
   any partnership or joint venture in which Distribution International, Inc. has management control,
   ownership, or is obligated to insure, as now constituted or hereafter is acquired, as the respective interest of
   each may appear; all hereafter referred to as you or yours, including legal representatives.

   When any Insured described above is a party to a written contract or agreement on file that requires a legal
   entity to be identified as an additional insured under this Policy, this Policy includes the legal entity as an
   additional insured, as its interest may appear, for physical damage to covered property which is the subject
   of the written contract or agreement on file, before any loss occurs; and does not provide any TIME
   ELEMENT Coverage to the legal entity, except as provided under LEASEHOLD INTEREST of this Policy or
   as specifically endorsed to the Policy.

   9000 Railwood Dr
   Houston, TX 77078

B. POLICY PERIOD

   The term of this Policy is from March 31, 2017 to March 31, 2018 at 12:01 a.m., local time. In the event of a
   claim, the Policy period is measured by local time at the location where the direct physical loss or damage
   occurs.

C. INSURING AGREEMENT

   In consideration of this Policy's Provisions, Conditions, Stipulations, LIMITS OF LIABILITY and of premium
   charged, we cover property, as described in this Policy, against all risks of direct physical loss or damage,
   except as hereinafter excluded or limited, while located as described in this Policy.

D. PREMIUM

   This Policy is issued in consideration of the following initial premium inclusive of any premium shown on
   endorsements which are part of the Policy at the time of issue.

                                                                                     $356,259
    Policy Premium (Excluding premium for "certified act(s) of
    terrorism" under the Terrorism Risk Insurance Act (TRIA), as
    amended :


    Policy Premium for "certified act(s) of terrorism" under the                       $5,008
    Terrorism Risk Insurance Act (TRIA), as amended:


       • Policy Premium for Fire Following Acts of Terrorism (in
          States where required)
    Commission                                                                          15%
    State or Municipal Taxes, Surcharges and Other Miscellaneous
                                                                                        $884
    Charges: (See State or Municipal Taxes, Surcharges and Other
    Miscellaneous Charges summary shown below)




PY 00 0102 17                          © 2016 Liberty Mutual Insurance                                   Page 5 of 75
   Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 21 of 150




    Service Charges: See Service Charges summary shown below)                      N/A

    Total Policy Premium/Other Charges for Above Policy Period:                  $362,151

    Policy Premium will be billed 8 installments. The Deposit                    $46,042
    Premium/Other Charges is:


   State or Municipal Taxes, Surcharges and Other Miscellaneous Charges

   The amount shown below for State or Municipal Taxes, Surcharges and Other Miscellaneous Charges is
   comprised of the following amounts:

                                                                                    Amount
     State or Municipal Taxes, Surcharges and Other Miscellaneous Char es

    Louisiana FAIR Plan Emergency Assessment                                         $780

    New Jersey Surcharge                                                              $58

    New York FIF                                                                     $39

    West Virqinia Surcharqe                                                 I         $7

    State or Municipal Taxes, Surcharges and                                         $884
    Other Miscellaneous Charges Total

   Service Charges

   The amounts shown below for Service Charges are comprised of the following:

                              Service Charges                                    Amount



    Service Char es Total                                                          N/A

E. PREMIUM PAYABLE

   The First Named Insured pays the premium under this Policy, and any return of the paid premium accruing
   under this Policy will be paid to the account of the First Named Insured.

   Premiums will be paid in the currency designated in paragraph I. CURRENCY.




PY 00 0102 17                         © 2016 Liberty Mutual Insurance                            Page 6 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 22 of 150




F. COVERED LOCATION(S)

    This Policy applies at a location(s):

    1. Listed on a SCHEDULE on file with us;

    2. Listed on the SCHEDULE attached to this Policy;

    3. Covered as a IVliscellaneous Unnamed Location; or

    4. Covered under the terms and conditions of the NEWLY ACQUIRED LOCATIONS Coverage or ERRORS
       AND OMISSIONS Coverage.

G. TERRITORY

   Coverage under this Policy applies to covered property within the continental United States of America,
   Hawaii and Puerto Rico.


H. JURISDICTION

   The validity and interpretation of this Policy shall be governed by and construed in accordance with the laws
   of the State of New York.

   Any disputes arising hereunder will be exclusively subject to a State or Federal jurisdiction within the United
   States of America.

I. CURRENCY

   AII amounts, including deductibles and LIMITS OF LIABILITY, indicated in this Policy are in U.S. Dollars
   unless otherwise indicated by the three-letter currency designator as defined in Table A.1 Currency and Funds
   code list, International Standards Organization (ISO) 4217, edition effective at inception of this Policy.

J. DEFINED WORDS

   Words in bold face type have special meanings in this Policy and are defined in the DEFINITIONS section of
   this Policy. These definitions apply to this entire Policy and to any endorsements to it. Definitions that apply
   to individual sections or paragraphs are italicized and defined in the applicable sections or paragraphs.

K. LIMITS OF LIABILITY

   When a POLICY LIMIT OF LIABILITY is specified in the LIMITS OF LIABILITY Table in the Declarations, --
   our maximum LIMIT OF LIABILITY in an occurrence, including any insured TIME ELEMENT loss, will not
   exceed the stated POLICY LIMIT OF LIABILITY.

   1. When a PROPERTY DAMAGE and TIME ELEMENT LIMIT OF LIABILITY is specified in the LIMITS OF
       LIABILITY Table in the Declarations, it will apply to all coverages provided throughout this Policy, unless
       a LIMIT OF LIABILITY or "NCP" (No Coverage Provided) is indicated.

       a. When a LIMIT OF LIABILITY is specified in the LIMITS OF LIABILITY Table in the Declarations, such
          limit will be the maximum amount payable for such loss or damage and cannot be combined with any
          other LIMIT OF LIABILITY.

       b. If "NCP" is specified in the LIMITS OF LIABILITY, there is no coverage provided in this Policy.

   2. LIMITS OF LIABILITY in an occurrence apply to the total loss or damage at all locations and for all
       coverages involved, including any insured TIME ELEMENT loss, subject to the following provisions:

       a. When a LIMIT OF LIABILITY that applies in the aggregate during any Policy year is shown, our
           maximum amount payable will not exceed such LIMIT OF LIABILITY during any Policy year.
PY 00 01 02 17                              © 2016 Liberty Mutual Insurance                              Page 7 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 23 of 150




        b. When a LIMIT OF LIABILITY applies to a location(s), specified property, DESCRIBED LOSSES or a
           specific coverage, the smallest applicable LIMIT OF LIABILITY will be the maximum amount
           payable.

        c. Should an occurrence result in liability payable under more than one Policy issued to you by us, or
           by our subsidiaries, partners, or associated insurance companies, the maximum amount payable in
           the aggregate under all such policies will be the applicable LIMIT(S) OF LIABILITY indicated in this
           Policy.

        d. When a LIMIT OF LIABILITY applies to TIME ELEMENT only, our maximum amount payable will not
           exceed such LIMIT OF LIABILITY per occurrence.

    3. LIMITS OF LIABILITY specified below or elsewhere in this Policy do not increase and are part of and not
       in addition to the POLICY LIMIT OF LIABILITY or the PROPERTY DAMAGE and TIME ELEMENT LIMIT
       OF LIABILITY.

   4. LIMITS OF LIABILITY apply per occurrence unless otherwise specified, including time and distance
      limits.




PY 00 01 02 17                        0 2016 Liberty Mutual Insurance                                Page 8 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 24 of 150




                                LIMITS OF LIABILITY TABLE — PART ONE

                         COVERAGE                                      LIMITS OF LIABILITYAND TIME AND
                                                                               DISTANCE LIMITS




POLICY LIMIT OF LIABILITY                                                                        $50,000,000




ACCOUNTS RECEIVABLE                                                                               $1,000,000



                                                                                                        NCP
ATTRACT/ON PROPERTY



BRANDS AND LABELS
                                                                                                    $100,000




CIVIL OR MILITARY AUTHORITY                                        One statute miles from a covered location

                                                                           30 consecutive days, not to exceed
                                                                                                  $1,000,000




COMPUTER SYSTEMS NON PHYSICAL DAMAGE and DATA,                                                    $1,000,000
PROGRAMS OR SOFTWARE, combined




CONTINGENT TIME ELEMENT



   •   Direct Dependent Contingent Time Element Location(s):
        Not Scheduled or on file with us
                                                                                                  $1,000,000




CONTROL OF DAMAGED GOODS
                                                                                                    $100,000


PY 00 0102 17                        © 2016 Liberty Mutual Insurance                             Page 9 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 25 of 150



COURSE OF CONSTRUCTION
                                                                           $1,000,000




CRISIS MANAGEMENT                                                                NCP



                                                                           $5,000,000
DEBRIS REMOVAL




                                                                             $100,000
DECONTAMINATION COSTS




                                                                             $100,000
DEFERRED PAYMENTS




                                                                             $100,000
DELAY IN STARTUP




DEMOLITION AND INCREASED COST OF CONSTRUCTION                              $5,000,000




                                                                             $500,000
ERRORS AND OMISSIONS

                                                                           $1,000,000
EXPEDITING EXPENSE



EXTENDED PERIOD OF LIABILITY                                                       60

                                                                     consecutive days



                                                                           $5,000,000
EXTRA EXPENSE




PY 00 01 02 17                 © 2016 Liberty Muttial Insurance          Page 10 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 26 of 150



FINE ARTS                                                                                                  $500,000

not to exceed the limits specified below:




FIRE DEPARTMENT SERVICE CHARGES                                                                            $100,000



IMPOUNDED WATER                                                                                            $100,000




INGRESS / EGRESS                                                           One statute miles from a covered location

                                                                                 30 consecutive days, not to exceed
                                                                                                        $1,000,000




                                                                                                           $100,000
LAND AND WATER CLEANUP, REMOVAL AND DISPOSAL in the
annual aggregate


LEASEHOLD INTEREST                                                                                       $1,000,000

MISCELLANEOUS PERSONAL PROPERTY                                                                            $100,000



                                                                                                         $2,500,000
Miscellaneous Unnamed Locations

                                                                                                           $500,000
Mold, Mildew or Fungus directly resulting from a Covered Loss


NEWLY ACQUIRED LOCATIONS                                                         90 consecutive days, not to exceed
                                                                                                        $5,000,000

OFF PREMISES INTERRUPTION OF SERVICES — PROPERTY
DAMAGE and OFF PREMISES INTERRUPTION OF SERVICES —                                                       $1,000,000
TIME ELEMENT



                                                                                                               NCP
Ordinary Payroll




PY 00 01 02 17                              © 2016 Liberty Muttial Insurance                           Page 11 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 27 of 150



PROFESSIONAL FEES                                                           $250,000




RADIOACTIVE CONTAMINATION                                                       NCP



RENTAL INSURANCE
                                                                            $100,000




RESEARCH AND DEVELOPMENT                                                    $100,000




SOFT COSTS                                                                  $100,000


TRANSIT                                                                     $500,000




VALUABLE PAPERS AND RECORDS                                              $10,000,000




PY 00 01 02 17                © 2016 Liberty Mutual Insurance            Page 12 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 28 of 150



                                  LIMITS OF LIABILITY TABLE — PART TWO

                           COVERAGE                                      LIMITS OF LIABILITY AND TIME AND
                                                                                 DISTANCE LIMITS

EARTH MOVEMENT in the annual aggregate                                                           $25,000,000

except the following limits apply per occurrence and in the annual
aggregate, and are part of and not in addition to the EARTH
MOVEMENT annual aggregate limit:



    •   Covered property situated in:                                                             $2,500,000
        State of Alaska and State of California



        Areas defined as New Madrid Earth Movement Zone and
                                                                                                 $10,000,000
        Pacific Northwest Earth Movement Zone
                                                                                                        NCP I
        State of Hawaii and Commonwealth of Puerto Rico              I




   except:

   •    Covered property at the location(s) covered by the
        following Coverage(s) and Limitations:
                                                                                                  $1,000,000
        Contingent Time Element

        Course of Construction

        Errors and Omissions

        Miscellaneous Unnamed Locations

        Newly Acquired Locations

        Off Premises Interruption of Services .



                                                                                                 $50,000,000
EARTH MOVEMENT SPRINKLER LEAKAGE                                     1




PY 00 01 02 17                         © 2016 Liberty Mutual Insurance                           Page 13 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 29 of 150



EQUIPMENT BREAKDOWN
                                                                          $50,000,000
PROPERTY DAMAGE and TIME ELEMENT

except:

    The following limits are part of and not in addition to the
    EQUIPMENT BREAKDOWN limits specified above:

    •     Ammonia Contamination                                            $1,000,000
    •     CONTINGENT TIME ELEMENT
                                                                           $1,000,000
    •     Spoilage Damage
                                                                           $1,000,000

                                                                          $25,000,000
FLOOD in the annual aggregate



except the following limits apply per occurrence and in the annual
aggregate, and are part of and not in addition to the FLOOD
annual aggregate limit:



    •     Covered property at locations situated in:
          Moderate Hazard Locations                                       $10,000,000



          High Hazard Locations                                            $2,500,000



   except:

   •      Covered property at the location(s) covered by the
          followina Coverage(s) and Limitations:
          Contingent Time Element _—_____ - _

          Course of Construction

          Errors and Omissions

          Miscellaneous Unnamed Locations

          Newly Acquired Locations

          Off Premises Interruption of Services

NAMED STORM                                                               $50,000,000




PY 00 0102 17                           © 2016 Liberty Mutual Insurance   Page 14 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 30 of 150



                                    ENDORSEMENT LIMITS OF LIABILITY

Endorsement Number                   Endorsement Name                               LIMITS OF LIABILITY



PY 03 12 01 17                 Reward Coverage Endorsement                                                     $25,000

L. CANCELLATION TIME SPECIFICATIONS


    Cancellation for Nonpayment of Premium                                                              Ten (10) days


    Cancellation for AII Reasons Other Than                                                           Ninety (90) days
    Nonpayment of Premium

M. DEDUCTIBLES

   Subject to the Deductible General Provisions stated below, we will not pay unless a covered loss, including
   any insured TIME ELEMENT loss, exceeds the deductible(s) specified below. We will then pay the amount of
   covered loss in excess of the deductible, up to the applicable LIMIT OF LIABILITY.

   Deductible General Provisions

   We will be liable only if you sustain a covered loss, including any insured TIME ELEMENT loss, in a single
   occurrence greater than the applicable deductible specified. When this Policy insures more than one (1)
   location, the deductible(s) will apply against the total loss covered by this Policy in an occurrence unless
   otherwise stated.

   1. Unless otherwise stated, if two or more deductibles apply to an occurrence, the total deductible will not
       exceed the largest applicable deductible, except as follows:

       a. When a separate PROPERTY DAMAGE and TIME ELEMENT deductible apply, each will be applied
          separately.

       b. If there are multiple locations involved in an occurrence where two or more deductibles apply to a
          location in an occurrence, the largest deductible applying to each location will be applied separately to
          each such location, regardless of the number of locations involved in the occurrence.

       c. Unless specified otherwise, if deductibles are specified for a location, the largest deductible
          applicable will be applied to that location regardless of the number of locations involved in the
          occurrence.

       d. Equipment Breakdown: With regard to Equipment Breakdown coverage, if one or more deductible
          amounts are shown below, each will be applied separately.

       e. The stated EARTH MOVEMENT deductible will be applied to EARTH MOVEMENT loss. The
          stated FLOOD deductible will be applied to FLOOD loss. The stated NAMED STORM deductible
          will be applied to NAMED STORM loss. Provisions 1.a. and 1.b. above will also be applied to
          each.


   2. When a percent deductible is specified, whether separate or combined, the deductible amount will be
       determined as follows:


PY 00 0102 17                          © 2016 Liberty Mutual Insurance                                  Page 15 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 31 of 150



       a. PROPERTY DAMAGE: The percentage of the total reported values on file with us for the
          covered property at the corresponding location(s) (including sub-locations) where the direct
          physical loss or damage occurred; plus

       b. TIME ELEMENT: The percentage of the full TIME ELEMENT values that would have been
          earned in the 12-month period following the occurrence, had no loss occurred, by use of the
          facilities at the location where the direct physical loss or damage occurred, plus that proportion of
          the full TIME ELEMENT values at all other locations where TIME ELEMENT loss ensues that
          was directly affected by use of such facilities and that would have been earned in the 12-month
          period following the occurrence.
       c. Equipment Breakdown: The percentage of the gross amount of loss, damage or expense (prior
          any deductible) insured under the applicable coverage. If the dollar amount of such percentage is
          less than the indicated minimum deductible, the minimum deductible will be the applicable
          deductible.

   3. When a minimum deductible is shown, the minimum deductible is the sum of:

       a. The specific location deductible for each covered location where the amount of physical loss or
          damage exceeds the specific location deductible; and

       b. The amount of physical loss or damage for each covered location where the amount of physical loss
          or damage is less than the specific location deductible.

   4. When an average daily value deductible is provided, this deductible will be determined as follows:

       a. The total amount of TIME ELEMENT loss applicable for the entire location where the direct physical
          loss or damage happens will be included.

       b. Divide the result in Paragraph a. by the number of days the business would have been open during
          the PERIOD OF LIABILITY. The result is the average daily value.

       c. Multiply the average daily value in Paragraph b. by the number of days specified in the DEDUCTIBLE
          TABLE below.

       If more than one (1) location is included in the valuation of the loss, the average daily value will be the
       combined value of all affected locations.

   5. When a per unit deductible is specified, the following shall be considered a separate unit of insurance:

       a. Each separate building, the contents of each separate building and covered property in each yard at
          that covered location.

       b. TIME ELEMENT loss as applicable, including all other locations where TIME ELEMENT loss ensues
          as provided by this Policy.

   6. When a time deductible is shown, we will not be liable for any loss under that coverage that occurs during
       that specified time period immediately following the direct physical loss or damage. If a time deductible is
       shown in days, each day shall mean twenty four (24) consecutive hours.

   7. When a deductible is shown in the Declarations for a NAMED STORM, the following applies:

       a. AII direct physical loss or damage to covered property including TIME ELEMENT loss caused by or
           resulting from a NAMED STORM will be subject to the deductible obtained by calculating all of the
           following:



PY 00 01 02 17                         0 2016 Liberty Muttial Insurance                                 Page 16 of 75
   Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 32 of 150



          (1) The sum of all applicable percentage deductibles calculated as described in Deductible General
              Provisions Item 2. above, subject to any applicable minimums or maximums; and

         (2) Any other applicable deductible amounts.




PY 00 0102 17                        © 2016 Liberty Muttial Insurance                            Page 17 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 33 of 150




                                     DEDUCTIBLE TABLE — PART ONE


                                 Coverage                                Deductible Percentage / Amounts

 Policy Deductible (except as otherwise indicated)
                                                                                                $50,000
 PROPERTY DAMAGE and TIME ELEMENT




 Hail                                                                                           $50,000




                                                                                                $50,000
OFF PREMISES INTERRUPTION OF SERVICES — PROPERTY
DAMAGE AND TIME ELEMENT




TRANSIT                                                                                         $50,000




PY 00 0102 17                          © 2016 Liberty Mutual Insurance                         Page 18 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 34 of 150




                                        DEDUCTIBLE TABLE — PART TWO

                               Coverage                                 Deductible Percentage / Amounts

EARTH MOVEMENT                                                                                $100,000

    except:

    •   Covered property situated in:                                   5% subject to $250,000 minimum
        State of Alaska and State of California


                                                                                 2% subject to $100,000
        Areas defined as New Madrid Earth Movement Zone and Pacific                            minimum
        Northwest Earth Movement Zone


                                                                                                  NCP
        State of Hawaii and Commonwealth of Puerto Rico



    except:

    •   Covered property at the location(s) covered by the following
        Coverage(s) and Limifations:
        Contingent Time Element
                                                                                              $100,000
        Course of Construction

        Errors and Omissions

        Miscellaneous Unnamed Locations

        Newly Acquired Locations

        OfP Premises Interruption of Services




EARTH MOVEMENT SPRINKLER LEAKAGE                                                              $100,000




EQUIPMENT BREAKDOWN

PROPERTY DAMAGE and TIME ELEMENT                                                               $50,000

    •   Spoilage Damage                                                                        $50,000
    •   Ammonia Contamination                                                                  $50,000




PY 00 0102 17                        © 2016 Liberty Mutiial Insurance                         Page 19 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 35 of 150



 FLOOD                                                                                          $100,000

    except:

    •    Covered property at locations situated in:
         Moderate Hazard Locations
                                                                                                $100,000


         High Hazard Locations
                                                                                  $500,000 Real Property

                                                                              $500,000 Personal Property

                                                                              $100,000 AII Other Property
    except:

    •    Covered property at the location(s) covered by the following
         Coverage(s) and Limitations:
         Contingent Time Element
                                                                                               $100,000
         Course of Construction

         Errors and Omissions

         Miscellaneous Unnamed Locations

         Newly Acquired Locations

         OfP Premises Interruption of Services




NAMED STORM                                                                                     $50,000

    except:

    Locations situated in:

    •   Southern Tier I(NC — TX) Wind Zones                              2% subject to $100,000 minimum

                                                                         5% subject to $250,000 minimum
    •   State of Florida and Commonwealth of Puerto Rico




                                  OCCURRENCE TIME SPECIFICATIONS


EARTH MOVEMENT                                                                       continuous 72 hours

NAMED STORM                                                                          continuous 72 hours




PY 00 01 02 17                        © 2016 Liberty Mutual Iiisurance                         Page 20 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 36 of 150




N. QUALIFYING PERIOD(S)

    A qualifying period applies for the coverages shown in the Table below. Qualifying period is the period of
    time that must be exceeded for coverage to apply. Once the qualifying period has been exceeded, coverage
    applies from the initial event of loss.

                                        QUALIFYING PER/OD TABLE

                              Coverage                                         QUALIFYING PERIOD

                                                                                      24 hours
 COMPUTER SYSTEMS NON PHYSICAL DAMAGE and DATA,
 PROGRAMS OR SOFTWARE, combined


                                                                                        NCP
 CRISIS MANAGEMENT


                                                                                      24 hours
OFF PREMISES INTERRUPTION OF SERVICES —
PROPERTY DAMAGE AND TIME ELEMENT




PY 00 01 02 17                        © 2016 Liberty Mutual Insurance                               Page 21 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 37 of 150




                               SECTION II - PROPERTY DAMAGE
A. COVERED PROPERTY

   1. We cover your insurable interest in the following types of property that are located at or within one-
      thousand (1,000) feet of a covered location, unless otherwise excluded:

       a. Real Property, including new buildings, structures and additions in the COURSE OF
          CONSTRUCTION.

       b. Personal Property, including personal property of others.

           Personal property of others are tangible things that you do not own, other than real property, that:

           (1) are sold by you and that you have agreed, prior to loss, to insure for the account of the
               purchaser during delivery;

           (2) you have agreed in writing prior to any loss or damage to provide coverage;

           (3) are in your care, custody or control;

           (4) you have an insurable interest in, or an obligation to provide coverage;

           (5) you are legally liable for;

           (6) are improvements and betterments consisting of fixtures, alterations, installation or additions
               comprising part of a building not owned by you and acquired or made at your expense which
               you cannot legally move, but only to the extent of your insurable interest therein; or

           (7) are personal property (other than vehicles) of your employees and officers.

   2. We also cover the interest of contractors and subcontractors in covered property during construction at
      or within one-thousand (1,000) feet of a covered location to the extent of your legal liability for direct
      physical loss or damage to such property. Such interest of contractors and subcontractors is limited to the
      property for which they have been hired to perform work and such interest will not extend to any TIME
      ELEMENT coverage provided under this Policy.

B. PROPERTY NOT COVERED

   We do not cover the following types of property:

   1. Aircraft, except when unfueled and manufactured by you;

   2. Animals, standing timber including undisturbed natural wooded areas, or growing crops;

   3. Bridges or tunnels, however pedestrian walkways connecting buildings are covered;

   4. Caves, caverns, mines of any type, or any property contained within them;

   5. Contraband or property in the course of illegal transportation or trade;

   6. Currency, money, negotiable and non-negotiable instruments, notes or securities;

   7. Dams, dikes, levees, docks, wharFs, piers or bulkheads;



PY 00 01 02 17                          © 2016 Liberty Muthial Insurance                               Page 22 of 75
   Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 38 of 150




   8. Electronic data, computer programs or software, except when they are stock in process, finished stock
      manufactured by you, raw materials, supplies, other merchandise not manufactured by you or as
      provided in this Policy;

   9. Land and any substance in or on land except this exclusion does not apply to land improvements;

   10. Land improvements at a golf course;

   11. Overhead transmission and distribution systems located more than one-thousand (1,000) feet away from a
       covered location;

   12. Personal property of others that is in the care, custody or control of you or your affiliates for which you
       are acting as a warehouseman, bailee for hire, or carrier for hire.

   13. Precious metals or precious stones, except when used in industrial or service operations;

   14. Property in transit, except as otherwise provided by this Policy;

   15. Property more specifically insured, except for any excess over any LIMITS OF LIABILITY of such more
       specific insurance;

   16. Property sold by you under conditional sale, trust agreement, installment plan or other deferred payment
       plan after delivery to your customers, except as provided by the DEFERRED PAYMENTS coverage of
       this Policy;

   17. Spacecraft, satellites, associated launch vehicles and any property contained therein;

   18. Vehicles otherwise insured for physical loss or damage;

   19. Water except this exclusion does not apply to water that is contained within any enclosed tank, piping
       system or any other processing equipment; or

   20. Watercraft, except watercraft you manufacture and are part of your inventory while being stored un-
       fueled and on dry land at a covered location.

C. EXCLUSIONS

   The following exclusions apply unless otherwise stated in this Policy:

   1. We do not cover:

       a. Indirect or remote loss or damage;

       b. Interruption of business, except to the extent provided by this Policy;

       c. Loss of market or loss of use;

       d. Loss or damage or deterioration arising from any delay;

       e. Mysterious disappearance, loss or shortage disclosed on taking inventory, or any unexplained loss;

       f.   Loss or damage from enforcement of any law or ordinance:

            (1) Regulating the construction, repair, replacement, use or removal, including debris removal, of any
                property; or


PY 00 0102 17 .                         © 2016 Liberty Muthial Insurance                               Page 23 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 39 of 150




           (2) Requiring the demolition of any property, including the cost in removing its debris;

           except as provided by the DECONTAMINATION COSTS and DEMOLITION AND INCREASED
           COST OF CONSTRUCTION coverages of this Policy;

       g. Loss resulting from the voluntary parting with title or possession of property if induced by any
          fraudulent act or by false pretense; or

       h. Loss or damage caused by or resulting from freezing, disease or drought to landscape gardening,
          including plants, trees and shrubs.

   2. We do not cover physical loss or damage directly or indirectly caused by or resulting from any of the
       following regardless of any other cause or event, whether or not insured under this Policy, contributing to
       the loss concurrently or in any other sequence:

       a. Terrorism, including action in hindering or defending against an actual or expected incident of
           terrorism, but this exclusion applies only when one of the following are attributed to an incident of
           terrorism:

           (1) The terrorism is carried out by means of the dispersal or application of radioactive material, or
               through the use of a nuclear weapon or device that involves or produces a nuclear reaction,
               nuclear radiation or radioactive contamination; or

           (2) Radioactive material is released, and it appears that one purpose of terrorism was to release
               such material; or

           (3) The terrorism is carried out by means of the dispersal or application of pathogenic or poisonous
               biological or chemical materials; or

          (4) Pathogenic or poisonous biological or chemical materials are released, and it appears that one
              purpose of the terrorism was to release such materials; or

          (5) Loss or damage to property located outside of the United States, unless there is a law in effect in
              the jurisdiction where the loss or damage occurs that expressly prohibits this exclusion; or

          (6) The total of all damage to property, whether covered by this Policy or otherwise, exceeds
              $25,000,000. In determining whether the $25,000,000 threshold is exceeded, we will include all
              insured damage sustained by property of all persons and entities affected by the terrorism and
              business interruption (TIME ELEMENT) losses sustained by owners or occupants of the
              damaged property. For the purpose of this provision, insured damage means damage that is
              covered by any insurance plus damage that would be covered by any insurance but for the
              application of any terrorism exclusions. Multiple incidents of terrorism which occur within a
              72-hour period and appear to be carried out in concert or to have a related purpose or common
              leadership will be deemed to be one (1) incident, for the purpose of determining whether the
              threshold is exceeded.

                 With respect to this item 2.a.(6), the immediately preceding paragraph describes the threshold
                 used to measure the magnitude of an incident of terrorism and the circumstances in which the
                 threshold will apply, for the purpose of determining whether this exclusion will apply to that
                 incident. When the exclusion applies to an incident of terrorism, there is no coverage in this
                 Policy.

          However, this exclusion does not apply:

          (1) If terrorism results in fire, in which case we cover the direct physical loss or damage caused by
               the fire but only if there is a statute in effect in the jurisdiction where the loss or damage occurs
               that expressly prohibits the exclusion of fire losses resulting from terrorism. This exception is

PY 00 01 02 17                          © 2016 Liberty Mutual Insurance                                 Page 24 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 40 of 150



                subject to all applicable Policy provisions including the LIMIT OF LIABILITY on the affected
                property. Such coverage for ensuing loss applies only to direct loss or damage by fire to covered
                property. This coverage does not apply to insurance provided under any TIME ELEMENT
                coverages, or to fire legal liability coverage; or

           (2) While the United States Terrorism Risk Insurance Act (TRIA), as amended, is in effect:

                   (a) To loss or damage caused by a"Certified Act of Terrorism" provided that you elected
                       coverage for such, and only to the extent provided by the terms and conditions of the
                       applicable CERTIFIED ACTS OF TERRORISM AND DISCLOSURE PURSUANT TO
                       TERRORISM RISK INSURANCE ACT endorsement; or

                   (b) To loss or damage caused by terrorism that would have been certified as an "act of
                       terrorism", but was not certified solely because the total of all property and casualty
                       insurance losses resulting from the act failed to exceed the $5,000,000 "certified act of
                       terrorism". threshold specified under TRIA.

       b. Nuclear reaction or nuclear radiation or radioactive contamination. However, this exclusion does not
           apply if:

          (1) The RADIOACTIVE CONTAMINATION PROPERTY DAMAGE COVERAGE AND LIMITATION
              applies but only to the extent provided; or

          (2) Fire directly results from the nuclear reaction, nuclear radiation, or radioactive contamination, in
              which case we cover the physical loss or damage caused by the fire but only if there is a statute
              in effect in the jurisdiction where the loss or damage happens that expressly prohibits the
              exclusion of fire losses resulting from nuclear reaction, radiation or contamination.

      c. Hostile or warlike action in time of peace or war, including action in hindering, combating or defending
         against an actual, impending or expected attack by any:

          (1) Government or sovereign power (de jure or de facto);

          (2) Military, naval or air force; or

          (3) Agent or authority of any party specified in (1) or (2) above.

      d. Discharge, explosion or use of any nuclear device, weapon or material employing or involving nuclear
          fission, fusion or radioactive force, whether in time of peace or war and regardless of who commits
          the act.

      e. The unlawful possession, use, release, discharge, dispersal or disposal of any chemical, biological,
          viral, radioactive or similar agents or matter, whether in time of peace or war and regardless of who
          commits the act.

      f. Insurrection, rebellion, revolution, civil war, usurped power, or action taken by governmental authority
           in hindering, combating or defending against such an event.

      g. Seizure or destruction under quarantine or custom regulation, or confiscation by order of any
          governmental or public authority.

      h. Risks of contraband, or illegal transportation or trade.




PY 00 0102 17                           © 2016 Liberty Muttial Insurance                              Page 25 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 41 of 150



       i.   Any criminal, fraudulent or dishonest act, including theft, committed alone or in collusion with others:

            (1) By you or any proprietor, partner, director, trustee, officer or employee of an Insured; or

            (2) By any proprietor, partner, director, trustee, or officer of any business or entity (other than a
                common carrier) engaged by you to do anything in connection with property insured under this
                Policy.

            However, we do cover direct physical loss or damage intentionally caused by your employee or any
            individual specified in (2) above provided that said individuals acted without your knowledge.

       j.   Lack of the following services:

            (1) Incoming electricity, fuel, water, gas, steam or refrigerant;

            (2) Outgoing sewerage; or

            (3) Incoming or outgoing voice, data or video,

            all when caused by an event away from the covered location except as provided in the ON/OFF
            PREMISES INTERRUPTION OF SERVICES coverages of this Policy. But, if the lack of such a
            service causes physical loss or damage of the type insured by this Policy at a covered location, then
            only that resulting damage is covered.

   3. We do not cover the following, but, if direct physical loss or damage not excluded by this Policy results,
      then we cover that resulting damage only:

       a. Faulty workmanship, material, construction or design.

       b. Loss or damage to stock or material attributable to manufacturing or processing operations while
           such stock or material is being processed, manufactured, tested, or otherwise worked on.

       c. Deterioration, depletion, rust, corrosion or erosion, wear and tear, inherent vice or latent defect.

       d. Settling, cracking, shrinking, bulging, or expansion of:

            (1) Foundations (including any pedestal, pad, platform or other property supporting machinery)

            (2) Floors -

            (3) Pavements

            (4) Walls, including retaining walls

            (5) Ceilings

            (6) Roofs

       e. Extremes or changes in temperature (except to machinery or equipment) or changes in relative
           humidity, all whether atmospheric or not.

       f.   Cumulative effects of smog, smoke, vapor, liquid and dust.

       g. Insect, animal or vermin damage.

       h. Loss or damage to the interior portion of buildings under construction caused by rain, sleet or snow,
           whether or not driven by wind, when the installation of the roof, walls or windows of such buildings
           has not been completed.


PY 00 01 02 17                           © 2016 Liberty Mutual Insurance                                  Page 26 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 42 of 150



    4. We do not cover the following unless directly resulting from a covered loss:

        a. Contamination, and any cost due to contamination including the inability to use or occupy property
           or any cost of making property safe or suitable for use or occupancy, except as provided elsewhere in
           this Policy.

        b. Shrinkage.

        c. Changes in color, flavor, texture or finish.

       d. Remediation, change, correction, repair or assessment of any date or time recognition in any
          electronic data processing equipment or media.

       e. Failure of electronic data processing equipment or media to correctly recognize, interpret,
          calculate, compare, differentiate, sequence, access or process data involving one or more dates or
          times.

D. PROPERTY DAMAGE COVERAGES AND LIMITATIONS

   We provide the following PROPERTY DAMAGE COVERAGES AND LIMITATIONS for a covered loss as
   specified in the LIMITS OF LIABILITY Table in the Declarations, subject to the terms, conditions and
   exclusions of this Policy.

   1. ACCOUNTS RECEIVABLE

       a. We cover the following resulting from a covered loss to accounts receivable records located while
           anywhere within the Policy territory, including while in transit:

           (1) Any shortage in the collection of accounts receivable.

           (2) The interest charges on any loan to offset such impaired collection pending repayment of such
               uncollectible sum. Unearned interest and service charges on deferred payment accounts and
               normal credit losses on bad debts will be deducted in determining the amount recoverable.

           (3) The reasonable and necessary cost incurred for material and time required to re-establish or
               reconstruct accounts receivable records excluding any costs covered by any other insurance.

           (4) Any other necessary and reasonable costs incurred to reduce the loss, to the extent the losses
               are reduced.

       b. Accounts receivable records include records stored as electronic data. In the event of loss, you will:

           (1) Use all reasonable efforts, including legal action, if necessary, to effect collection of outstanding
               accounts receivable.

           (2) Reduce the loss by use of any property or service owned or controlled by you or obtainable from
               other sources.

           (3) Reconstruct, if possible, accounts receivable records so that no shortage is sustained.

       c. The settlement of loss will be made within ninety (90) days from the date of the covered loss. AII
           amounts recovered by you on outstanding accounts receivable on the date of loss will belong and be
           paid to us up to the amount of loss paid by us. AII recoveries exceeding the amount paid will belong
           to you.

       d. We do not cover shortage resulting from:

           (1) Bookkeeping, accounting or billing errors or omissions; or


PY 00 01 02 17                          © 2016 Liberty Mutual Insurance                                  Page 27 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 43 of 150




          (2) Alteration, falsification, manipulation; or

          (3) Concealment, destruction or disposal, of accounts receivable records committed to conceal the
              wrongful giving, taking, obtaining or withholding of money, securities or other property; but only to
              the extent of such wrongful giving, taking, obtaining or withholding.

   2. BRANDS AND LABELS

      In the event of a covered loss to your branded or labeled merchandise, and we elect to take all or any
      part of that property, you may at our expense:

      a. Stamp "salvage" on the property or its containers; or

      b. Remove or obliterate the brands or labels,

      if doing so will not damage the property.

      You must re-label such property or its containers to be in compliance with any applicable law.


   3. CONTROL OF DAMAGED GOODS

      We grant control to you of physically damaged covered property consisting of finished goods
      manufactured by or for you as follows:

      a. You will have full rights to the possession and control of damaged property in the event of physical
         damage to your covered property provided proper testing is done to show which property is
         physically damaged.

      b. Using reasonable judgment, you will decide if the physically damaged covered property can be
         reprocessed or sold.

      c. Property you determine to be unfit for reprocessing or selling will not be sold or disposed of except
         by you, or with your consent.

          Any salvage proceeds received will reduce the recoverable loss.

   4. COURSE OF CONSTRUCTION

      a. We cover direct physical loss or damage at a covered location to buildings or structures that you
          begin to construct during the Policy period.
      b. We also cover materials, supplies, machinery, equipment and fixtures:

          (1) At a covered location and intended for installation in the new construction;

          (2) After such property has been delivered to you or your contractor, and while such property is
              located offsite at a storage location; or

          (3) After such property has been delivered to you or your contractor, and while such property is in
              transit from a storage location to another storage location or to a covered location.

      c. This coverage only applies to the construction of covered property you intend to own or occupy
         once constructed.

      d. This coverage does not apply to any property owned or rented by any contractor or subcontractor.



PY 00 0102 17                          © 2016 Liberty Muttial Insurance                                Page 28 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 44 of 150



    5. DATA, PROGRAMS OR SOFTWARE

       a. We cover direct physical loss or damage to your electronic data, computer programs or software,
            including direct physical loss or damage caused by the malicious introduction of a machine code or
            instruction, while anywhere within this Policy's territory, including:

            (1) The cost of the following reasonable and necessary actions taken by you provided such actions
                are taken due to actual insured physical loss or damage to electronic data, computer programs
                or software:

                 (a) Actions to temporarily protect and preserve insured electronic data, computer programs or
                     software.

                 (b) Actions taken for the temporary repair of insured physical loss or damage to electronic data,
                     computer programs or software.

                 (c) Actions taken to expedite the permanent repair or replacement of such damaged property.

            (2) Your reasonable and necessary cost to temporarily protect or preserve covered electronic data,
                 computer programs or software against immediately impending direct physical loss or damage to
                 electronic data, computer programs or software. In the event that there is no direct physical
                 loss or damage, the costs covered under this item will be subject to the deductible that would
                 have applied had there been such direct physical loss or damage.

       b. With respect to destruction, distortion or corruption caused by the malicious introduction of machine
           code or instruction, this PROPERTY DAMAGE COVERAGE AND LIMITATION will apply only when
           the qualifying period specified in the Qualifying Period Table in the Declarations is exceeded.

       c. Any amounts recoverable under this PROPERTY DAMAGE COVERAGE AND LIMITATION are
           excluded from coverage elsewhere in this Policy.

       d. This PROPERTY DAMAGE COVERAGE AND LIMITATION excludes loss or damage to electronic
           data, computer programs or software when they are stock in process, finished stock manufactured by
           you, raw materials, supplies or other merchandise not manufactured by you.

       e.   With respect to this PROPERTY DAMAGE COVERAGE AND LIMITATION, the following additional
            exclusions apply:

            (1) Errors or omissions in processing or copying; and

            (2) Loss or damage to electronic data, computer programs or software from errors or omissions in
                programming or machine instructions.


   6. DEBRIS REMOVAL

       a. We cover your reasonable and necessary costs to remove debris from a covered location that
          remains as a direct result of a covered loss.

            This PROPERTY DAMAGE COVERAGE AND LIMITATION covers the costs of removal of
            contaminated covered property or the contaminant in or on covered property only if the
            contamination, due to the actual presence of contaminant(s), results from a covered loss.

       c. This PROPERTY DAMAGE COVERAGE AND LIMITATION does not cover the costs of removal of:

            (1) Contaminated uninsured property; or

            (2) The contaminant in or on uninsured property,
            whether or not the contamination results from a covered loss.

PY 00 01 02 17                          © 2016 Liberty Mutual Insurance                                Page 29 of 75
   Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 45 of 150



   7. DECONTAMINATION COSTS

       a. We cover your decontamination costs directly resulting from a covered loss at a covered location
          subject to the following conditions:

           (1) These decontamination costs must be a direct result of enforcement of the law or ordinance
               that is in force at the time of the loss regulating decontamination; and

           (2) The amount we cover includes the increased cost to remove your contaminated covered
               property to comply with the law or ordinance.

       b. We do not cover costs required for removing contaminated uninsured property or the contaminant
           therein or thereon, whether or not the contamination resulted from a covered loss.

   8. DEFENSE FOR PERSONAL PROPERTY OF OTHERS

       a. We cover the cost to defend that part of any suit against you alleging direct physical loss or damage
          of the type insured by this Policy to personal property of others of the type insured by this Policy, in
          your custody, and while at a covered location. We may without prejudice undertake any
          investigation, negotiation or settlement of any such claim or suit as we deem appropriate.

       b. We do not cover the cost to defend any suit against you when you are acting as a warehouseman,
          bailee for hire, or carrier for hire.

   9. DEFERRED PAYMENTS

       a. We cover direct physical loss or damage to personal property of the type insured by this Policy sold
          by you under a conditional sale or trust agreement or any installment or deferred payment plan and
          after such property has been delivered to the buyer. Coverage is limited to the unpaid balance for
          such property. In the event of loss to property sold under deferred payment plans, you will use all
          reasonable efforts, including legal action, if necessary, to effect collection of outstanding amounts due
          or to regain possession of the property.

       b. We do not cover loss:

           (1) Pertaining to products recalled including your costs to recall, test or to advertise such
               recall.

           (2) From theft or conversion by the buyer of the property after the buyer has taken
               possession of such property.
           (3) To the extent the buyer continues payments.                                                                 -

           (4) Not within this Policy's territory.

   10. DEMOLITION AND INCREASED COST OF CONSTRUCTION

       a. We cover your reasonable and necessary costs that are described in Item b. below, actually incurred
          to satisfy the minimum requirements of the enforcement of any law or ordinance regulating the
           demolition, construction, repair, replacement or use of covered property consisting of buildings,
          structures, machinery and equipment at a covered location, provided:

           (1) Such law or ordinance is in force on the date of the covered loss;

           (2) Its enforcement is a direct result of a covered loss; and

           (3) The buildings, structures, machinery and equipment were in compliance with such law or
               ordinance, regardless of any lack of enforcement, prior to the covered loss.



PY 00 01 02 17                            © 2016 Liberty Muttial Insurance                                 Page 30 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 46 of 150



      b. This PROPERTY DAMAGE COVERAGE AND LIMITATION, as respects the property insured in Item
          a. above, covers:

          (1) The cost incurred to demolish, repair or rebuild the physically damaged portion of such property
              with materials and in a manner to satisfy such law or ordinance; and

          (2) The cost incurred:

                (a) To demolish the physically undamaged portion of such property insured; and

                (b) To rebuild it with materials and in a manner to satisfy such law or ordinance,

                when the demolition of the physically undamaged portion of such property is required to satisfy
                such law or ordinance, as a result of a covered loss.

      c. This PROPERTY DAMAGE COVERAGE AND LIMITATION excludes any costs incurred as a result
         of the enforcement of any law or ordinance regulating pollution.

      d. The amount we cover for this PROPERTY DAMAGE COVERAGE AND LIMITATION at each covered
          location in any one (1) occurrence will not exceed the actual cost incurred in demolishing the
          physically damaged and undamaged portions of the property covered in item a. above plus:

          (1) If rebuilt on the same site, the actual cost incurred in rebuilding there; or

          (2) If rebuilt on another site, the lesser of:

                (a) The actual cost incurred in rebuilding on the other site, excluding the cost of land; or

                (b) The cost that would have been incurred to rebuild on the same site.


   11. ERRORS AND OMISSIONS

      a. If direct physical loss or damage is not covered under this Policy solely because of an error or
           unintentional omission made by you:

          (1) In the description of where covered property is physically located; or

          (2) To include any location:

                (a) Owned, rented or leased by you,on the effective date of this Policy; or

                (b) Purchased, rented or leased by you during the term of the Policy; or

          (3) That results in termination of the coverage provided by this Policy, except for cancellation due to
              nonpayment of premium,

          we cover the amount we would have paid, including any TIME ELEMENT loss, had the error or
          omission not been made.

      b. This coverage does not apply to the failure to report values, or the reporting of inaccurate values of
          covered property.


      c. This PROPERTY DAMAGE COVERAGE AND LIMITATION does not apply if coverage is provided
         elsewhere in this Policy.

      d. You must report such errors or unintentional omissions to us in writing as soon as they are
         discovered.

PY 00 0102 17                            © 2016 Liberty Mutual Insurance                                   Page 31 of 75
         Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 47 of 150



         12. EXPEDITING EXPENSE

            a. We cover your reasonable and necessary costs:

                 (1) For the temporary repair of covered property from a covered loss; and

                 (2) To expedite the permanent repair or replacement of such damaged property.

            b. This PROPERTY DAMAGE COVERAGE AND LIMITATION does not cover costs recoverable
                elsewhere in this Policy, including the cost of permanent repair or replacement of damaged property.


        13. FINE ARTS

            a.   We cover direct physical loss or damage to your fine arts while anywhere within this Policy's
                 territory, including while in transit.

            b. The following additional exclusions apply:

                 We do not cover:

                 (1) Loss or damage sustained from any repair, restoration, or retouching process;

                 (2) Breakage of art glass windows, statuary, marble, glassware, bric-a-brac, porcelains, and similar
                     fragile articles, unless caused by fire, lightning, aircraft, theft and or attempted theft, windstorm,
                     EARTH MOVEMENT, FLOOD, explosion, vandalism, collision, derailment or overturn of
                     conveyance.

        14. FIRE DEPARTMENT SERVICE CHARGES

            We cover the reasonable and necessary:

            a. Fire department firefighting charges imposed as a result of responding to a fire in, on or exposing the
                 covered property.
            b. Costs incurred by you to restore and recharge fire protection systems following a_covered loss.

        15. LAND AND WATER CLEANUP, REMOVAL AND DISPOSAL

            a. For uninsured property at a covered location consisting of land, water, or any other substance in or
               on land or water at a covered location, we cover your reasonable and necessary cost for the
--             cleanup, removal and disposal of the actual presence of contaminant(s) from that property if the
               release, discharge or dispersal of such contaminant(s) is a result of a covered loss.

            b. This PROPERTY DAMAGE COVERAGE AND LIMITATION does not apply:

                 (1) At any location insured for personal property only;

                 (2) At any location, or to any property, covered under the NEWLY ACQUIRED LOCATIONS or
                     ERRORS AND OMISSIONS coverages provided by this Policy or at a Miscellaneous Unnamed
                     Location; or

                 (3) If you fail to give us written notice within one hundred eighty (180) days after the loss.

        16. MISCELLANEOUS PERSONAL PROPERTY

            a. We cover direct physical loss or damage, that occurs away from a covered location but within the
               Policy's territory, to personal property of the type covered under this Policy, which is:

                 (1) Owned by you; or
     PY 00 01 02 17                           © 2016 Liberty Mutual Insurance                                     Page 32 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 48 of 150



           (2) Owned by others and in your care, custody and control, but only to the extent you are obligated
               to insure it for direct physical loss or damage under the type of coverage provided under this
               Policy.

       b. This PROPERTY DAMAGE COVERAGE AND LIMITATION excludes coverage that is provided
           elsewhere in this Policy.


   17. NEWLY ACQUIRED LOCATIONS

       a. We cover physical loss or damage to property of the type insured from a loss of the type insured at any
          location you purchase, lease or rent after the inception date of this Policy.
       b. This PROPERTY DAMAGE COVERAGE AND LIMITATION applies:

           (1) From the date of purchase, lease or rental,

           (2) Until the first of the following occurs:

                (a) The location is bound by us;

                (b) Agreement is reached that the location will not be insured under this Policy; or

                (c) The time limit specified in the LIMITS OF LIABILITY Table in the Declarations has been
                    reached. The time limit begins on the date of purchase, lease or rental.


   18. OFF PREMISES INTERRUPTION OF SERVICES — PROPERTY DAMAGE

      a. We cover physical loss or damage to covered property at a covered location when such physical
          loss or damage results from:

           (1) The interruption of incoming services consisting of electricity, gas, fuel, steam, water,
               refrigeration, voice, data, video; or

           (2) The interruption of outgoing sewerage service,

           by reason of a loss of the type insured by this Policy at the facilities of the supplier of such service
           located within this Policy's territory, that immediately prevents in whole or in part the delivery of such
           usable service.

      b. This PROPERTY DAMAGE COVERAGE AND LIMITATION will apply only when the -interruption
          exceeds the qualifying period specified in the Qualifying Period Table in the Declarations.

      c. For purposes of this PROPERTY DAMAGE COVERAGE AND LIMITATION, the period of service
          interruption is the period starting with the time when an interruption of specified services occurs; and
          ending when the service could be wholly restored.

      d. Additional General Provisions:

           (1) You will immediately notify the suppliers of services of any interruption of any such services.

           (2) We will not be liable if the interruption of such services is caused directly or indirectly by your
               failure to comply with the terms and conditions of any contracts you have for the supply of such
               specified services.
      e. We do not cover loss or damage caused by or resulting from the use of services provided by or
          through a satellite.

      f.   Exclusion C.3.e. does not apply to this PROPERTY DAMAGE COVERAGE AND LIMITATION.

PY 00 0102 17                            © 2016 Liberty Mutual Insurance                                 Page 33 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 49 of 150




   19. PROFESSIONAL FEES

       a. We cover your reasonable costs for your employees or auditors, architects, accountants and
          engineers whom you hire to prepare and verify the details of a claim from a covered loss.

       b. Professional fees covered under this PROPERTY DAMAGE COVERAGE AND LIMITATION,
          however, do not include:

          (1) Any fees or expenses of attorneys;

          (2) Any fees or expenses of public adjusters, loss appraisers or any of their subsidiaries or
              associated entities;

          (3) Fees based on a contingency; or

          (4) Fees of loss consultants who provide consultation on coverage or negotiate claims.

       c. This PROPERTY DAMAGE COVERAGE AND LIMITATION is subject to the deductible that applies
           to the loss.

   20. PROTECTION AND PRESERVATION OF PROPERTY

      a. We cover your reasonable and necessary costs to temporarily protect or preserve covered property
         provided such actions are necessary due to actual, or to prevent immediately impending threat of,
         physical loss or damage of the type covered by this Policy to such covered property.

      b. This PROPERTY DAMAGE COVERAGE AND LIMITATION is subject to the deductible provisions
         that would have applied had the physical loss or damage happened.

   21. RADIOACTIVE CONTAMINATION

      a. We cover radioactive contamination to property of the type insured by this Policy from a covered
         loss.

          Radioactive contamination is:

          (1) Sudden and accidental radioactive contamination; or

          (2) Resultant radiation damage to covered property,

          provided that such radioactive contamination arises out of radioactive material at a covered location
          and is used as part of your business activities.

      b. We do not cover radioactive contamination if:

          (1) The covered location contains:

                (a) A nuclear reactor capable of sustaining nuclear fission in a self-supporting chain reaction; or


                (b) Any new or used nuclear fuel intended for or used in such a nuclear reactor.

          (2) The contamination arises from radioactive material located away from a covered location.

   22. TAX LIABILITY

      We cover your increase in tax liability from a covered loss at a covered location if the tax treatment of:


PY 00 0102 17                           © 2016 Liberty Muttial Insurance                                 Page 34 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 50 of 150



       a. The profit portion of a loss payment involving finished stock manufactured by you; and/or

       b. The profit portion of a TIME ELEMENT loss payment;

       is greater than the tax treatment of profits that would have been incurred had no loss happened.

   23. TEMPORARY REMOVAL OF PROPERTY

       a. When covered property is removed from a covered location for the purpose of being repaired or
          serviced or in order to avoid threatened physical loss or damage of the type insured by this Policy, we
          cover such property:

           (1) While at the premises to which such covered property has been moved; and

           (2) For direct physical loss or damage of the type insured by this Policy at the covered location from
               which such covered property was removed.

       b. This PROPERTY DAMAGE COVERAGE AND LIMITATION does not apply:

           (1) To covered property removed for normal storage, processing or preparation for sale or delivery;
               or

           (2) If coverage is provided elsewhere in this Policy or by any other insurance policy.

   24. TRANSIT

       a. We cover personal property not excluded elsewhere in this Policy while it is in transit within the
          Policy's territory:

          (1) Owned by you.

          (2) Shipped to customers under Free on Board (F.O.B) shipments, Free-Along-Side (F.A.S)
              shipments and Returned shipments. Your contingent interest is admitted.

          (3) Of others in your actual or constructive custody to the extent of your interest or legal liability.

          (4) Of others sold by you and you agreed prior to the loss to insure the personal property during
              course of delivery including:

                 (a) When shipped by your contract service provider or by your contract manufacturer to you or
                     to your customer; or

                 (b) When shipped by your customer to you or to your contract service provider or to your
                     contract manufacturer.

       b. This PROPERTY DAMAGE COVERAGE AND LIMITATION starts from the time the property leaves
           the original point of shipment for transit, and continues while in the due course of transit until
           delivered, subject to the following conditions:


          (1) Coverage on export shipments not insured under ocean cargo policies ends when the property is
              loaded on board overseas vessels or aircraft. Coverage on import shipments not insured under
              ocean cargo policies begins after discharge from overseas vessels or aircraft.

          (2) If this Policy expires during the due course of transit, coverage is extended until the shipment is
              delivered to its final destination.

       c. We also cover:


PY 00 01 02 17                          © 2016 Liberty Mutual Insurance                                       Page 35 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 51 of 150



           (1) General average and salvage charges on shipments covered while waterborne; and

           (2) Direct physical loss or damage caused by or resulting from:

                 (a) Unintentional acceptance of fraudulent bills of lading, shipping or messenger receipts.

                 (b) Improper parties having gained possession of property through fraud or deceit.

       d. Additional General Provisions:

           (1) This PROPERTY DAMAGE COVERAGE AND LIMITATION will not inure directly or indirectly to
               the benefit of any carrier or bailee.

           (2) You have permission, without prejudicing this insurance, to accept:

                 (a) Ordinary bills of lading used by carriers;

                 (b) Released bills of lading;

                 (c) Undervalued bills of lading; and

                 (d) Shipping or messenger receipts.

           (3) You may waive subrogation against railroads under side track agreements.

           (4) Except as otherwise stated, you will not enter into any special agreement with carriers releasing
               them from their common law or statutory liability.

       e. As respects this PROPERTY DAMAGE COVERAGE AND LIMITATION:

          (1) The following additional exclusions apply:

                 This Policy excludes:

                 (a) Samples in the custody of salespeople or selling agents.

                 (b) Property insured under import or export ocean marine insurance.

                 (c) Waterborne shipments, unless:

                     (i) By inland water; or

                     (ii) By roll-on/roll-off ferries; or

                     (iii) By coastal shipments.

                 (d) Airborne shipments unless by regularly scheduled passenger airlines or air freight carriers.


                 (e) Property of others, including your legal liability for it, hauled on vehicles owned, leased or
                     operated by you when acting as a common or contract carrier.

                 (f) Any transporting vehicle

                 (g) Property shipped between continents except by land or air within the Policy territory.

       f. We will value property covered under this PROPERTY DAMAGE COVERAGE AND LIMITATION as
          fol lows:


PY 00 01 02 17                              © 2016 Liberty Muttial Insurance                              Page 36 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 52 of 150



          (1) Property shipped to or for your account will be valued at actual invoice to you. Included in the
              value are accrued costs and charges legally due. Charges may include your commission as
              selling agent.

          (2) Property sold by you and shipped to or for the purchaser's account will be valued at your selling
              invoice amount. Prepaid or advanced freight costs are included.

          (3) Property not under invoice will be valued:

                (a) For your property, according to the valuation provisions of this Policy applying at the place
                    from which the property is being transported; or

                (b) For other property, at the actual cash value at the destination point on the date of loss, less
                    any charges saved which would have become due and payable upon arrival at destination.

   25. VALUABLE PAPERS AND RECORDS

      a. We cover physical loss or damage to your valuable papers and records from a covered loss at a
         covered location. We cover the value blank, plus the cost of copying from backup or from originals
         of a previous generation, and your reasonable and necessary costs to research, replace or restore
         the information lost or damaged thereon, except for electronic data and software. For electronic
         data and software, we cover the value of the blank media, and the cost of reproducing the electronic
         data and software from duplicates or originals of the previous generation of the data.

      b. This coverage does not apply to loss or damage to property that cannot be repaired or restored with
         like kind or quality.




PY 00 0102 17                           © 2016 Liberty Mutual Insurance                                 Page 37 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 53 of 150




                                    SECTION III - TIME ELEMENT
TIME ELEMENT loss as provided in the TIME ELEMENT COVERAGES and TIME ELEMENT COVERAGES
AND LIMITATIONS:

A. Is subject to and part of the applicable LIMIT OF LIABILITY that applies to your direct physical loss or
   damage but in no event for more than any LIMIT OF LIABILITY that is stated as applying to the specific TIME
   ELEIVIENT COVERAGE and/or TIME ELEMENT COVERAGES AND LIMITATIONS; and

B. Will not increase the POLICY LIMIT OF LIABILITY and is subject to the Policy provisions, including applicable
   exclusions and deductibles,

all as shown in this section and elsewhere in this Policy.

A. LOSS INSURED

    1. We cover your actual loss sustained, as provided in the TIME ELEMENT COVERAGES and TIME
       ELEMENT COVERAGES AND LIMITATIONS, directly resulting from a loss of the type insured by this
       Policy:

        a. To property described elsewhere in this Policy and not otherwise excluded by this Policy,

        b. Used by you, or by others with whom you have a contract,

        c. At a covered location or while in transit as provided by this Policy,

        d. During the applicable PERIOD OF LIABILITY described in this section.

    2. We cover TIME ELEMENT loss only to the extent it cannot be reduced through:

        a. The use of any property or service owned or controlled by you;

        b. The use of any property or service obtainable from other sources;

        c. Working extra time or overtime; or

        d. The use of inventory,

        all whether at a covered location or at any other location. When measuring the actual loss sustained,
        the-combined operating results of all of your associated, affiliated or subsidiary companies- will--be - - - -- -
        considered in determining the TIME ELEMENT loss.

    3. We cover your reasonable and necessary expenses to reduce the loss otherwise payable under this
       section of this Policy. The amount of those recoverable expenses will not exceed the amount by which
       the insured loss has been reduced.

   4. In determining the insured TIME ELEMENT loss, we will consider the experience of the business before
        and after and the probable experience during the PERIOD OF LIABILITY. We will consider any increase
        or decrease in demand for your goods or services during the PERIOD OF LIABILITY, even if such
        increase or decrease is from the same event that caused the covered loss.




PY 00 0102 17                            0 2016 Liberty Mutual Insurance                               Page 38 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 54 of 150




B. TIME ELEMENT COVERAGES

    1. GROSS EARNINGS

       a. GROSS EARNINGS loss is the actual loss sustained by you due to the necessary interruption of
          your business during the PERIOD OF LIABILITY of the following:

           Gross Earnings less all charges and expenses that do not necessarily continue during the interruption
           of production or suspension of business operations or services, plus all other earnings derived from
           the operation of the business.

           Ordinary payroll, including taxes and charges dependent on the payment of wages, for a period of
           time not to exceed the number of consecutive days as specified in the LIMITS OF LIABILITY in the
           Declarations table immediately following the interruption of production or suspension of business
           operations or services, and only to the extent such payroll continues following the loss and would
           have been earned had no such interruption happened.

           However, if you reduce the daily loss payable under ordinary payroll, either by:

                     (1) providing gainful employment for, or

                     (2) paying less than the normal salary rate to,

           all or part of its employees, then the number of consecutive days of ordinary payroll may be
           extended. However, this provision will not increase our total liability beyond the amount we would
           have been liable for ordinary payroll costs without this provision.

           Ordinary payroll does not cover any portion of salaries or wages included in Gross Earnings.

       b. GROSS EARN/NGS will be calculated as follows:

           (1) For manufacturing operations: the net sales value of production less the cost of all raw stock,
               materials and supplies used in such production; or

           (2) For mercantile or non-manufacturing operations: the total net sales less the cost of inerchandise
               sold, materials and supplies consumed in the operations or services rendered by you.

           Any amount payable at selling price will be considered to have been sold to your regular customers
           and will be credited against net sales.
       c. In determining the amount we cover as the actual loss sustained, we will consider the continuation of
          only those charges and expenses that would have been earned had there been no interruption of
          production or suspension of business operations or services.

       d. If you would have operated at a deficit had no interruption of production or suspension of business
            operations or services occurred, the following applies:

          (1) For Gross Earnings, the extent to which charges and expenses would have been earned will be
              determined by subtracting the operating deficits from the charges and expenses that
              necessarily continue.

          (2) For ordinary payroll, the extent payroll would have been earned will be determined by
              subtracting the excess, if any, of the operating deficit over the fixed charges that need to
              continue from such payroll.

       e. We cover TIME ELEMENT loss only to the extent that you are:

          (1) Wholly or partially prevented from producing goods or continuing business operations or services;

PY 00 01 02 17                         © 2016 Liberty Mutual Insurance                                  Page 39 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 55 of 150




           (2) Unable to make up lost production within a reasonable period of time, not limited to the period
               during which production is interrupted;

           (3) Unable to continue your operations or services during the PERIOD OF LIABILITY; and

           (4) Able to demonstrate a loss of sales for the operations, services or production prevented.


    2. EXTRA EXPENSE

       a. We cover your reasonable and necessary extra costs of the following incurred during the PERIOD
           OF LIABILITY applicable:

           (1) To temporarily continue as nearly normal as practicable the conduct of your business; and

           (2) The temporary use of property or facilities of yours or others.

       b. We will reduce any recoverable loss under this coverage for any value remaining of any property
           used to temporarily continue your business.

       c. EXTRA EXPENSE does not include:

           (1) Any loss of income.

           (2) Costs that would have been incurred in conducting the business during the same period had no
               physical loss or damage happened.

           (3) Costs of permanent repair or replacement of property that has been damaged or destroyed.

           (4) Any expense recoverable elsewhere in this Policy.

   3. LEASEHOLD INTEREST

       a. We cover the following:

           (1) If the lease agreement requires continuation of rent as a result of a covered loss, and if the
               covered property is wholly or partially untenantable or unusable, the actual rent payable while
               the covered property is untenantable or until the lease is terminated, but not exceeding the
               unexpired term of the lease.

          (2) If the covered property is partially untenantable, we cover the proportion of the lease payment
              for that portion of the untenantable covered property.

          If the lease is cancelled by the lessor pursuant to the lease agreement or by the operation of law, we
          cover the additional cost to rent similar space for the unexpired term of the lease for the damaged
          property. That loss will be computed at present value, compounded annually at the prime rate plus
          2%, as published in the Wall Street Journal on the date the lease terminated. The additional cost will
          consider the excess rent paid for the same or similar replacement property over actual rent of the
          original lease, plus cash bonuses or advance rent paid (including maintenance or operating charges)
          for each month during the unexpired term of the lease.

       c. As respects LEASEHOLD INTEREST, the following applies:

          (1) We do not cover loss directly resulting from physical loss or damage to personal property.

          (2) TIME ELEMENT EXCLUSIONS D.1., D.2. and D.3. do not apply and the following applies
              instead:


PY 00 01 02 17                         © 2016 Liberty Mutual Insurance                                Page 40 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 56 of 150



                We do not cover any increase in loss resulting from the suspension, lapse or cancellation of any
                license, or from you exercising an option to cancel the lease; or from any act or omission by you
                that constitutes a default under the lease.

   4. RENTAL INSURANCE

      a. We cover your actual loss sustained of rental income during the PERIOD OF LIABILITY for:

          (1) The fair rental value of any portion of rental property occupied by you;

          (2) The income reasonably expected from rentals of unoccupied or unrented portions of such
              property; and

          (3) The rental income from the rented portions of such property according to written leases, contracts
              or agreements in force at the time of loss,

          all not to include non-continuing charges and expenses.

      b. RENTAL INSURANCE Exclusions: As respects RENTAL INSURANCE, TIME ELEMENT
          EXCLUSIONS D.1. does not apply and the following applies instead:

          We do not cover any loss of rental income during any period in which the covered location would not
          have been tenantable for any reason other than a covered loss.

C. PERIOD OF LIABILITY

   1. The PERIOD OF LIABILITY applying to CONTINGENT TIME ELEMENT, GROSS EARNINGS, EXTRA
       EXPENSE and RENTAL INSURANCE is as follows:

      a. For building and equipment, the period:

          (1) Starting from the time of physical loss or damage of the type insured; and

          (2) Ending when with due diligence and dispatch the building and equipment could be:

                (a) Repaired or replaced; and

                (b) Made ready for operations,

                under the same or equivalent physical and operating conditions that existed prior to the damage.

          (3) Not to be limited by the expiration of this Policy.

      b. For building(s) and equipment covered under COURSE OF CONSTRUCTION:

          (1) The equivalent of the above period of time will be applied to the level of business that would have
              been reasonably achieved after construction and startup would have been completed had no
              physical damage happened; and

          (2) Due consideration will be given to the actual experience of the business after completion of the
              construction and startup.




PY 00 0102 17                           © 2016 Liberty Mutual Insurance                               Page 41 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 57 of 150




   2. The PERIOD OF LIABILITY for GROSS EARNINGS and EXTRA EXPENSE also includes the following:

       a. For stock-in-process and mercantile stock, including finished goods not manufactured by you, the
           time required with the exercise of due diligence and dispatch:

           (1) To restore stock in process to the same state of manufacture in which it stood at the inception of
               the interruption of production or suspension of business operations or services; and

           (2) To replace physically damaged mercantile stock.

       b. For raw materials and supplies, the period of time:

           (1) Of actual interruption of production or suspension of operations or services resulting from the
               inability to get suitable raw materials and supplies to replace similar ones damaged; but

           (2) Limited to that period for which the damaged raw materials and supplies would have supplied
               operating needs.

       c. Impounded Water:

           (1) Used for any manufacturing purpose, including as a raw material or for power;

           (2) Stored behind dams or in reservoirs; and

           (3) On any covered location,

           that is released as the result of physical damage of the type insured to such dam, reservoir or
           connected equipment, our liability for the actual interruption of production or suspension of
           operations or services due to inadequate water supply will not extend beyond the number of
           consecutive days, not to exceed the LIMIT OF LIABILITY specified in the Declarations after the
           damaged dam, reservoir or connected equipment has been repaired or replaced.

       d. For physically damaged exposed films, records, manuscripts and drawings, the time required to copy
           from backups or from originals of a previous generation. This time does not include research,
           engineering or any other time necessary to restore or recreate lost information.

       e. For physically damaged or destroyed property covered under DATA, PROGRAMS OR SOFTWARE,
           the time to recreate or restore including the time for researching or engineering lost information.

-_3.—_T_he PERIOD_ OF LIABILITY applying to GROSS PROFIT is as follows:

       a. The period starting from the time of physical loss or damage of the type insured and ending not later
          than the period of time specified in the LIMITS OF LIABILITY Table in the Declarations during which
          period the results of the business shall be directly affected by such damage, not to be limited by the
          expiration of this Policy.

       b. For property under construction, the period starting on the date that production, business operation or
          service would have commenced if physical damage of the type insured had not happened and ending
          not later than the period of time specified in the LIMITS OF LIABILITY Table in the Declarations,
          during which period the results of the business shall be directly affected by such damage, not to be
          limited by the expiration of this Policy.

       The Rate of Gross Profit and Standard Sales will be based on the experience of the business after
       construction is completed and the probable experience during the PERIOD OF LIABILITY.


   4. The PERIOD OF LIABILITY does not include any additional time due to your inability to resume
       operations for any reason, including:

PY 00 01 02 17                         © 2016 Liberty Muttial Insurance                                 Page 42 of 75
   Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 58 of 150




       a. Making changes to equipment;

       b. Making changes to the buildings or structures except as provided in the DEMOLITION AND
          INCREASED COST OF CONSTRUCTION clause in the PROPERTY DAMAGE section; and

       c. Re-staffing or retraining employees.

       If two or more PERIODS OF LIABILITY apply, such periods will not be cumulative.

D. TIME ELEMENT EXCLUSIONS

    In addition to the exclusions elsewhere in this Policy, the following exclusions apply to TIME ELEMENT loss:

   1. Any loss during any idle period, including but not limited to when production, operation, service or delivery
       or receipt of goods would cease, or would not have taken place or would have been prevented due to:

       a. Physical loss or damage not insured by this Policy on or off of the covered location.

       b. Planned or rescheduled shutdown.

       c. Strikes or other work stoppage.

       d. Any reason other than physical loss or damage insured under this Policy.

   2. Any increase in loss due to:

       a. Suspension, cancellation or lapse of any lease, contract, license or orders.

       b. Damages for breach of contract or for late or noncompletion of orders.

       c. Fines or penalties.

       d. Any other consequential or remote loss.

   3. Any loss resulting from physical loss or damage to finished goods manufactured by you, or the time
       required for their reproduction.

E. TIME ELEMENT COVERAGES AND LIMITATIONS

   TIME ELEMENT COVERAGES are extended to include the following, subject to all Policy terms, conditions
                                                                                                                        -
   and exclusions, and the time, disfance and/or dollar amounts specified in the LIMITS OF LIABILITY Table in
   the Declarations:

   1. ATTRACTION PROPERTY

       a. We cover your actual loss sustained and EXTRA EXPENSE resulting from loss or damage of the
          type insured by this Policy to property of the type insured at an attraction property within the number
          of statute miles specified in the LIMITS OF LIABILITY Table in the Declarations and during the period
          of time that:

           (1) Starts at the time such physical loss or damage happens;

           (2) Ends when the attraction property is:

                (a) Repaired or replaced; and




PY 00 0102 17                           © 2016 Liberty Muttial Insurance                                Page 43 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 59 of 150




                 (b) Made ready for operations.

       b. As used in this TIME ELEMENT COVERAGE AND LIMITATION, the term attraction property is a
           property that:

           (1) Is operated by others; and

           (2) You depend on to attract customers to your covered location.

   2. CIVIL OR MILITARY AUTHORITY

       a. We cover your actual loss sustained and EXTRA EXPENSE during the period of interruption if an
          order of civil or military authority prohibits access to a covered location provided such order is
          caused by physical loss or damage of the type insured by this Policy at a covered location or within
          the number of statute miles specified in the LIMITS OF LIABILITY Table in the Declarations.

       b. This TIME ELEMENT COVERAGE AND LIMITATION does not apply to LEASEHOLD INTEREST.

       c. The period of interruption for this TIME ELEMENT COVERAGE AND LIMITATION will be the period
          of time:

           (1) Starting at the time of such direct physical loss or damage; and

           (2) Continuing until the order is lifted, or the time limit specified in the LIMITS OF LIABILITY Table in
               the Declarations expires, whichever happens first.

           This period of time is part of and not in addition to any PERIOD OF LIABILITY applying to any
           coverage provided in the TIME ELEMENT section.

   3. COMPUTER SYSTEMS NON PHYSICAL DAMAGE

       a. We cover your actual loss sustained and EXTRA EXPENSE during the PERIOD OF LIABILITY
          directly resulting from the failure of your electronic data processing equipment or media to
          operate, provided that such failure is the direct result of a malicious act directed at you.

       b. This TIME ELEMENT COVERAGE AND LIMITATION will apply only when the period of interruption
          is in excess of the qualifying period specified in the Qualifying Period Table in the Declarations.

       c. As used above, the period of interruption:

           (1) Is the period starting when your electronic data processing equipment or media fails to
               operate and ending when with due diligence and dispatch, your electronic data processing
               equipment or media could be restored to the same or equivalent operating condition that existed
               prior to the failure.

           (2) Does not include the additional time to make changes to your electronic data processing
               equipment or media.

   4. CONTINGENT TIME ELEMENT

       a. We cover your actual loss sustained and EXTRA EXPENSE during the PERIOD OF LIABILITY directly
          resulting from physical loss or damage of the type insured by this Policy at Direct Dependent Time
          Element Location(s) and Indirect Dependent Time Element Location(s) located within the territory of
          this Policy.

       b. You agree to take every reasonable and necessary action to mitigate the loss payable hereunder.


PY 00 01 02 17                         © 2016 Liberty Mutual Insurance                                   Page 44 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 60 of 150



       c. As used in this Policy, Direct Dependent Time Element Location(s) are:

           (1) Any location(s) of a direct: customer, supplier, contract manufacturer or contract service provider to
               you; or

           (2) Any location(s) of any company under a royalty, licensing fee or commission agreement with you.

           Direct Dependent Time Element Location(s) does not include location(s) that are covered location(s)
           under this Policy or the location(s) of any company directly or indirectly supplying to, or receiving from
           you, electricity, fuel, gas, water, steam, refrigeration, sewage, voice, data or video.

       d. As used in this Policy, Indirect Dependent Time Element Location(s) are:

           (1) Any location(s) of any company that is a direct: customer, supplier, contract manufacturer or
               contract service provider to your Direct Dependent Time Element Location(s).

           Indirect Dependent Time Element Location(s) does not include Iocation(s) that are covered
           location(s) under this Policy or the location(s) of any company directly or indirectly supplying to, or
           receiving from, the Direct Dependent Time Element Location(s) or the Indirect Dependent Time
           Element Location(s), electricity, fuel, gas, water, steam, refrigeration, sewage, voice, data or video.

       e. As respects CONTINGENT TIME ELEMENT:

           (1) Exclusion D.3 in the TIME ELEMENT EXCLUSIONS does not apply.

   5. CRISIS MANAGEMENT

       a. We cover your actual loss sustained and EXTRA EXPENSE during the PERIOD OF LIABILITY if an
          order of civil or military authority prohibits access to a covered location, but only if such order is a
          direct result of a violent crime, suicide, attempted suicide or armed robbery at such covered location.

       b. As respects this TIME ELEMENT COVERAGE AND LIMITATION, coverage applies:

           (1) Only when the PERIOD OF LIABILITY is in excess of the qualifying period specified in the
               Qualifying Period Table in the Declarations; and

           (2) For up to the number of consecutive days specified in the LIMITS OF LIABILITY Table in the
               Declarations, not to exceed the specified LIMIT OF LIABILITY.

           The PERIOD OF LIABILITY is the period of time when the time the civil or military authority prohibits
           access and continuing until the order is lifted, or the time limit specified in the LIMITS OF LIABILI_TY ___
           Table in the Declarations expires, whichever happens first.

   6. DELAY IN STARTUP

       We cover your actual loss sustained and EXTRA EXPENSE during the PERIOD OF LIABILITY due to the
       reasonable and necessary delay in startup of business operations resulting directly from physical loss or
       damage to covered property as provided under COURSE OF CONSTRUCTION.

   7. EXTENDED PERIOD OF LIABILITY

       a. We cover the GROSS EARNINGS loss sustained due to the reduction in sales resulting from:

           (1) The interruption of business;

           (2) Commencing with the date on which our liability for loss resulting from interruption of business
               would terminate if this TIME ELEMENT COVERAGE AND LIMITATION had not been included in
               this Policy; and


PY 00 01 02 17                          © 2016 Liberty Muttial Insurance                                 Page 45 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 61 of 150



           (3) Continuing for such additional length of time as would be required with the exercise of due
               diligence and dispatch to restore your business to the condition that would have existed had no
               loss occurred, but no longer than the number of consecutive days specified in the LIMITS OF
               LIABILITY Table in the Declarations.

       b. Coverage under this TIME ELEMENT COVERAGE AND LIMITATION for the reduction in sales due
          to contract cancellation will include only those sales that would have been earned under the contract
          during the EXTENDED PERIOD OF LIABILITY described in Item 7.a. above.

       c. As respects this TIME ELEMENT COVERAGE AND LIMITATION, Item D.2. in the TIME ELEMENT
          EXCLUSIONS in this section does not apply and the following applies instead: -

                This Policy does not insure against any increase in loss due to damages for breach of contract or
                for late or non-completion of orders, or fines or penalties.

   8. INGRESS / EGRESS

      a. We cover your actual loss sustained and EXTRA EXPENSE due to the necessary interruption of your
         business if ingress to or egress from a covered location is prevented, whether or not your premises
         or property is damaged, provided that such prevention is a direct result of physical loss or damage of
         the type insured to property of the type insured.

      b. The period of interruption for this TIME ELEMENT COVERAGE AND LIMITATION will be the period
         of time starting at the time of such direct physical loss or damage, and continuing until ingress or
         egress is no longer prevented, or for the time limit specified in the LIMITS OF LIABILITY Table in the
         Declarations, whichever is less.

   9. OFF PREMISES INTERRUPTION OF SERVICES —TIME ELEMENT

      a. We cover your actual loss sustained and EXTRA EXPENSE during the period of service interruption
         at a covered location when the loss is caused by:

          (1) The interruption of incoming services consisting of electricity, gas, fuel, steam, water,
              refrigeration, voice, data, video; or

          (2) The interruption of outgoing sewerage service,

          from physical loss or damage of the type insured, at the facilities of the supplier of such service
          located within this Policy's territory that immediately prevents in whole or in part the delivery of such
          usable services.

      b. This TIME ELEMENT COVERAGE AND LIMITATION will apply only when the period of service
          interruption as described below is in excess of the qualifying period specified in the Qualifying Period
          Table in the Declarations.

      c. The period of service interruption is:

          (1) The period starting with the time when an interruption of specified services occurs; and ending
              when with due diligence and dispatch the service could be wholly restored and the location
              receiving the service could have resumed normal operations following the restoration of service
              under the same or equivalent physical and operating conditions that existed prior to the
              interruption of such services;

          (2) Is limited to only those hours during which you could have used service(s) if it had been
              available;

          (3) Does not extend to include the interruption of operations caused by any reason other than
              interruption of the specified service(s).


PY 00 0102 17                          © 2016 Liberty Muttial Insurance                                Page 46 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 62 of 150



       d. Additional General Provisions:

           (1) You will immediately notify the suppliers of services of any interruption of any such services.

           (2) We will not be liable if the interruption of such services is caused directly or indirectly by your
               failure to comply with the terms and conditions of any contracts you have for the supply of such
               specified services.

       e. We do not cover loss or damage caused by or resulting from the use of services provided by or
           through a satellite.

   10. ON PREMISES INTERRUPTION OF SERVICES — TIME ELEMENT

       a. We cover your actual loss sustained and EXTRA EXPENSE during the PERIOD OF LIABILITY
          directly resulting from direct physical loss or damage of the type insured to the following property
          located at or within one-thousand (1,000) feet of a covered location:

           (1) Electrical equipment and equipment used for the transmission of voice, data or video.

           (2) Electrical, fuel, gas, water, steam, refrigeration, sewerage, voice, data or video transmission
               systems.

   11. PROTECTION AND PRESERVATION OF PROPERTY TIME ELEMENT

       a. We cover your actual loss sustained for a period of time not to exceed forty eight (48) hours prior to
          and forty eight (48) hours after you first took reasonable action for the temporary protection and
          preservation of property insured by this Policy provided such action is necessary to prevent
          immediately impending physical loss or damage of the type insured to such covered property.

       b. This TIME ELEMENT COVERAGE AND LIMITATION is subject to the deductible provisions that
          would have applied had the direct physical loss or damage occurred.

   12. RELATED LOCATIONS

       If you report values at related locations used by you (e.g. branch stores, retail outlets and other
       facilities), but such related locations are not listed on the latest Schedule of Covered Locations
       submitted to, accepted by and on file with us, and if a TIME ELEMENT loss results at such related
       locations due to covered loss, we cover such resulting TIME ELEMENT loss in accordance with the
       terms and conditions of this Policy.

   13. RESEARCH AND DEVELOPMENT

       a. We cover your actual loss sustained of fixed charges and ordinary payroll directly attributable to the
          interruption of research and development project(s) that would not have produced income during the
          PERIOD OF LIABILITY resulting from a covered loss.

       b. We cover these fixed charges only to the extent they continue after the covered loss and only during
          the PERIOD OF LIABILITY.

       c. To the extent you are able to resume operations, we cover only that portion of the fixed charges
          related to that part of the research and development operation that has not yet been restored.

   14. SOFT COSTS

       a. We cover your actual loss sustained of Soft Costs during the period of delay directly resulting from a
          delay of completion of covered property under construction as provided under COURSE OF
          CONSTRUCTION as provided in the PROPERTY DAMAGE COVERAGES AND LIMITATIONS.



PY 00 01 02 17                         © 2016 Liberty Mutual Insurance                                  Page 47 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 63 of 150




       b. Soft Costs are costs over and above those that are normal at a covered location undergoing
           renovation or in the course of construction, limited to the following:

           (1) Construction loan fees — your additional cost to rearrange loans necessary for the completion of
               construction, repairs or reconstruction including: the cost to arrange refinancing, accounting work
               necessary to restructure financing, legal work necessary to prepare new documents, charges by
               the lenders for the extension or renewal of loans necessary.

           (2) Commitment fees, leasing and marketing expenses — the cost of returning any commitment fees
               received from prospective tenant(s) or purchaser(s), the cost of re-leasing and marketing due to
               loss of tenant(s) or purchaser(s).

           (3) Additional fees for architects, engineers, consultants, attorneys and accountants needed for the
               completion of construction repairs or reconstruction.

           (4) Property taxes, building permits, additional interest on loans, realty taxes and insurance
               premiums.

       c. Period of delay is the period of time between:

           (1) The date on which the construction, alteration, extension or renovation would have been
               complete in the absence of a covered loss to property under construction as provided under
               COURSE OF CONSTRUCTION as provided in the PROPERTY DAMAGE COVERAGES AND
               LIMITATIONS; and

           (2) The date on which construction, alteration, extension or renovation is actually complete.




PY 00 01 02 17                         © 2016 Liberty Muttial Insurance                                Page. 48 of 75
        Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 64 of 150




                                  SECTION IV - DESCRIBED LOSSES
    We only cover the following DESCRIBED LOSSES as specified in the LIMITS OF LIABILITY Table in the
    Declarations, subject to the terms, conditions and exclusions of this Policy.

    A. EARTH MOVEMENT

            We cover physical loss or damage to covered property, including TIME ELEMENT COVERAGES, TIME
            ELEMENT COVERAGES AND LIMITATIONS and PROPERTY DAMAGE COVERAGES AND
            LIMITATIONS as provided by this Policy, from a covered loss resulting from EARTH MOVEMENT.

       2. Y o u may elect when the time specified in the OCCURRENCE TIME SPECIFICATIONS begins.

       3.   EARTH MOVEMENT is:

            Earthquake, landslide, subsidence or sinking, rising or shifting of the earth, avalanche, whether natural or
            man-made, or volcanic eruption; regardless of any other cause or event contributing concurrently or in
            any other sequence of loss.

            However, physical loss or damage from fire, explosion, sprinkler leakage or FLOOD caused by EARTH
            MOVEMENT will not be considered to be loss by EARTH MOVEMENT within the terms and conditions of
            this Policy.

    B. EARTH MOVEMENT SPRINKLER LEAKAGE

       1. We cover physical loss or damage to covered propen`.y, including TIME ELEMENT COVERAGES, TIME
           ELEMENT COVERAGES AND LIMITATIONS and PROPERTY DAMAGE COVERAGES AND
           LIMITATIONS as provided by this Policy, resulting from sprinkler leakage caused by EARTH
            MOVEMENT.

    C. EQUIPMENT BREAKDOWN

       1. We cover physical loss or damage to covered property, including TIME ELEMENT COVERAGES, TIME
           ELEMENT COVERAGES AND LIMITATIONS and PROPERTY DAMAGE COVERAGES AND
           LIMITATIONS, as provided by this Policy if such loss or damage is caused by an accident to covered
           equipment.

            The coverage provided in this DESCRIBED LOSS is limited to loss or damage caused by an accident to
            covered equipment. We will not pay for physical loss or damage from any other cause under this
—           DESCRIBED LOSS.

            The following coverages apply solely to Equipment Breakdown:

            a. Spoilage Damage

                We cover physical loss or damage caused by change in temperature or humidity or by the interruption
                of power, heat, air-conditioning, or refrigeration as the result of an accident to covered equipment.

            b. Ammonia Contamination

                We cover physical loss or damage to covered property contaminated by ammonia, including any
                salvage expense as a direct result of an accident to covered equipment. No coverage for Ammonia
                Contamination is available under DECONTAMINATION COSTS with respects to an accident to
                covered equipment.




    PY 00 01 02 17                          © 2016 Liberty Mutual Insurance                                  Page 49 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 65 of 150




   2. Conditions

       a. Suspension

           If coverage for Equipment Breakdown is provided by this Policy, and we discover a dangerous
           condition relating to an object, we may immediately suspend the insurance provided by this coverage
           for that covered equipment by written notice mailed or delivered to you either at your address or at
           the location of any object. Suspended insurance may be reinstated by us, but only by an
           endorsement issued as part of this Policy. You will be credited for the unearned portion of the
           premium paid for the suspended insurance, pro rata, for the period of suspension.

   3. Valuation

       If covered equipment requires replacement due to an accident, we cover your additional cost to replace
       with equipment that is better for the environment, safer or more efficient than the equipment being
       replaced.

       a. However, we do not cover more than 150% of what the cost would have been to repair or replace
          covered equipment with like kind and quality.

       b. This does not apply to any property subject to valuation based on actual cash value, nor does this
          provision increase any other applicable LIMIT OF LIABILITY.

       c. The PERIOD OF LIABILITY will not be increased by any of the above.

   4. Definitions

       a. Accident: Physical loss or damage to covered equipment that necessitates its repair or replacement
          due to:

           (1) Failure of pressure or vacuum equipment;

           (2) Mechanical breakdown including rupture or bursting caused by centrifugal force;

           (3) Artificially generated electrical current, including electrical arcing that damages electrical devices,
               appliances or wires; or

           (4) Explosion of:

                 (a) Steam boiler

                 (b) Electric steam generator

                 (c) Steam piping

                 (d) Steam turbine

                 (e) Moving or rotating machinery when such explosion is caused by centrifugal force,

           unless such loss or damage is otherwise excluded within this Policy.

           Accident does not include:

           (5) Fire, including water or other means used to extinguish the fire;

           (6) Malfunction, misalignment, miscalibration, tripping off line, or any condition which can be
               corrected by resetting, tightening, adjusting or cleaning or by the periormance of maintenance;


PY 00 01 02 17                          © 2016 Liberty Mutual Insurance                                    Page 50 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 66 of 150



          (7) Combustion explosion;

          (8) Discharge of molten material from equipment including the heat from such discharged materials;

          (9) Lightning;

        (10) Depletion, deterioration, rust, corrosion, erosion, settling, or wear or tear or any other gradually
             developing condition;

        (11) Defects, erasures, error limitations or viruses in computer equipment and programs including the
             inability to recognize and process any date or time or provide instructions to covered equipment;

        (12) Leakage at any valve, fitting, shaft seal, gland packing, joint or connection;

        (13) Damage to any structure or foundation supporting the covered equipment or any of its parts;

        (14) Any loss or damage caused by or resulting from any type of electrical insulation breakdown test;

        (15) Any loss or damage caused by or resulting from any type of hydrostatic, pneumatic or gas
             pressure test;

        (16) The functioning of any safety or protective device; or

        (17) The cracking of any part on an internal combustion turbine exposed to the products of
             combustion.

      b. Covered equipment:

          (1) Equipment that generates, transmits, controls or utilizes energy; including electronic
              communications and data processing equipment; and

          (2) Equipment which, during normal usage, operates under vacuum or pressure, other than weight of
              contents.

          Covered equipment does not mean or include:

          (3) Electronic data;

          (4) Part of pressure or vacuum equipment that is not under internal pressure of its contents or
              internal vacuum;

          (5) Insulating or refractory material;                                                                -—

          (6) Nonmetallic pressure or vacuum equipment, unless it is constructed and used in accordance with
              the American Society of Mechanical Engineers (A.S.M.E.) code or other appropriate and
              approved code;

          (7) Catalyst;

          (8) Buried vessels or piping; waste, drainage or sewer piping; piping, valves or fittings forming part of
              a sprinkler or fire suppression system; water piping that is not part of a closed loop used to
              conduct heat or cooling from a boiler or a refrigeration or air conditioning system;

          (9) Structure, foundation, cabinet or compartment supporting or containing the covered equipment or
              part of the covered equipment including penstock, draft tube or well casing;

        (10) Vehicle or any covered equipment that is mounted on or used solely with a vehicle;



PY 00 0102 17                          © 2016 Liberty Mutual Insurance                                   Page 51 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 67 of 150




         (11) Dragline, excavation or construction equipment including any covered equipment that is mounted
              on or used solely with any one or more dragline(s), excavation or construction equipment;

         (12) Felt, wire, screen, die, extrusion plate, swing hammer, grinding disc, cutting blade, nonelectrical
              cable, chain, belt, rope, clutch plate, brake pad, nonmetal part or tool subject to periodic
              replacement;

         (1.3) Cyclotron used for other than medical purposes, satellite or spacecraft including any covered
               equipment mounted on or used solely with any satellite or spacecraft;

         (14) Equipment manufactured by you for sale.

       c. Production machinery is any machine or apparatus that processes, forms, cuts, shapes, grinds, or
           conveys raw materials, materials in process or finished products including any covered equipment
           that is mounted on or used solely with any one or more production machines or apparatus.

D. FLOOD

       We cover physical loss or damage to covered property, including TIME ELEMENT COVERAGES, TIME
       ELEMENT COVERAGES AND LIMITATIONS and PROPERTY DAMAGE COVERAGES AND
       LIMITATIONS as provided by this Policy, from a covered loss resulting from FLOOD.

   2. FLOOD is:

       a. Surface waters; rising waters; storm surge, wave wash; waves; tsunami; tide or tidal water; the
          release of water, the rising, overflowing or breaking of boundaries of natural or man-made bodies of
          water; or the spray therefrom; all whether driven by wind or not;

       b. Sewer back-up resulting from any of the foregoing; or

       c. Mudslide or mudflow caused by or resulting from surface water, runoff or accumulation of water on or
          under the ground;

          regardless of any other cause or event, whether natural or man-made, contributing concurrently or in
          any other sequence of loss.

       Covered loss from FLOOD associated with a storm or weather disturbance whether or not identified by
       name by any meteorological authority is considered to be FLOOD within the terms of this Policy.
       However, physical loss or damage from fire, explosion or sprinkler leakage caused by FLOOD will not be_
       considered to be loss by FLOOD within tlie terms and conditions of this Policy.

E. NAMED STORM

   1. We cover physical loss or damage to covered property, including TIME ELEMENT COVERAGES, TIME
      ELEMENT COVERAGES AND LIMITATIONS and PROPERTY DAMAGE COVERAGES AND
      LIMITATIONS as provided by this Policy, from a covered loss resulting from a NAMED STORM.
      However, physical loss or damage caused by fire, explosion, sprinkler leakage or FLOOD will not be
      considered loss by NAMED STORM within the terms and conditions of this Policy.

   2. Y o u may elect when the time specified in the OCCURRENCE TIME SPECIFICATIONS begins.

   NAMED STORM is any storm or weather disturbance that is named by the U. S. National Oceanic and
   Atmospheric Administration (NOAA) or the U. S. National Weather Service or the National Hurricane Center or
   any authorized meteorological authority in the country where the storm or weather disturbance happened.




PY 00 0102 17                          © 2016 Liberty Muttial Insurance                                 Page 52 of 75
   Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 68 of 150




                       SECTION V- GENERAL POLICY CONDITIONS
A. ASSIGNMENT

   Your assignment of this Policy will not be valid except with our written consent.

B. CANCELLATION

   1. You may cancel this Policy by mailing or delivering to us advance written notice of cancellation.

   2. We may cancel this Policy by mailing or delivering to you written notice of cancellation at least:

       a. ten (10) days before the effective date of cancellation if we cancel for nonpayment of premium; or

       b. thirty (30) days or the number of days specified in the CANCELLATION TIME SPECIFICATIONS,
          whichever is greater, before the effective date of cancellation if we cancel for any other reason.

   3. We will mail or deliver our written notice of cancellation to your last mailing address known to us

   4. Our written notice of cancellation will state the effective date of cancellation and the Policy period will end
      on that date.

   5. If this Policy is cancelled, we will send you any premium refund due. If we cancel, the refund will be pro
        rata. If you cancel, the refund may be less than pro rata. The cancellation will be effective even if we
        have not made or offered a refund.

   6. If notice is mailed, proof of mailing will be sufficient proof of notice.

C. CONCEALMENT, MISREPRESENTATION OR FRAUD

   This entire Policy is void, if with the actual intent to deceive

   1. You;

   2. Your representatives; or

   3. Any insured;

   commit fraud or conceal or misrepresent a fact or circumstance concerning:

       a. This Policy;

       b. The covered property;

       c. Your interest in the covered property; or

       d. A claim under this Policy.




PY 00 0102 17                             © 2016 Liberty Muttial Insurance                                 Page 53 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 69 of 150




D. CONFORMITY TO STATUTES

   Any provisions required by law to be included in policies issued by us shall be deemed to have been
   included in this Policy.

   If the provisions of this Policy conflict with the laws of any jurisdictions in which this Policy applies, and if
   certain provisions are required by law to be stated in this .Policy, this Policy shall be read so as to eliminate
   such conflict or deemed to include such provisions for covered locations within such jurisdictions.

E. INSPECTION

   1. During the period of this Policy, we will be permitted, but not obligated, to inspect the covered property.
      Our right to inspect, the performance of or failure to inspect, and any report arising out of an inspection
      will not constitute an undertaking or imply that the property is safe, healthful, or in compliance with laws,
      regulations, codes or standards.

   2. This condition does not apply to any inspections, surveys, reports or recommendations we may make
      relative to certification, under state or municipal statutes, ordinances or regulations, of boilers, pressure
      vessels or elevators.

       We will have no liability to you or others because of any inspection or failure to inspect, or on account of
       anyone's use or reliance upon any report or other information generated during the course of, or as a
       result of any inspection.

F. LENDERS LOSS PAYEE AND MORTGAGEE INTERESTS AND OBLIGATIONS

       When specified in the Policy or in Certificates of Insurance on file with us, we cover loss to specified
       property insured under this Policy to each specified Lender Loss Payee (hereinafter referred to as
       Lender) as its interest may appear, and to each specified Mortgagee as its interest may appear.

   2. The interest of the Lender or Mortgagee (as the case may be) in property insured under this Policy will
       not be invalidated by:

       a. Any act or neglect of the debtor, mortgagor, or owner (as the case may be) of the property.

       b. Foreclosure, notice of sale, or similar proceedings with respect to the property, but only to the extent
          of a deficiency as provided by state law.

       c. Change in the title or ownership of the property.

       d. Change to a more hazardous occupancy.

       The Lender or Mortgagee will notify us of any known change in ownership, occupancy, or hazard and,
       within ten (10) days of our written request, may pay the increased premium associated with such known
       change. If the Lender or Mortgagee fails to pay the increased premium, all coverage under this Policy will
       cease.

   3. If this Policy is cancelled at your request or by the request of your agent, the coverage for the interest of
        the Lender or Mortgagee will terminate ten (10) days after we send to the Lender or Mortgagee written
        notice of cancellation, unless:

       a. Sooner terminated by authorization, consent, approval, acceptance, or ratification of your action by
          the Lender or Mortgagee, or its agent.

       b. This Policy is replaced by you, with a Policy providing coverage for the interest of the Lender or
          Mortgagee, in which event coverage under this Policy with respect to such interest will terminate as of
          the effective date of the replacement Policy, notwithstanding any other provision of this Policy.


PY 00 01 02 17                          © 2016 Liberty Muttial Insurance                                 Page 54 of 75
        Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 70 of 150




       4. We may cancel this Policy and/or the interest of the Lender or Mortgagee under this Policy, by giving the
          Lender or Mortgagee written notice thirty (30) days or the number of days specified in the
          CANCELLATION TIME SPECIFICATIONS, whichever is greater, prior to the effective date of
          cancellation, if cancellation is for any reason other than non-payment. If the debtor, mortgagor, or owner
          has failed to pay any premium due under this Policy, we may cancel this Policy for such non-payment,
          but will give the Lender or Mortgagee written notice ten (10) days prior to the effective date of
          cancellation. If the Lender or Mortgagee fails to pay the premium due by the specified cancellation date,
          all coverage under this Policy will cease.

       5. If we pay the Lender or Mortgagee for any loss, and deny payment to the debtor, mortgagor or owner, we
          will, to the extent of the payment made to the Lender or Mortgagee be subrogated to the rights of the
          Lender or Mortgagee under all securities held as collateral to the debt or mortgage. No subrogation will
          impair the right of the Lender or Mortgagee to sue or recover the full amount of its claim. At our option,
          we may pay to the Lender or Mortgagee the whole principal due on the debt or mortgage plus any
          accrued interest. In this event, all rights and securities will be assigned and transferred from the Lender or
          Mortgagee to us, and the remaining debt or mortgage will be paid to us.

       6. If you fail to render proof of loss, the Lender or Mortgagee, upon notice of your failure to do so, will
          render proof of loss within sixty (60) days of notice and will be subject to the provisions of this Policy
          relating to APPRAISAL, COMPANY OPTION, and SUIT AGAINST THE COMPANY.

       7. In the event of a claim, upon request by us, the Lender or Mortgagee will cooperate in any claim
          investigation.

       8. In no event will the amount payable to a Lender or Mortgagee exceed the amount which would otherwise
          have been payable to you.

    G. LIBERALIZATION

       If during the period that insurance is in force under this Policy, any filed rules or regulations affecting the same
       are revised by statute in any State or jurisdiction within the United States of America so as to broaden the
       insurance without additional premium charge, such extended or broadened insurance will inure to your
       benefit within such jurisdiction, effective the date of the change specified in such statute.

    H. NO REDUCTION BY LOSS

       Except for those coverages written with an annual aggregate LIMIT OF LIABILITY, we cover a covered loss
       without reducing any other applicable LIMIT OF LIABILITY. The reinstatement of any exhausted annual
_      aggregate is not permitted unless authorized by us in writing.


    I. NONRENEWAL

       1. If we decide not to renew this Policy, we will mail or deliver a written notice of nonrenewal to you at least
          sixty (60) days before the expiration date of this Policy. Notice will be sent to your last mailing address
          known to us. We will state the reason for nonrenewal.

       2. Proof of mailing will be sufficient evidence of notice.

    J. OTHERINSURANCE

       1. We will not be liable if, at the time of loss or damage, there is any other insurance that would apply in the
           absence of this Policy; except that this Policy will apply only as excess or DIFFERENCE IN CONDITIONS
           / DIFFERENCE IN LIMITS and in no event as contributing insurance, and then only after all other
           insurance has been exhausted, notwithstanding paragraph 5. below.



    PY 00 01 02 17                           © 2016 Liberty Mutual Insurance                                   Page 55 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 71 of 150



   2. We will not be liable if, at the time of loss or damage, there is any insurance with the National Flood
      Insurance Program (NFIP), except that this Policy shall apply only as excess and in no event as
      contributing insurance, and then only afterall NFIP insurance has been exhausted.

   3. We will not be liable if, at the time of loss or damage, there is any insurance for the construction of new
      buildings and additions under a specific policy for the construction of such new buildings and additions,
      except that this Policy shall apply only as excess and in no event as contributing insurance, and then only
      after all specific insurance has been exhausted.

   4. We will not be liable if, at the time of loss or damage, there is any insurance for stock under a specific
      policy for such stock, except that this Policy shall apply only as excess and in no event as contributing
      insurance, and then only after all specific insurance has been exhausted.

   5. If this Policy is deemed by law to contribute to a loss with other insurance, we will pay only our
      proportionate share of the loss, up to the applicable LIMIT OF LIABILITY. Our share will be the proportion
      that the applicable LIMIT OF LIABILITY of this Policy bears to the total applicable LIMITS OF LIABILITY
      available from all insurance.

   6. You are permitted to have other insurance over any LIMITS OF LIABILITY specified in this Policy.

   7. The existence of such insurance will not reduce any LIMIT OF LIABILITY in this Policy.

   B. To the extent this Policy replaces another Policy, coverage under this Policy shall not become effective
       until such other Policy has terminated.

   9. You are permitted to have other insurance for all, or any part, of any deductible in this Policy. The
       existence of such other insurance will not prejudice recovery under this Policy. If the limits of liability of
       such other insurance are greater than this Policy's applicable deductible, this Policy's insurance will apply
       only as excess and only after such other insurance has been exhausted.

K. PAIR, SET OR PARTS

   In the event of a covered loss to an article that is part of a pair or set, our payment for that loss will be:

   1. The cost to repair or replace any part to restore the pair or set to its value before the loss; or
   2. The difference between the value of the pair or set before and after the loss.

   In no event will the loss of part of a pair or set be regarded as a total loss of the pair or set.

L. POLICY MODIFICATION

   This Policy contains all of the agreements between you and us concerning this insurance. You and we may
   request changes to this Policy. Only endorsements issued by us and made a part of this Policy can change
   this Policy.

   Notice to any agent or knowledge possessed by any agent or by any other person will not create a waiver or
   change any part of this Policy or prevent us from asserting any rights under the Policy.

M. TITLES

   The titles of the paragraphs of this Policy and of any endorsements attached to it are only for reference. They
   do not affect the terms to which they relate.

N. TRANSFER OF RIGHTS AND DUTIES

    Your rights and duties under this Policy may not be transferred without us giving written consent.




PY 00 01 02 17                            © 2016 Liberty Mutual Insurance                                   Page 56 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 72 of 150




O. VACANCY

   1. If any of your real property is vacant at the inception of this Policy, or becomes vacant, and remains
       vacant for more than sixty (60) consecutive days, during the Policy period, you must:

       a. Notify us in writing of the vacancy prior to loss or damage; and

       b. Maintain in complete working order the protective safeguards present prior to the vacancy. Protective
          safeguards include:

           (1)   Automatic sprinkler systems;
           (2)   Fire alarm systems;
           (3)   Guard or watchman services;
           (4)   Burglary systems; and
           (5)   Monitoring systems.

   2. If the above requirements are not met, then in addition to the other terms, conditions, limitations and
      exclusions in this Policy, we will:
       a. Not pay for any loss or damage caused by or resulting from any of the following:
           (1)   Breakage of building glass;
           (2)   Mold, mildew or fungus;
           (3)   Sprinkler leakage, unless the system has been protected against freezing;
           (4)   Theft or attempted theft;
           (5)   Vandalism;
           (6)   Malicious mischief; or
           (7)   Water damage.

       b. Not pay under DEMOLITION AND INCREASED COST OF CONSTRUCTION;

       c. Value the loss or damage for the vacant real property (including any loss or damage to personal
           property) at the time of loss at the lesser of:
           (1) The actual cash value;
           (2) The actual cost to repair; or
           (3) The selling price, less all saved expenses, if it was being offered or listed for sale at the time of
               loss.

   3. Real property is considered vacant when it does not contain sufficient property and personnel to conduct
    _y ouur customary business_operations.

   4. Real property is not considered vacant during its ongoing construction or renovation.


P. VALUATION

   1. Adjustment of the physical loss or damage amount under this Policy will be computed as of the date of
       loss or damage at the place of the loss or damage. Unless stated otherwise in a PROPERTY DAMAGE
       COVERAGE AND LIMITATION, adjustment of physical loss or damage to covered property will be
       subject to the following:

       a. On stock in process, the value of raw materials and labor expended plus the proper proportion of
          overhead charges.

       b. On finished goods manufactured by you, the regular cash selling price, less all discounts and
          charges to which the finished goods would have been subject had no physical loss or damage
          happened.

PY 00 01 02 17                          © 2016 Liberty Muttial Insurance                                    Page 57 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 73 of 150




       c. On raw materials, supplies or merchandise not manufactured by you:

            (1) If repaired or replaced, your actual expenditure in repairing or replacing the damaged or
                destroyed property; or

            (2) If not repaired or replaced, the actual cash value.

       d. On exposed films, records, manuscripts and drawings that are not valuable papers and records, the
          value blank plus the cost of copying information from back-up or from originals of a previous
          generation. These costs will not inciude research, engineering or any costs of restoring or recreating
          lost information.

       e. On property that is:

            (1) Damaged by fire that directly results from terrorism or nuclear reaction; and

            (2) Is located in a jurisdiction that has a statute that expressly prohibits the exclusion of fire losses
                resulting from terrorism or nuclear reaction,

            the actual cash value of the fire damage. Any remaining fire damage not attributable to terrorism or
            nuclear reaction shall be adjusted according to the terms and conditions of the Valuation clause(s) in
            this section of the Policy.

       f.   On computer equipment of others which you are required to insure for direct physical loss or damage
            while being installed, maintained or repaired, the cost to replace with new if so specified in the
            contract between you and your customer.

       g. On Data, Programs and Software, the actual cost incurred to repair, replace or restore data,
           programs or software including the costs to recreate and research.

       h. On Fine Ants, the loss amount will not exceed the lesser of the following:

            (1) The cost to repair or restore such property to the physical condition that existed on the date
                of loss;

            (2) The cost to replace; or

            (3) The stated value on file with us.

       i.   On all other property, the lesser of the following:

            (1) The cost to repair.

            (2) The cost to rebuild or replace on the same site with new materials of like size, kind and quality.

            (3) The cost in rebuilding, repairing or replacing on the same or another site, but not to exceed the
                size and operating capacity that existed on the date of loss.

            (4) The selling price of real property or machinery and equipment, other than stock, offered for sale
                on the date of loss.

            (5) The cost to replace unrepairable electrical or mechanical equipment, including computer
                equipment, with equipment that is the most functionally equivalent to that damaged or destroyed,
                even if such equipment has technological advantages and/or represents an improvement in
                function and/or forms part of a program of system enhancement.

            (6) The increased cost of demolition, if any, directly resulting from insured loss, if such property is
                scheduled for demolition.

PY 00 01 02 17                            © 2016 Liberty Mutual Insurance                                 Page 58 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 74 of 150




           (7) The unamortized value of improvements and betterments, if such property is not repaired or
               replaced at your expense.

           (8) The actual cash value if such property is:

                 (a) Useless to you; or
                 (b) Not repaired, replaced or rebuilt on the same or another site within two (2) years from the
                     date of loss, unless such time is extended by us.

   2. You may elect not to repair or replace the covered property lost, damaged or destroyed. Loss
      settlement may be elected on the lesser of repair or replacement cost basis if the proceeds of such loss
      settlement are expended on other capital expenditures related to your operations within two (2) years
      from the date of loss. As a condition of collecting under this provision, such expenditure must be
      unplanned as of the date of loss and be made at a covered location under this Policy. This provision
      does not extend to DEMOLITION AND INCREASED COST OF CONSTRUCTION or to property
      scheduled for demolition at the time of loss.

   3. We will not pay more than your financial interest in the covered property.




PY 00 01 02 17                            © 2016 Liberty Mutual Insurance                            Page 59 of 75
        Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 75 of 150




                                     SECTION VI - LOSS CONDITIONS
    A. ABANDONMENT OF PROPERTY

       You may not abandon property to us.

    B. APPRAISAL

       1.   If you and we fail to agree on the amount of a loss, either party may demand that the disputed amount be
            submitted for appraisal. A demand for appraisal will be made in writing within sixty (60) days after our
            receipt of proof of loss. Each party will then choose a competent and disinterested appraiser. Each party
            will notify the other of the identity of its appraiser within thirty (30) days of the written demand for
            appraisal.

       2.   The two (2) appraisers will choose a competent and disinterested umpire. If the appraisers are unable to
            agree on an umpire within fifteen (15) days, you or we may petition a judge of a court of record in the
            state where the covered loss occurred, to select an umpire.

       3.   The appraisers will then determine the amount of the loss or damage. If the appraisers submit a written
            report of an agreement to you and us, the amount they agree on will be the amount of our payment for
            the loss or damage. If the appraisers fail to agree within a reasonable time, they will submit their
~           differences to the umpire. Written agreement signed by any two (2) of these three (3) will determine the
~           amount of loss or damage.

       4.   Each appraiser will be paid by the party that selects him or her. Other expenses of the appraisal and
            compensation of the umpire will be paid equally by you and us.

    C. COLLECTION FROM OTHERS

       We will reduce any payment to you for a covered loss to the extent you have collected for that loss from
       others.

    D. COMPANY OPTION

       1.   In the event of covered loss, we may, at our option, either:

            a.   Pay the value of covered property lost, damaged or destroyed as set forth in VALUATION above;

            b.   Pay the cost of repairing or replacing the covered property lost, damaged or destroyed;

            c.   Take all or any part of the covered property at any agreed valuation; or

            d.   Repair, rebuild or replace the covered property with other property of like kind and quality.

       2. We will give notice of our intentions within thirty (30) days after receiving the sworn statement of loss
           or as required by law.

    E. DUTIES AFTER A LOSS

       In case of loss you will:

       1.   Give us immediate written notice of the loss;

       2.   Give notice of such loss to the proper authorities if the loss may be due to a violation of the law;

       3.   As soon as possible, give us a description of the property involved and how, when and where the loss
            happened;

    PY 00 01 02 17                           © 2016 Liberty Mutual Insurance                                       Page 60 of 75
   Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 76 of 150




   4. Take all reasonable steps to protect the covered property from further damage;

   5. Promptly separate the damaged property from the undamaged property, and keep it in the best possible
       order for examination;

   6. Furnish a complete inventory of the lost, damaged and destroyed property, showing in detail the quantity,
      and amount of loss claimed under the valuation provision of the Policy;

   7. Keep an accurate record of all repair costs;

   8. Keep all bills, receipts and related documents that establish the amount of loss;

   9. As often as may reasonably be required:

       a. Permit us to inspect the damaged property and take samples for inspection, testing and analysis.

       b. Produce for inspection and copying, all of your books of account, business records, bills and
          invoices.

       c. Permit us to question, under oath, you and any of your agents, employees, or representatives
          involved in the purchase of this insurance or the preparation of your claim, including any public
          adjusters and any of their agents, employees or representatives, and verify your answers with a
          signed acknowledgment.

   10. Submit to us, within ninety (90) days from the date of loss, unless we extend the time in writing, a signed,
       sworn Proof of Loss that states to the best of your knowledge and belief:

       The time and cause of the loss;

       a. Your interest and the interest of all others in the property involved;

       b. Any other policies of insurance that may provide coverage for the loss;

       c. Any changes in title or occupancy of the property during the Policy period; and

       d. The amount of your claimed loss.

       You shall also submit with the Proof of Loss:

           (1) A complete inventory of the lost, damaged and destroyed property, showing in detail the quantity,
               and amount of loss claimed as specified in the valuation provision of the Policy;

           (2) An accurate record(s) of all repair costs and all bills, receipts and related documents that
               establish the amount of the loss;

           (3) Specifications for any damaged building; and

           (4) Detailed estimates and invoices for the repair of any damage.

   11. Cooperate with us in the investigation and adjustment of the loss.

F. LOSS ADJUSTMENT / PAYABLE

   Loss will be adjusted with the First Named Insured. We may, at our option, adjust the loss to property of
   others directly with the owner of the property. Such loss will be payable to the First Named Insured or as may
   be directed by the First Named Insured.


PY 00 0102 17                            0 2016 Liberty Mutual Insurance                                Page 61 of 75
     Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 77 of 150




     Additional insured interests will also be included in loss payment as their interests may appear when named
     as additional named insured, lender, mortgagee and/or loss payee either on a Certificate of Insurance or other
     evidence of insurance on file with us. When named on a Certificate of Insurance or other evidence of
     insurance, such additional interests are automatically added to this Policy as their interests may appear as of
     the effective date shown on the Certificate of Insurance or other evidence of insurance. The Certificate of
     Insurance or other evidence of insurance will not amend, extend or alter the terms, conditions, provisions and
     limits of this Policy.


G. PAYMENT OF LOSS

     We will pay the insured loss within thirty (30) days after we receive and accept the signed, sworn Proof of
     Loss, if:

     1. You have complied with all the terms of this Policy;

     2. We have reached agreement with you on the amount of the loss, or

     3. Within thirty (30) days of when an appraisal award is made as provided for in LOSS CONDITIONS B.
        APPRAISAL.

H. SUBROGATION

     1. If we make payment for a loss, you will assign to us all your rights of recovery against any party for that
        loss. We will not acquire any rights of recovery you have waived prior to the loss. You agree to cooperate
        and not to waive, prejudice, settle or compromise any claim against any party after the loss.

     2. You will be paid any recovery, in the proportion that your deductible and any provable uninsured loss
        bears to the total loss less your proportion of fees and expenses.

I.   SUIT AGAINST THE COMPANY

     No suit or other legal proceeding shall be brought against us unless there has been full compliance with all
     the Policy terms and conditions. Any suit against us must be brought within two (2) years next after the
     inception of the loss.




PY 00 01 02 17                           0 2016 Liberty Muttial Insurance                               Page 62 of 75
     Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 78 of 150




                                            SECTION VII — DEFINITIONS

1.   Actual cash value: The amount it would cost to repair or replace covered property, on the date of loss, with
     material of like kind and quality, with proper deduction for physical depreciation and obsolescence, but in no
     event more than the fair market value.

2. Annual aggregate: The maximum amount of loss or damage payable in any one (1) Policy year regardless of
    the number of occurrences within the same Policy year.

3. Contaminant: Any foreign substance, impurity, pollutant, hazardous material, poison, toxin, pathogen or
     pathogenic organism, bacteria, virus, disease causing or illness causing agent, fungus, mold or mildew.

4.   Contamination: Any condition of property that results from a contaminant.

5. Covered loss: A loss to covered property caused by direct physical loss or damage insured by this Policy.

6. Covered property: Property insured by this Policy.

7. Electronic Data: Information (including computer programs) stored as or on, created or used on, or
    transmitted to or from computer software, including systems and applications software, drives, electronic
    data processing equipment or any storage medium.

8. Electronic data processing equipment: Any computer, computer system or component, hardware, network,
     microprocessor, microchip, integrated circuit or similar devices or components in computer or non-computer
     equipment, operating systems, data, programs or other software stored on electronic, electro-mechanical,
     electro-magnetic data processing or production equipment, whether your property or not.

9. Fine Arts: Property of rarity, historical value, antiquity or artistic merit, including paintings; etchings; pictures
     (including their negatives); tapestries; statuary; marbles; bronzes; antique jewelry; antique furniture; antique
     silver; rare books; porcelains; rare or art glassware; art glass windows; valuable rugs; bric-a-brac and
     porcelains

10. Land improvements: Landscape gardening, car parks, parking lots, pavement, roadways, sidewalks,
     walkways, railways or transformer enclosures; but does not include fill beneath such property, including
     buildings, structures or additions.

11. Location(s):

     a. As specified in Appendix A— Schedule of Covered Location(s);

     b. Listed on a SCHEDULE on file with us; or

     c. If not so specified in Appendix A— Schedule of Covered Location(s) or listed on a SCHEDULE on file
        with us, a building, yard, dock, wharf, pier or bulkhead (or any group of the foregoing) bounded on all
        sides by public streets, clear land space or open waterways, each not less than fifty (50) feet wide. Any
        bridge or tunnel crossing such street, space or waterway will render such separation inoperative for the
        purpose of this definition.

12. Miscellaneous Unnamed Location: A location owned, leased or rented by you, but not listed in a Schedule
    of locations on file with us or attached to this Policy.

     Miscellaneous Unnamed Location does not include:

     a. Newly Acquired Locations; or

     b. A location for which coverage is found elsewhere in this Policy including ERRORS AND OMISSIONS.



PY 00 01 02 17                            © 2016 Liberty Mutual Insurance                                    Page 63 of 75
     Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 79 of 150




13. Occurrence: AII loss or damage attributable directly or indirectly to one (1) cause or series of similar
    causes. AII such loss or damage will be added together and the total loss or damage will be treated
    as one (1) occurrence.

    Unless otherwise amended by an endorsement attached to this Policy:

    a. AII loss or damage resulting from a continuous FLOOD event, irrespective of the amount of time or area
       over which such loss or damage occurs, will be considered a single occurrence.

    b. AII loss or damage from EARTH MOVEMENT or NAMED STORM within the time specified in the
       OCCURRENCE TIME SPECIFICATIONS will be considered a single occurrence.

14. Ordinary payroll: Payroll expenses for all of your employees except officers, executives, department
    managers, employees under contract, and other important professional employees. Payroll expenses include
    the payroll, employee benefits (if directly related to payroll), FICA payments, Union dues and Workers'
    Compensation premiums you pay.

15. Personal Property: Your tangible things, other than real property owned by you and used in your
    business, including:

    a. Furniture, fixtures, machinery, electronic data processing equipment and stock;

    b. Materials, supplies, machinery, equipment and fixtures, including those that are persona/ property of
       others, which are intended by you for use in construction of new additions and buildings at an existing
       covered location, that you begin to construct during the Policy period and intend to own or occupy once
       constructed, while located on the construction site awaiting use in construction.

    c. Property, other than real property, you lease for use in'your business that you have a responsibility to
       insure;

    d. Your interest in improvements and betterments you have made in buildings you do not own;

    e. Your valuable papers and records.


16. Real Property: Building(s) and any other structure, including:

    a. New buildings and additions under construction, in which you have an insurable interest;

    b. Completed additions, extensions or permanent fixtures;

    c. Machinery and equipment used to service the buildings;

    d. Yard Fixtures.


17. Terrorism: Activities against persons, organizations or property of any nature:

    a. That involve the following or preparation for the following:

        (1) Use or threat of force or violence; or

        (2) Commission or threat of a dangerous act; or

        (3) Commission or threat of an act that interferes with or disrupts an electronic, communication,
            information, or mechanical system; and

    b. When one or both of the following applies:

PY 00 0102 17                            c 2016 Liberty Mutual Insurance
                                         C                                                             Page 64 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 80 of 150




       (1) The effect is to intimidate or coerce a government or the civilian population or any segment thereof, or
           to disrupt any segment of the economy; or

       (2) It appears that the intent is to intimidate or coerce a government, or to further political, ideological,
           religious, social or economic objectives or to express (or express opposition to) a philosophy or
           ideology.

18. Valuable papers and records: Written or printed documents or records including books, maps, negatives,
    drawings, abstracts, deeds, mortgages and manuscripts.

19. We, us and our(s): The company issuing this Policy, as shown on the Declarations.

20. You and your(s): The First Named Insured shown on the Declarations.




PY 00 01 02 17                          © 2016 Liberty Mutual Insurance                                  Page 65 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 81 of 150




                                                 APPENDIX A

                               SCHEDULE OF COVERED LOCATIONS

              Sulr _In_sureds Cmmnlete Street                                Statte                   ~ ~ '
        Loc # loc #          ,Address                           C         I Prauince     Coun         I. Code
         1      1 19000 Rai[vJood [}r                Houston               l7C         United States ~77075;
         1      2 19000 Rai[vrood Dr                 Housi:on              TX          Un[ted States 770
         2      1 12501 165th St                     Hammond               IN          United States r46320 '•
         2      2 12501 165th St                     Hammond               IIlt        United States;46320
         3      1 1950 Mahaffey                      Port A[[en            LA          United States ; 70767
         4      1 1 11-4o B6rden Ave                 Long Zs[and CV                    United States ~ 11101
          5     1 ; 6401 S Tviin C~                 ; Port Arthur          TX          United States `77b42
       6        1      1250 Armour Ave               Mobi[e                AL          United States;36
                                                                                                      ~m 617
      7         1      3951 La Reunion Pkv           Da[ias                T7C         United States i 75212
       8        1      4810 E i~tapo[eon St          Su[phur               LA          United States;70663
       9        1      2741 S Yates Ave             ; Los An e[es          CA          United States ; 90040 ;
      10        1   11501 Piedmont t!LAY            ; Piedmont             SC          United States 3 i2967
      11        1   11 343 rvlurray Hi[[ Pkv4y       E. Rutherford         P(I         United States ; C17~
      r
      12        1    ~202 Va[[e For e                Po rt Arthur          l7C         United States !77 640
                1     4733 Ba[dvJin B[ad             Cor us Christi        TX          United States;7B~
         14     1 300 Karin Ln                      I Hicksvi[[e          i 1~1Y       United States ;11SOi




      r
                I 1 215 S 14th St                   j Phoenbc               AZ         United States ;~
                                                                                                      B50 3 ~
         16     1    ' 1517 S Edv,rard Ave          I Gonza[es             LA          United States jr_
                                                                                                       70 737
         16     2     1517 S Edvaard Ave            I Gonza[es             LA          Un[ted States;70737
         17     1   1 700 Po+~v e[[ Ave SV~1          Renton               UVA         Un[ted States ;98057
         18 _   I 1 24100 S Broad St                I Carson               CA          United States =90745 r
         19     1   1921 N Market B[wd              ISacramento           CA           United States 95 ~
         20     1     4550 Federa[ B[Wd             ; San Die o           CA           United States ; 92102
         21     1   13515 Pa in St                  I St. Louis           Mo           United States;63103
         22     1   ,1101 Edv,rards Ave               Harahan             LA           United States r70123
         23                                                                                           r
                1   i 25301 G[enda[e                  Redford             MF           United States ;48239 ;
         24     1   13701 La Reunion Pkwy             Da[[as              TX           United States p75212
         25     1   I537 Stone Rd                     Benicia             CA           United States;94510
         26     1   56-23-55th Ave                  Mas eth               NY           United States ;11378
         27     1   119039 iwiortheast Porta[ Way    Port[and              OR          United States 97230
         28     I   15 Mclunkin Rd                   Piitro               1m11f        United States .25143 ~
         29     1   13223 3 Mi[e Rd PIVr!           lWalker                MI          United States;49
                                                                                                      ~  53
         30     1   13950 Nome St                    Qenver                CQ          United States;80239
         31     1   502 N G[i[f B[vd                Free ort              T}G          United States 177541




PY 00 0102 17                           © 2016 Liberty Mutual Insurance                                   Page 66 of 75
   Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 82 of 150



      32        1 603 Hou,rmet i}r                 Harrtpton               VA       Untted States r23Er61
      33        1 16711 Editft i~IE               i ACbu ne~rc ue         i mfvt    United States i3  8711
      34        i 521-533 Ioftnston                   ILLMbGy               PU      United States 0~36i
      34        2 ; 521-533 IaEtns€one St        I Perth Ambqy             CV]      Un€ted States i 0€~~bi
      35        1 ; 904 ifJest 2400 South        ! SaCt LaCce Cfty         [FF     ! ttn[tetf States ; 9
       6        1 €23C~1 Commerce St               E~aCCas                 TX       Ltnited States `752C11
       6        2 x2301 Cotnmerce St               €~aC[as                 TX       [!n[ted States;75241
                                                                                                    r
       7        1 3405 Centenn[aC €3r            I M[dCand                 MI       Linfted States 43642
      [
      38        1 16310 GraveC Ave               Wexandria                 VA       tinited States ~
                                                                                                   ~223 1
      34        1    71CtC~ t}Cd Landover Rd      C_andcrver              NiC:?     United States ~0785
      40        1    5Gg2 Mur Ct St               Houstc►n                TX        tinited States i77 3
         41     1 17344 Sti[es C3r               EC Paso                   TX      United States;7~
                                                                                                 5 ~~.
         42     1 195 SunbeCt Ave                1 CoCumb[a                SC       United States i~23~~~-
                                                                                                         203
         43     1 12405 BeCC St                  ;Shreveport               LA       Elnitetf States;~711(13
         44     1 17516YuCcon Dr                 ; B[smarcCc               NF)     Hnited States ; 585
         45     1 ; 3Q20 A Thurston Ave          ! Greensbc,ra                      Llnited States ;~274U
         46     1'472(l EuEtanC~ C~d             ; C;icClmend             VA        United States j~2323I
         48     2 4726 Eubanf: R,d               ' RicClmond              VA        Etnited States ,2' 31
         47     1 3345 Demc,crat Rd                P~ern Ctis             T~t       flnited States ;~38118
         48     1 3 3~15 kf~,~ Hac[enda Ave      ' Las Veqas              NV        tCnited States ; 3~118
         49     1 ' 9~5-C BetC~eC Ave            Pennsau[cen               PII     ~nited States 0
                                                                                                 ; 6811
         56     1 110942 Beaver i}am Rd           Hunt VaCCe              i ~Un[ted States ;21C~
                                                                                             ~
         51              rade Center Ave         ; B[CC[n s               MT       Un[ted States ; 541~1
         52     1 `1761 Sh[ man Dr                 San Antonio            Tx       tJnited States''i8219
         53     1 70 S GotwaCCc St                 YarCc                  PA       tfnited States ;17~
                                                                                                     404
         54     1 13351 Say Rnad                 Saginavd                  MI       L n[ted States 4 3
         55     1 j22$ C[rcCe Freeway Dr         Cincinnati               COH      JUnited States j452~5
         55     1 ; 721 Urew Ave NE              i:c,ancsCce               VA       United States (?12
                                                                                                     :24
         57     1'46(}2 Locnst Ave               i_nbbac[c                TX        On[ted States
         58     1 273 - 309 PvlcCartv St         Hoeston                  TX       Ltnited States57Q29
         54     1 ; 2741 S Yates Ave             Los An eCes              CA       tinited States ~~
                                                                                                   4da 4
         50     1 ; 5f 55 C~ c~rtuni Dr          ToCeda                   t]H      Un[ted States 43 G1~
         51     1 715 S[ce Is[and [}r            S arC€s                  PjV      tJn[ted States ; 39~'
         62     1 1,8124 Scatt Harni[ton E?r     I LlttCe Roc[c           JAR      Lfnitecl States'72203
         63     1 :2902 E Boons Ave              S    Ccane               `~lA     Ltnited States 199202
         64     1 !206 E•t TCuerman Rd            Spokane Va[Cey           ;WA     ! United States f49212 C
         65     I 11118 Hansver St               I Su ar NotcCt Barc~€~ C~ ; PA    ~ United States 118634 !
         66     1 ~3763. E 43rd PC               Tucscen                  iAZ      ;Un[ted States :.85713
         67     1 640 E 57th St                  AncClc~ra e               A[4      i_intted States :77542
         68     1   :8901 MarCcet St             Houston                   TX        Lfnfted States;77(l29 `
         89     1   1 2078 iteqrity [3r          Cca[urnbns                QH        Un[ted States i43
                                                                                                     `~ 2.09 ~
         70     1   116014 AdeCante St           IrvJindaCe                 CA       United States j 9i ~
         71     1   133Bt} Roaseveit BCvd        Eugene                     OR       tlnitecC States r47401
         72     1   1 2735 Bailey Ave            IacC€son                 ' mS     ; Elnited States :34213
         73     1   ' 5225 S Loop 289            LubbocCc                  TX      l EJn[ted States ; 79424
         73     2   15225 S Loo 289              Lt~[~bc~cCt               TK        Flnited States i~~
                                                                                                      79 424
         74     I   ;1848 Mcrny St               Fot 1t4Jorth              TX        C[n[ted States ;~"^1
                                                                                                      76 02;




PY 00 0102 17                         © 2016 Liberty Mutual Insurance                                     Page 67 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 83 of 150




                                             /_1„C104I71: :
                          NEW MADRID EARTH MOVEMENT ZONES

    STATE        ZONE                  COUNTIES / PARISHES / INDEPENDENT CITIES

  RKANSAS         1     Clay, Craighead, Crittenden, Cross, Green, Independence, Jackson, Lawrence,
                        Lee, Mississippi, Monroe, Phillips, Poinsett, Randolph, St. Francis, White,
                          oodruff
  RKANSAS         2     Arkansas, Fulton, Izard, Lonoke, Prairie, Sharp,

 ILLINOIS         1     Alexander, Franklin, Gallatin, Hamilton, Hardin, Jackson, Jefferson, Johnson,
                        Massac, Perry, Pope, Pulaski, Randolph, Saline, Union, Washington, Williamson

 ILLINOIS         2     Bond, Clay, Clinton, Crawford, Edwards, Effingham, Fayette, Jasper, Lawrence,
                        Madison, Marion, Monroe, Richland, Saint Clair, Wabash, Wayne, White

 INDIANA          2     Gibson, Knox, Pike, Posey, Spencer, Vanderburgh, Warrick

 KENTUCKY         1     Ballard, Calloway, Carlisle, Crittenden, Fulton, Graves, Hickman, Livingston,
                        Lyon, Marshall, McCracken,
 KENTUCKY         2     Caldwell, Christian, Daviess, Henderson, Hopkins, McLean, Muhlenberg, Todd,
                         rigg, Union, Webster

 MISSISSIPPI      1     DeSoto, Marshall, Tate, Tunica

 MISSISSIPPI      2     Alcorn, Benton, Coahoma, Lafayette, Panola, Quitman, Tippah
 MISSOURI         1     Bollinger, Butler, Cape Girardeau, Carter, Dunklin, Madison, Mississippi, New
                        Madrid, Pemiscott, Perry, Ripley, Scott, Stoddard, Wayne

 MISSOURI         2     Independent City of St. Louis, Iron, Jefferson, Oregon, Reynolds, Shannon, St.
                        Francois, St. Louis, Ste. Genevieve, Washington
 TENNESSEE        1     Benton, Carroll, Chester, Crockett, Dyer, Fayette, Gibson, Hardeman, Haywood,
                        Henderson, Henry, Lake, Lauderdale, Madison, Obion, Shelby, Tipton, Weakley
  ENNESSEE        2     Decatur, Hardin, Houston, Humphreys, McNairy, Montgomery, Perry, Stewart,




PY 00 01 02 17                      © 2016 Liberty Mutual Insurance                                 Page 68 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 84 of 150




                                              e1=2104i.n,c•l
                                              ►

                      PACIFIC NORTHWEST EARTH MOVEMENT ZONE

  REGION / STATE                                 COUNTIES / COORDINATES

 CANADA: BRITISH South of 50° N latitude and west of 120° W longitude
 COLUMBIA and
   ANCOUVER
 ISLAND
 OREGON             Benton, Clackamas, Clatsop, Columbia, Coos, Curry, Douglas, Hood River, Jackson,
                    Josephine, Klamath, Lane, Lincoln, Linn, Marion, Multnomah, Polk, Tillamook,
                      ashington, Yamhill

  ASHINGTON         Chelan, Clallam, Clark, Cowlitz, Grays Harbor, Island, Jefferson, King, Kitsap, Kittitas,
                    Lewis, Mason, Pacific, Pierce, San Juan, Skagit, Skamania, Snohomish, Thurston,
                      ahkiakum, Whatcom




PY 00 0102 17                         © 2016 Liberty Mutual Insurance                                  Page 69 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 85 of 150




                                             ! ta ' : okrown

                       NAMED STORM TIERS FOR USA INCLUDING
                       ITS COMMONWEALTHS AND TERRITORIES

 SOUTHERN TIER ONE: NORTH CAROLINA TO TEXAS

           STATE                     COUNTIES / PARISHES / INDEPENDENT CITIES

  labama           Baldwin, Mobile
 Florida           Entire State
 Georgia           Brantly, Bryan, Camden, Chatham, Charlton, Effingham, Glynn, Liberty, Long,
                   Mclntosh, Pierce, Wayne

 Louisiana         Acadia, Ascension, Assumption, Calcasieu, Cameron, East Baton Rouge, East
                   Feliciana, Iberia, Iberville, Jefferson, Jefferson Davis, Lafayette, Lafourche,
                   Livingston, Orleans, Plaquemines, Pointe Coupee, St. Bernard, St. Charles, St.
                    ames, St. John the Baptist, St. Martin, St. Mary, St. Tammany, Tangipahoa,
                    errebonne, Vermilion, Washington, West Baton Rouge

 Mississippi       George, Hancock, Harrison, Jackson, Pearl River, Stone
 North Carolina    Beaufort, Bertie, Bladen, Brunswick, Camden, Carteret, Chowan, Columbus,
                   Craven, Currituck, Dare, Duplin, Gates, Hertford, Hyde, Jones, Lenoir, Martin, New
                   Hanover, Onslow, Pamlico, Pasquotank, Pender, Perquimans, Pitt, Tyrrell,
                     ashington, Wayne
South Carolina     Beaufort, Berkeley, Charleston, Colleton, Dorchester, Georgetown, Horry, Jasper,
                     illiamsburg
Texas              Aransas, Bee, Brazoria, Brooks, Calhoun, Cameron, Chambers, Fort Bend,
                   Galveston, Goliad, Hardin, Harris, Hidalgo, Jackson, Jasper, Jefferson, Jim Wells,
                   Kenedy, Kleberg, Liberty, Matagorda, Nueces, Orange, Refugio, San Patricio,
                    ictoria, Wharton, Willacy




PY 00 01 02 17                       © 2016 Liberty Mutual Insurance                                 Page 70 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 86 of 150




                                     APPENDIX D (continued)

                        NAMED STORM TIERS FOR USA INCLUDING
                        ITS COMMONWEALTHS AND TERRITORIES

 NORTHERN TIER ONE: VIRGINIA TO MAINE


            STATE                   COUNTIES f PARISHES / INDEPENDENT CITIES

 Connecticut        Fairfield, Middlesex, New Haven, New London
 Delaware           Sussex
 Maine              Cumberland, Hancock, Knox, Lincoln, Penobscot, Sagadahoc, Waldo,
                     ashington, York
 Maryland           Calvert, Charles, Dorchester, St. Mary's, Somerset, Wicomico, Worcester
 Massachusetts      Barnstable, Bristol, Dukes, Essex, Middlesex, Nantucket, Norfolk, Plymouth,
                    Suffolk
 New Hampshire      Rockingham
 New Jersey         Atlantic, Bergen, Cape May, Cumberland, Essex, Hudson, Middlesex, Monmouth,
                    Ocean, Union
 New York           Bronx, Kings, Nassau, New York, Queens, Richmond, Suffolk
 Rhode Island       Bristol, Newport, Washington

  irginia           Accomack, Gloucester, Isle of Wight, James City, Lancaster, Mathews, Middlesex,
                    Northampton, Northumberland, Surry, York
                    Independent Cities: Chesapeake, Hampton, Newport News, Noriolk, Poquoson,
                    Portsmouth, Suffolk, Virginia Beach, Williamsburg

SOUTHERN TIER TWO: NORTH CAROLINA TO TEXAS


            STATE                  COUNTIES / PARISHES / INDEPENDENT CITIES '

  labama            Clarke, Coffee, Conecuh, Covington, Dale, Escambia, Geneva, Houston, Monroe,
                      ashington
 Louisiana          Allen, Avoyelles, Beauregard, Evangeline, St. Helena, St. Landry, West Feliciana

 Mississippi        Forrest, Greene, Jones, Lamar, Marion, Perry, Pike, Walthall, Wayne
 North Carolina     Cumberland, Edgecombe, Greene, Johnston, Robeson, Sampson, Wilson
 South Carolina     Bamberg, Calhoun, Clarendon, Dillon, Florence, Hampton, Marion, Orangeburg
  exas              Austin, Brazos, Colorado, De Witt, Duval, Fayette, Gonzales, Grimes, Jim Hogg,
                    Karnes, Lavaca, Live Oak, McMullen, Montgomery, Newton, Polk, San Jacinto,
                    Starr, Tyler, Walker, Waller, Washington




PY 00 01 02 17                     © 2016 Liberty Mutual Insurance                                Page 71 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 87 of 150




                                            APPENDIX D (continued)

                            NAME'D STORM TIERS FOR USA INCLUDING
                            ITS COMMONWEALTHS AND TERRITORIES

           Other States, Commonwealths and Territories of The United States of America
                                      TIER
  MERICAN SAMOA                         2    Entire Territory
 GUAM                                   1    Entire Territory
 HAWAII                                 1    Entire State
 NORTHERN MARIANA ISLANDS               1    Entire Commonwealth
 PUERTO RICO                            1    Entire Commonwealth
 U.S. VIRGIN ISLANDS                            1   Entire Territory
  II other US Territories and Possessions       1   Entire Territory




PY 00 0102 17                          0 2016 Liberty Mutual Insurance                   Page 72 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 88 of 150




                                               APPENDIX E

                                  FLOOD HAZARD LOCATIONS


High Hazard Location(s)

                   Loc #' Sub Loc #;               Address;             Ci State;~~
                       4          1!       11-40 Borden Ave Long Island Cit~r NY;11101;
                       5;         1 6401 S Twin City Hwy j         Port Arthur      TXi 77642;
                      11          1 343 Murrav Hill Pkwy         E. Rutherford      N,Ji 07073i
                      12j         1     202 Valley Forge           Port Arthur      TX! 77640'
                      19!        1         921 N MarEcet Blvd;   Sacramento        CAi 958341
                      35         1; 909 West 2300 Scruth' Salt LaEce Cityl         gFl 84119;
                      61         1    716 S ice Island Dr ,      S arks I          NV' 894311
                      74         1,        1845 Mony Stj       Fot Worth I         TX, 761021


Moderate Hazard Location(s)


                   Loc # Sub Loc #'                 Address;              Ci ~ Stat
                                                                                 e; Zipi
                       3i        1              050 Mahaffe ;       Port Allen    lA 707671
                          6I     1          1250 ArmaurAve;            Mobile      AL? 36617;
                      15         1j            215 S 14th St!        Phoenix       AZj 86034i
                     16          1       1517 S Edward Ave!         Gonzales       LA; 70737I
                     16          2'      1517 S Edivard Ave(        +Gonza(es      LA! 70737i
                      22         1,    1101 Edwards Ave              Harahan       LA; 70123;
                      27'        10 Northeast Portal ~1Vay           Portland;     OR; 97230'
                      28         1,           5 McJun4~in Rd              Nitrol   WV; 25143




PY 00 01 02 17                         C 2016 Liberty Muttial Insurance                           Page 73 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 89 of 150




                                     FORMS AND ENDORSEMENTS

                      Form(s) and Endorsement(s) made a part of this Policy at time of issue:

          Form or Endorsement Number                               Form or Endorsement Name


                 PY 03 12 01 17                                  Reward Coverage Endorsement




                               STATE AMENDATORY ENDORSEMENTS
             Endorsement Number                                        Endorsement Name


                  EN4317 08-10                                  Louisiana Notice to Polic holders

                 SNI 17 02 01 11                        Louisiana Citizens Property Insurance Corporation '
                                                                     Emergency Assessment

                 SNI 42 03 03 12                                     Texas Important Notice

                 SNP 42 02 07 13                              Texas Period to File a Claim or Bring
                                                                Legal Action Against Us Notice -
                                                                Wind or Hail - Catastrophe Area

                 CNP 90 06 01 17                      Disclosure Pursuant To Terrorism Risk Insurance Act

                 SNI 43 03 05 13                                Utah Information to Polic holders

                 SNI 43 04 05 13                                Utah Information to Policyholders

                 SNI 43 06 05 13                                Utah Information to Polic holders

                 PY 04 03 01 17                          Cap on Losses From Certified Acts of Terrorism

                 PY 01 01 01 17                                          Alabama Changes

                 PY 01 0201 17                                            Alaska Changes

                 PY 01 0301 17                                           Arizona Chan es

                 PY 01 0401 17                                           Arkansas Changes

                 PY 01 0501 17                                         California Chan es

                 PY 01 4301 17                                           Indiana Chan es

                 PY 01 1301 17                                         Louisiana Chan es

                 PY 01 1401 17                                           Maryland Changes

                 PY 01 1501 17                                           Michi an Chan es

PY 00 01 02 17                        © 2016 Liberty Muttial Insurance                                Page 74 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 90 of 150




                 PY 01 17 01 17                                 Mississippi Chan es

                 PY 01 1801 17                                      Missouri Chan es

                 PY 01 1901 17                                      Montana Chan es

                 PY 01 21 01 17                                     Nevada Chan es

                 PY 01 2301 17                                  New Jersey Changes

                 PY 01 2401 17                                      New York Changes

                 PY 01 2501 17                                North Carolina Changes

                 PY 01 2601 17                                 North Dakota Chan es

                 PY 01 2701 17                                        Ohio Chan es

                 PY 01 2901 17                                      Oregon Chan es

                 PY 01 3001 17                                 Penns Ivania Chan es

                 PY 01 31 01 17                               South Carolina Changes

                 PY 01 3301 17                                       Texas Chan es

                 PY 02 45 01 17                    Texas Chan es — Cancellation and Nonrenewal

                 PY 01 34 01 17                                      Utah Changes

                 PY 01 36 01 17                                     Virginia Chan es

                 PY 01 37 01 17                                Washin ton Chan es

                 PY 01 38 01 17                                West Virginia Changes

                 IC0024 01-04                            Countersignature Endorsement - AZ

                 IC0017 01-09                           Countersi nature Endorsement - MS

                 IC0019 01-04                           Countersignature Endorsement - NV




PY 00 01 02 17                    © 2016 Liberty Mutual Insurance                            Page 75 of 75
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 91 of 150



Policy Number YAC-L9L-453866-027
Issued by     Employers Insurance Company of Wausau

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                     REWARD COVERAGE ENDORSEMENT


This endorsement modifies insurance provided under the following:

    PREMIER PROPERTY PROTECTORr""


A. We provide the following PROPERTY DAMAGE COVERAGE AND LIMITATION for a covered loss as
    specified in the LIMITS OF LIABILITY Table in the Schedule of this endorsement, subject to the terms,
    conditions and exclusions of this Policy:

    REWARD COVERAGE

    1. We   will reimburse you for amounts you pay for information leading to the conviction of any person(s)
        responsible for a covered loss of arson, theft or vandalism provided:

        a. The individual(s) report(s) the suspected individual or individuals to local law enforcement officials;

        b. The individual or individuals responsible for the covered loss confesses and/or pleads guilty without
           going to trial; and

        c. The informant is not implicated in the arson, theft or vandalism.

    2. Our payment of this reward will not be increased by:

        a. The number of individuals reporting the individual or individuals responsible for the covered loss;

        b. The number of individual or individuals involved in the covered loss; or

        c. The number of covered losses.

    3. No deductible applies to this PROPERTY DAMAGE COVERAGE AND LIMITATION.

AII other terms and conditions remain unchanged.

                                                     Schedule

                     COVERAGE                                                LIMIT OF LIABILITY

                 REWARD COVERAGE                                                  $25,000




PY 03 12 01 17                             © 2016 Liberty Mutual Insurance                                Page 1 of 1
       Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 92 of 150



Policy number YAC-L9L-453866-027

                                         Louisiana Notice to Policyholders


To comply with Louisiana Statutes Section 1. R.S. 22:2317, we are required at time of policy issuance as well as any
subsequent renewal of this policy,

(1)   to inform you that any surcharge, market equalization charge, or other assessment previously levied in
      accordance with R.S. 22:2307 due to Hurricanes Katrina and Rita is refundable; and

(2)   to provide you the electronic link to the form designated by the Department of Revenue to receive a refund from
      the state after its payment by the insured pursuant to R.S. 47:6025(A)(3) for the amount of any surcharge, market
      equalization charge, or other assessment levied by the corporation pursuant to R.S. 22:2307 due to Hurricanes
      Katrina and Rita.

      ➢ http://revenue.louisiana.gov/forms/taxforms/6201NS(1_10)F.pdf

For more information you can refer to the Department of Revenue website and search for the Louisiana Citizens
Insurance Tax Credit.

      ➢ http://revenue.louisiana.gov




EN4317 08-10                                                                                               Page i of 1
     Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 93 of 150




                                               Policyholder Notice

                  Louisiana Citizens Property Insurance Corporation Emergency Assessment


The Louisiana Citizens Property Insurance Corporation levied an emergency assessment that insurers are required
to collect from policyholders for the following lines of business: Fire, Allied Lines, Homeowners, Commercial Multi-
Peril (Non Liability Portion), and all mobile home programs. The emergency assessment was necessary after
Hurricanes Katrina and Rita resulted in an excessive deficit in Louisiana's FAIR Plan, a program designed to provide
commercial and residential property insurance to applicants who are unable to obtain such insurance through the
voluntary market. The assessment has been added to your policy and is identified as "2005 LA FAIR Plan
Emergency Assessment." Liberty Mutual Group will submit all assessments to the Louisiana Citizens Bond Trustee
in accordance with the requirements of the Louisiana Department of Insurance's guidelines.




SNI 17 02 01 11                                                                                           Page 1 of 1
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 94 of 150



                                          TEXAS IMPORTANT NOTICE


To obtain information or make a complaint you may contact:

    Presidential Service Team
    Liberty Mutual Insurance
    175 Berkeley Street — MS 10B
    Boston, MA 02116
    1-800-344-0197 Ext. 41015

To obtain information on companies, coverage's, rights or complaints you may contact:

    Texas Department of Insurance
    PO Box 149104
    Austin, TX 78714-9104
    1-800-252-3439

PREMIUM OR CLAIM DISPUTES:

Should you have a dispute concerning your premium or about a claim you should contact the agent or the
company first. If the dispute is not resolved, you may contact the Texas Department of Insurance.

ATTACH THIS NOTICE TO YOUR POLICY:

This notice is for information only and does not become a part or condition of the attached document.




SNI 42 03 03 12               © 2012 Liberty Mutual Insurance. AII rights reserved.                 Page 1 of 1
     Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 95 of 150




                                   TEXAS PERIOD TO FILE A CLAIM OR BRING
                                     LEGAL ACTION AGAINST US NOTICE -
                                     WIND OR HAIL - CATASTROPHE AREA

This Notice does not form a part of your insurance contract. No coverage is provided by this Notice, nor can it be
construed to replace any provisions of your policy (including its endorsements). If there is any conflict between this
Notice and the policy (including its endorsements), the provisions of the policy (including its endorsements)
shall prevail.

Carefully read your policy, including the endorsements attached to your policy.

In accordance with Texas Insurance Code Section 2301.010(f), we are notifying you that:

    1. With respect to loss or damage in the State of Texas caused by wind or hail in the catastrophe area, as
       defined by the Texas Insurance Code, any claim must be filed with us not later than one (1) year after the
       date of the loss or damage that is the subject of the claim, except that a claim may be filed after the first
       anniversary of the date of the loss or damage for good cause shown by the person filing the claim; and

   2. Any legal action brought against us under the policy for loss or damage in the State of Texas caused by
      wind or hail in the catastrophe area, as defined by the Texas Insurance Code, must be brought within the
      earlier of the following:

        a. Two (2) years and one (1) day from the date we accept or reject the claim; or

        b. Three (3) years and one (1) day from the date of the loss or damage that is the subject of the claim.




SNP 42 02 07 13                    © 2013 Liberty Mutual Insurance. AII rights reserved.                  Page 1 of 1
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 96 of 150


   THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN RESPONSE TO THE
DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK INSURANCE ACT. THIS ENDORSEMENT DOES
NOT GRANT ANY COVERAGE OR CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE UNDER
                                     THE POLICY.

                               DISCLOSURE PURSUANT TO TERRORISM RISK
                                           INSURANCE ACT


A. Disclosure Of Premium

   In accordance with the federal Terrorism Risk Insurance Act, we are required to provide you with a notice
   disclosing the portion of your premium, if any, attributable to coverage for terrorist acts certified under the
   Terrorism Risk Insurance Act. The portion of your premium attributable to such coverage is shown in D.
   PREMIUM in the Declarations.

B. Disclosure Of Federal Participation In Payment Of Terrorism Losses

   The United States Government, Department of the Treasury, will pay a share of terrorism losses insured
   under the federal program. The federal share equals the percentage indicated below of that portion of the
   amount of such insured losses that exceeds the applicable insurer retention. However, if aggregate insured
   losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed $100 billion in a
   calendar year, the Treasury shall not make any payment for any portion of the amount of such losses that
   exceeds $100 billion.

   Federal share of terrorism losses: 84%, calendar year 2016
   Federal share of terrorism losses: 83%, calendar year 2017
   Federal share of terrorism losses: 82%, calendar year 2018
   Federal share of terrorism losses: 81 %, calendar year 2019
   Federal share of terrorism losses: 80%, calendar year 2020

C. Cap On Insurer Participation In Payment Of Terrorism Losses

   If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act
   exceed $100 billion in a calendar year and we have met our insurer deductible under the Terrorism Risk
   Insurance Act, we shall not be liable for the payment of any portion of the amount of such losses that exceeds
   $100 billion, and in such case insured losses up to that amount are subject to pro rata allocation in
   accordance with procedures established by the Secretary of the Treasury.




CNP 90 06 01 17                           © 2016 Liberty Mutual Insurance                                  Page 1 of 1
                  Includes copyrighted material of Insurance Services Office, Inc., with its permission.
     Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 97 of 150




                                UTAH INFORMATION TO POLICYHOLDERS


Pursuant to the laws of Utah section 31A-21-201 you are hereby informed that LM Insurance Corporation is the
exact name of your insurer which is domiciled in the state of Illinois.




SNI 43 03 05 13                © 2013 Liberty Mutual Insurance. AII rights reserved.                Page 1 of 1
     Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 98 of 150




                                 UTAH INFORMATION TO POLICYHOLDERS


Pursuant to the laws of Utah section 31A-21-201 you are hereby informed that The First Liberty Insurance
Corporation is the exact name of your insurer which is domiciled in the state of Illinois.




SNI 43 04 05 13                 © 2013 Liberty Mutual Insurance. AII rights reserved.                Page 1 of 1
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 99 of 150




                                UTAH INFORMATION TO POLICYHOLDERS


Pursuant to the laws of Utah section 31A-21-201 you are hereby informed that Employers Insurance Company of
Wausau is the exact name of your insurer which is domiciled in the state of Wisconsin.




SNI 43 06 0513                 © 2013 Liberty Mutual Insurance. AII rights reserved.             Page 1 of 1
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 100 of 150



Policy Number YAC-L9L-453866-027
Issued by     Employers Insurance Company of Wausau

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM


This endorsement modifies insurance provided under the following:

    PREMIER PROPERTY PROTECTORT"'


A. Cap On Certified Terrorism Losses

    "Certified act of terrorism" means an act that is certified by the Secretary of the Treasury, in accordance with
    the provisions of the federal Terrorism Risk Insurance Act, to be an act of terrorism pursuant to such Act. The
    criteria contained in the Terrorism Risk Insurance Act for a"certified act of terrorism" include the following:

    1. The act resulted in insured losses in excess of $5 million in the aggregate, attributable to all types of
       insurance subject to the Terrorism Risk Insurance Act; and

    2. The act is a violent act or an act that is dangerous to human life, property or infrastructure and is committed
       by an individual or individuals as part of an effort to coerce the civilian population of the United States or to
       influence the policy or affect the conduct of the United States Government by coercion.

        If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act
        exceed $100 billion in a calendar year and we have met our insurer deductible under the Terrorism Risk
        Insurance Act, we shall not be liable for the payment of any portion of the amount of such losses that
        exceeds $100 billion, and in such case insured losses up to that amount are subject to pro rata allocation
        in accordance with procedures established by the Secretary of the Treasury.

B. Application Of Exclusions

    The terms and limitations of SECTION II.C. EXCLUSIONS, 2.a. do not serve to create coverage for any loss
    which would otherwise be excluded under this endorsement or the Policy, such as losses excluded under
    SECTION II.C. EXCLUSIONS, 2, b., c., d., or e.




PY 04 03 01 17                              © 2016 Liberty Mutual Insurance                                  Page 1 of 1
                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 101 of 150



Policy Number YAC-L9L-453866-027
Issued by     Employers Insurance Company of Wausau

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                 ALABAMA CHANGES


This endorsement applies only to covered property located in Alabama and modifies insurance provided under
the following:

    PREMIER PROPERTY PROTECTORT""


A. The following is added to SECTION II — PROPERTY DAMAGE, C.2 EXCLUSIONS:

    k. Any act committed by you or at your direction, by others, which is intended to cause loss or damage. This
       exclusion will not apply to deny coverage to an innocent additional named insured or additional insured who
       did not cooperate in or contribute to the creation of the loss, provided it is a covered loss, and the loss
       arose out of an act of domestic abuse. Such coverage will be provided only if the innocent additional named
       insured or additional insured provides evidence to us that the loss is related to the act of domestic abuse
       and:

        (1) Files and does not voluntarily dismiss a complaint against the abuser under the Protection From Abuse
            Act;

        (2) Seeks a warrant for the abuser's arrest and pledges to cooperate in any criminal prosecution of the
            abuser who committed the act causing the loss or damage.

        Our payment for a covered loss to the innocent additional named insured or additional insured is limited
        to that insured's insurable interest in the covered property as reduced by any payment to a mortgagee or
        other secured interest. In no event will we pay more than the applicable LIMIT OF LIABILITY.

B. The following is added to SECTION V- GENERAL POLICY CONDITIONS:

    INCREASE IN PREMIUM

    If we increase your renewal premium, we will mail or deliver to you written notice of our intent to increase the
    premium at least thirty (30) days before the effective date of the premium increase.

    Any notice of renewal premium increase will be mailed or delivered to your last known address. If notice is
    mailed, it will be by registered or first class mail. Proof of mailing will be sufficient proof of notice.


C. The following is added to SECTION VI — LOSS CONDITIONS, H. SUBROGATION:

    3. If we pay an additional named insured or additional insured for loss arising out of an act of domestic abuse
       by another insured, the rights of the additional named insured or additional insured, who did not cooperate
       in or contribute to the creation of the loss, to recover damages from the perpetrator of domestic abuse are
       transferred to us to the extent of our payment. Following the loss, the additional named insured or additional
       insured who did not cooperate in or contribute to the loss may not waive such rights to recover against the
       perpetrator of domestic abuse.




PY 01 01 01 17                              © 2016 Liberty Mutual Insurance                                  Page 1 of 2
                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 102 of 150



D. Paragraph 1. of SECTION VII - DEFINITIONS is replaced with the following:

        Actual cash value: The amount it would cost to repair or replace covered property, at the time of the loss
        at the location where the loss happened, with material of like kind and quality and used for the same
        purpose, subject to a deduction for depreciation. However, if the covered property is a residential property
        that, at the time of loss or damage, has nominal or no economic value, or a value disproportionate to
        replacement cost less depreciation, the determination of actual cash value as set forth herein is not
        required. Actual cash value applies to valuation of covered property regardless of whether that property
        has sustained partial or total loss or damage. The actual cash value of covered property may be
        significantly less than its replacement cost.

AII other terms and conditions remain unchanged.




PY 01 01 01 17                             © 2016 Liberty Mutual Insurance                                  Page 2 of 2
                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 103 of 150



Policy Number YAC-L9L-453866-027
Issued by     Employers Insurance Company of Wausau

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                   ALASKA CHANGES


This endorsement applies only to covered property located in Alaska and modifies insurance provided under the
following:

    PREMIER PROPERTY PROTECTORTM'


A. The following is added to this Policy and supersedes any provision to the contrary:

    A loss may be caused by a chain of causes. If a covered cause of loss is the dominant cause of such a loss,
    we will not deny coverage on the basis that a secondary cause in that chain is not a covered cause of loss.

B. In any suit we elect to defend in Alaska, our obligation under Paragraph D.9 DEFENSE FOR PERSONAL
   PROPERTY OF OTHERS of SECTION II — PROPERTY DAMAGE is amended by adding the following:

    ATTORNEY'S FEES

    We will pay that portion of the attorney's fees awarded as costs which does not exceed the amount allowed for
    a contested case in the schedule of attorney's fees contained in Alaska Civil Rule 82 for a judgment equal to
    the applicable LIMIT OF LIABILITY.

    However, we will not pay any attorney's fees on that portion of any judgment or claim settlement which exceeds
    the applicable LIMIT OF LIABILITY. This means you would have to pay any such excess fees directly.

    The attorney's fees provided by Alaska Civil Rule 82 for contested cases are:

        20% of the first $25,000 of a judgment or claim settlement;
        10% of the next $75,000 of a judgment or claim settlement;
        10% of the next $400,000 of a judgment or claim settlement; and
        10% of the portion of a judgment or claim settlement that exceeds $500,000.

C. Paragraph C. CONCEALMENT, MISREPRESENTATION OR FRAUD of SECTION V— GENERAL POLICY
   CONDITIONS is replaced by the following:

    C. CONCEALMENT, MISREPRESENTATION OR FRAUD

        We will not pay for any loss or damage if you have willfully and with intent to defraud, concealed or
        misrepresented any material fact or circumstances concerning:

        1. This Policy;

        2. The covered property;

        3. Your interest in the covered property; or

        4. A claim under this Policy.




PY 01 02 01 17                              © 2016 Liberty Mutual Insurance                                  Page 1 of 2
                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 104 of 150




D. Paragraph B. APPRAISAL of SECTION VI — LOSS CONDITIONS is replaced by the following:

    B. APPRAISAL

        1. If you fail to agree with us on the amount of a loss, either party may require that the amount be
           submitted for appraisal. Requests for appraisal will be made in writing. Each party will then choose a
           competent independent appraiser. Each party will notify the other of the identity of its appraiser within
           ten (10) days of the written request for appraisal.

        2. The two (2) appraisers will promptly choose a competent, impartial umpire. If the appraisers are unable
           to agree on an umpire within fifteen (15) days, you or we may petition the judge of a court of record in
           the state where the covered property is located to select an umpire.

        3. The appraisers will then determine the amount of the loss or damage. If the appraisers submit a written
           report of an agreement to you and us, the amount they agree on will be the amount of our payment
           for the loss or damage. If the appraisers fail to agree within fifteen (15) days, unless the time period is
           extended by the umpire, they will submit their differences to the umpire. Written agreement signed by
           any two of these three will determine the amount of loss or damage.

        4. Each appraiser will be paid by the party that selects him or her. Other expenses of the appraisal and
           compensation of the umpire will be paid as determined by the umpire.

E. Paragraph 9.c. of SECTION VI — LOSS CONDITIONS, E. DUTIES AFTER A LOSS is replaced by the following: .

   c. Show the remains of the damaged property as often as may be reasonably required by us, and submit to
       examination under oath. You have the right to have legal counsel present at the examination.

F. Paragraph G. PAYMENT OF LOSS of SECTION VI — LOSS CONDITIONS is replaced by the following:

   G. PAYMENT OF LOSS

        We will pay those portions of adjusted claims that are not in dispute within thirty (30) days after submission
        and acceptance of the proof of loss.

G. Paragraph I. SUIT AGAINST THE COMPANY of SECTION VI — LOSS CONDITIONS is replaced by the
   following:

   I.   SUIT AGAINST THE COMPANY

        No suit or other legal proceeding shall be brought against us unless there has been full compliance with all
        the Policy terms and conditions. Any suit against us must be brought within three (3) years next after the
        inception of the loss.

AII other terms and conditions remain unchanged.




PY 01 02 01 17                             © 2016 Liberty Mutual Insurance                                  Page 2 of 2
                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 105 of 150



Policy Number YAC-L9L-453866-027
Issued by     Employers Insurance Company of Wausau

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                  ARIZONA CHANGES


This endorsement applies only to covered property located in Arizona and modifies insurance provided under the
following:

    PREMIER PROPERTY PROTECTORT""


A. The following is added to SECTION II — PROPERTY DAMAGE, C.2. EXCLUSIONS:

    k. Any act committed by you or at your direction, by others, which is intended to cause loss or damage. This
        exclusion will not apply to deny coverage to an innocent additional named insured or additional insured who
        did not cooperate in or contribute to the creation of the loss, provided it is a covered loss, and the loss
        arose out of an act of domestic violence. Coverage will be provided only if the innocent additional named
        insured or additional insured pledges to cooperate in any criminal prosecution of the abuser who committed
        the act causing the loss or damage.

        Our payment for a covered loss to the innocent additional named insured or additional insured is limited
        to that insured's insurable interest in the covered property as reduced by any payment to a mortgagee or
        other secured interest. In no event will we pay more than the applicable LIMIT OF LIABILITY.

B. Paragraph C. CONCEALMENT, MISREPRESENTATION OR FRAUD of SECTION V— GENERAL POLICY
   CONDITIONS is replaced by the following:

    C. CONCEALMENT, MISREPRESENTATION OR FRAUD

        We will not pay for any loss or damage in any case involving misrepresentations, omissions, concealment
        of facts or incorrect statements:

        1. That are fraudulent;

        2. That are material either to the acceptance of the risk, or to the hazard assumed by us; and

        3. Where, if the true facts had been known to us as required either by the application for the Policy or
           otherwise, we in good faith would either:

            a. Not have issued the Policy;

            b. Not have issued the Policy in as large an amount; or

            c. Not have provided coverage with respect to the hazard resulting in the loss.

C. The following is added to SECTION VI — LOSS CONDITIONS, H. SUBROGATION:

    3. If we pay an additional named insured or additional insured for loss arising out of an act of domestic violence
       by another insured, the rights of the additional named insured or additional insured, who did not cooperate
       in or contribute to the creation of the loss, to recover damages from the perpetrator of domestic violence
       are transferred to us to the extent of our payment. Following the loss, the additional named insured or
       additional insured who did not cooperate in or contribute to the loss may not waive such rights to recover
       against the perpetrator of domestic violence.

AII other terms and conditions remain unchanged.


PY 01 03 01 17                              © 2016 Liberty Mutual Insurance                                  Page 1 of 1
                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 106 of 150



Policy Number YAC-L9L-453866-027
Issued by     Employers Insurance Company of Wausau

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                 ARKANSAS CHANGES

This endorsement applies only to covered property located in Arkansas and modifies insurance provided under
the following:

    PREMIER PROPERTY PROTECTORT""


A. Paragraphs 1. and 3. of SECTION VI — LOSS CONDITIONS, B. APPRAISAL are replaced by the following:

    1. If you fail to agree with us on the amount of a loss, either party may require that the amount be submitted
       for appraisal. However, an appraisal will be made only if both parties agree, voluntarily, to have the loss
       appraised. Requests for appraisal will be made in writing. Each party will then choose a competent
       independent appraiser. Each party will notify the other of the identity of its appraiser within sixty (60) days
       of the written request for appraisal.

    3. The appraisers will then determine the amount of the loss or damage. If the appraisers submit a written
        report of an agreement to you and us, the amount they agree on will be the amount of our payment for the
        loss or damage. If the appraisers fail to agree within a reasonable time, they will submit their differences
        to the umpire. Written agreement signed by any two of these three will determine the amount of loss or
        damage. An appraisal decision will not be binding on the parties involved.

B. Paragraph H. SUBROGATION of SECTION VI — LOSS CONDITIONS is replaced by the following:

    H. SUBROGATION

    1. If we make payment for a loss, you will assign to us all your rights of recovery against any party for that
       loss. We will not acquire any rights of recovery you have waived prior to the loss. You agree to cooperate
       and not to waive, prejudice, settle or compromise any claim against any party after the loss.

    2. We will be entitled to recovery only after you have been fully compensated for the loss pursuant to the
       terms and conditions of this Policy.

    3. You will be paid your provable uninsured loss after any legal fees and expenses have been deducted

C. Paragraph I. SUIT AGAINST THE COMPANY of SECTION VI — LOSS CONDITIONS is replaced by the
    following:

    I.   SUIT AGAINST THE COMPANY

         No suit or other legal proceeding shall be brought against us unless there has been full compliance with all
         the Policy terms and conditions. Any suit against us must be brought within five (5) years next after the
         inception of the loss.


AII other terms and conditions remain unchanged.




PY 01 04 01 17                              © 2016 Liberty Mutual Insurance                                  Page 1 of 1
                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
     Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 107 of 150



Policy Number YAC-L9L-453866-027
Issued by     Employers Insurance Company of Wausau

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               CALIFORNIA CHANGES


This endorsement applies only to covered property located in California and modifies insurance provided under
the following:

     PREMIER PROPERTY PROTECTORT"'



A.   Paragraph H. JURISDICTION of SECTION I DECLARATIONS is replaced bythe#ollowmg:

     H. JURISDICTION

     Any disputes arising; hereunder will be exclusively subject to a State or Federal jurisdiction within the United
     States of America:               v                              ~


B. Paragraph C. CONCEALMENT, MISREPRESENTATION OR FRAUD of SECTION V— GENERAL POLICY
   CONDITIONS is replaced by the following:

     C. CONCEALMENT, MISREPRESENTATION OR FRAUD

         1. If a covered loss is caused by or results from fire, we will not cover the resulting loss or damage if,
              with the actual intent to deceive, you commit fraud or intentionally conceal or misrepresent any material
              fact or circumstance, whether before or after the loss, concerning:

             a.    This Policy;

             b.    The covered property;

             c.    Your interest in the covered property; or

             d.   A claim under this Policy.

         2. If a covered loss is caused by or results from other than fire, this entire Policy is immediately void if,
              with the actual intent to deceive, you, your representative or any insured commit fraud or intentionally
              conceal or misrepresent any material fact or circumstance, whether before or after the loss, concerning:

             a.   This Policy;

             b.   The covered property;

             c.   Your interest in the covered property; or

             d.   A claim under this Policy.




C. Paragraph B. APPRAISAL of SECTION VI — LOSS CONDITIONS is replaced by the following:
PY 01 05 01 17                            © 2016 Liberty Mutual Insurance                                   Page 1 of 3
                  Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 108 of 150




    B. APPRAISAL

        1. If you fail to agree with us on the value of the covered property or the amount of a loss, either party
           may demand that the disputed amount be submitted for appraisal. A demand for appraisal will be made
           in writing within sixty (60) days after our receipt of proof of loss. Each party will then choose a competent
           and disinterested appraiser. Each party will notify the other of the identity of its appraiser within twenty
           (20) days of the written demand for appraisal.

        2. The two (2) appraisers will choose a competent and disinterested umpire. If the appraisers are unable
           to agree on an umpire within fifteen (15) days, you or we may petition a judge of a court of record in
           the state where the covered loss happened, to select an umpire.




PY 01 05 01 17                             © 2016 Liberty Mutual Insurance                                  Page 2 of 3
                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 109 of 150



        3. The appraisers will then determine the value of the covered property and the amount of the loss or
           damage. If the appraisers submit a written report of an agreement to you and us, the amount they
           agree on will be the amount of our payment for the loss or damage. If the appraisers fail to agree within
           a reasonable time, they will submit their differences to the umpire. Written agreement signed by any
           two of these three will determine the amount of loss or damage.

        4. Each appraiser will be paid by the party that selects him or her. Other expenses of the appraisal and
           compensation of the umpire will be paid equally by you and us.

AII other terms and conditions remain unchanged.




PY 01 05 01 17                            © 2016 Liberty Mutual Insurance                                  Page 3 of 3
                  Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 110 of 150



Policy Number YAC-L9L-453866-027
Issued by     Employers Insurance Company of Wausau

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                   INDIANA CHANGES


This endorsement applies only to covered property located in Indiana and modifies insurance provided under the
following:

    PREMIER PROPERTY PROTECTORr"'


Paragraph H. JURISDICTION of SECTION I— DECLARATIONS is replaced by the following:

H. JURISDICTION

    Any disputes arising hereunder will be exclusively subject to a State or Federal jurisdiction within the United
    States of America.

AII other terms and conditions remain unchanged.




PY 01 43 01 17                              © 2016 Liberty Mutual Insurance                                  Page 1 of 1
                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 111 of 150



Policy Number YAC-L9L-453866-027
Issued by     Employers Insurance Company of Wausau

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                              LOUISIANA CHANGES


This endorsement applies only to covered property located in Louisiana and modifies insurance provided under
the following:

    PREMIER PROPERTY PROTECTORT"'


A. Paragraph C. CONCEALMENT, MISREPRESENTATION OR FRAUD of SECTION V— GENERAL POLICY
   CONDITIONS is replaced by the following:

    C. CONCEALMENT, MISREPRESENTATION OR FRAUD

        1. This Policy is void if you or any insured commit fraud or conceal or misrepresent a fact in the process
            leading to the issuance of this Policy, and such fraud, concealment or misrepresentation is stated in
            the Policy or endorsement or in the written application for this Policy and:
            a. Was made with actual intent to deceive; or

            b. Materially affected either our decision to provide this insurance or the hazard we assumed.

        2. We do not provide coverage under this Policy to you or any other insured who, at any time subsequent
           to the issuance of this insurance, commit fraud or intentionally conceal or misrepresent a material fact
           or circumstance, with intent to deceive, relating to:
            a. This Policy;

            b. The covered property;

            c. Your interest in the covered property; or

            d. A claim under this Policy.

B. Paragraph 10. of SECTION VI — LOSS CONDITIONS, E. DUTIES AFTER A LOSS is replaced by the following:

    10. Submit to us, within ninety (90) days from the date of loss, unless we extend the time in writing, a signed,
        sworn Proof of Loss that states to the best of your knowledge and belief:

        a. The time and cause of the loss;

        b. Your interest and the interest of all others in the property involved;

        c. Any other policies of insurance that may provide coverage for the loss;

        d. Any changes in title or occupancy of the property during the Policy period and;

        e. The amount of your claimed loss.

        You shall also submit with the Proof of Loss:

            (1) A complete inventory of the lost, damaged and destroyed property, showing in detail the quantity,
                and amount of loss claimed as specified in the valuation provision of the Policy;

            (2) An accurate record(s) of all repair costs and all bills, receipts and related documents that establish
                the amount of the loss;
PY 01 13 01 17                             © 2016 Liberty Mutual Insurance                                 Page 1 of 3
                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 112 of 150




             (3) Specifications for any damaged building; and

             (4) Detailed estimates and invoices for the repair of any damage.

        However, if the loss or damage arises due to a catastrophic event for which a state of disaster or emergency
        is declared pursuant to law by civil officials, and the covered property is located in an area within the
        declaration, you must submit the Proof of Loss to us within one hundred eighty (180) days; but this one
        hundred eighty (180) day period does not commence as long as the declaration of disaster or emergency
        is in existence and civil authorities are denying you access to your property.

C. Paragraph G. PAYMENT OF LOSS of SECTION VI — LOSS CONDITIONS is replaced by the following:

    G. PAYMENT OF LOSS

        We will pay those portions of adjusted claims that are not in dispute within thirty (30) days after submission
        and acceptance of the signed, sworn Proof of Loss.

        In the event of a total loss, the LIMIT OF LIABILITY for real property represents its value. This provision
        does not apply to any claim for total loss to any building which is insured as part of a blanket LIMIT OF
        LIABILITY applicable to two or more buildings. Any claim for total loss to a building insured on a blanket
        basis will be settled at replacement cost or at actual cash value, depending on the Policy provisions
        applicable to the building sustaining the total loss.

D. Paragraph H. SUBROGATION of SECTION VI — LOSS CONDITIONS is replaced by the following:

    H. SUBROGATION

        If any person or organization to or for whom payment under this Policy is made has rights to recover
        damages from another, those rights are transferred to us to the extent of any payment made under this
        Policy. You, or any person or organization to whom payment is made, must do everything necessary to
        secure our rights of recovery and must do nothing after a loss to impair those rights. You may waive your
        rights of recovery against another party in writing:

        1. Prior to a loss to covered property;

        2. After a loss to covered property only if, at the time of loss the party is one of the following:

            a. A person or organization insured by this Policy;

            b. A business entity:

                 (1) Owned or controlled by you; or

                 (2) Which owns or controls you;

            c. An employee or employer of yours;

            d. The owner, lessor or tenant of the:

                 (1) described location; or

                 (2) location where loss or damage occurred,

                 including their employees, partners and stockholders; or

            e.   Relatives of yours by blood or marriage.



PY 01 13 01 17                              © 2016 Liberty Mutual Insurance                                   Page 2 of 3
                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 113 of 150



            If you waive your rights of recovery against another party in writing after a loss, we can recover from
            you any amount you received for that waiver, but we cannot recover more than the amount we paid
            you for that loss.

E. Paragraph 3. Contaminant of SECTION VII - DEFINITIONS is replaced by the following:

    3. Contaminant: Any foreign substance; impurity; hazardous materials including ammonia, asbestos and
        lead; poison; toxin; pathogen or pathogenic organism; bacteria; virus; disease causing or illness causing
        agent; fungus; mold or mildew.

F. The following is added to SECTION VII — DEFINITIONS:

    Bacteria means any of the unicellular, prokaryotic microorganisms of the class Schizomycetes, which vary in
    terms of morphology, oxygen and nutritional requirements, and motility, and may be free-living, saprophytic, or
    pathogenic, the latter causing disease in plants, animals or humans.


AII other terms and conditions remain unchanged.




PY 01 13 01 17                             © 2016 Liberty Mutual Insurance                                  Page 3 of 3
                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 114 of 150



Policy Number YAC-L9L-453866-027
Issued by     Employers Insurance Company of Wausau

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                 MARYLAND CHANGES

This endorsement applies only to covered property located in Maryland and modifies insurance provided under
the following:

    PREMIER PROPERTY PROTECTORT""


A. Paragraph H. JURISDICTION of SECTION I - DECLARATIONS is replaced by the following:

    H. JURISDICTION

        Any disputes arising hereunder will be exclusively subject to a State or Federal jurisdiction within the United
        States of America.

B. Paragraph C. CONCEALMENT, MISREPRESENTATION OR FRAUD of SECTION V- GENERAL POLICY
   CONDITIONS is replaced by the following:

    C. CONCEALMENT, MISREPRESENTATION OR FRAUD

        We do not provide coverage in any case of fraud by you, at any time, as it relates to this Policy. We also
        do not provide coverage if you, your representatives or any insured, at any time, intentionally conceals or
        misrepresents a material fact concerning:

        1. This Policy;

        2. The covered property;

        3. Your interest in the covered property; or

        4. A claim under this Policy.

C. Paragraph I. SUIT AGAINST THE COMPANY of SECTION VI - LOSS CONDITIONS is replaced by the
    following:

   -1—SUIT AGAINST THE COMPANY

        No suit or other legal proceeding shall be brought against us unless there has been full compliance with all
        the Policy terms and conditions. Any suit against us must be brought within three (3) years of the date that
        the suit accrues.


D. The following is added to SECTION VI - LOSS CONDITIONS:

    J. MARYLAND FRAUD WARNING

        Pursuant to Maryland Insurance Article section §27-805, "Any person who knowingly or willfully presents a
        false or fraudulent claim for payment of a loss or benefit or who knowingly or willfully presents false
        information in an application for insurance is guilty of a crime and may be subject to fines and confinement
        in prison."

AII other terms and conditions remain unchanged.


PY 01 14 01 17                              © 2016 Liberty Mutual Insurance                                  Page 1 of 1
                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 115 of 150



Policy Number YAC-L9L-453866-027
Issued by     Employers Insurance Company of Wausau

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                  MICHIGAN CHANGES


This endorsement applies only to covered property located in Michigan and modifies insurance provided under
the following:

    PREMIER PROPERTY PROTECTORT"'


A. Paragraph I. SUIT AGAINST THE COMPANY of SECTION VI — LOSS CONDITIONS is replaced by the
   following:

    I.   SUIT AGAINST THE COMPANY

         No suit or other legal proceeding shall be brought against us unless there has been full compliance with all
         the Policy terms and conditions. Any suit against us must be brought within two (2) years next after the
         inception of the loss. The time for commencing an action against us is tolled from the time you notify us of
         the loss or damage until we formally deny liability for the claim.

B. The following is added to SECTION V— GENERAL POLICY CONDITIONS, F. LENDERS LOSS PAYEE AND
   MORTGAGEE INTERESTS AND OBLIGATIONS and SECTION VI — LOSS CONDITIONS, G. PAYMENT OF
   LOSS:

    If a municipality has elected to apply the provisions of 1998 Michigan Public Act 217, and the insured loss is
    subject to the provisions of the Act, we will withhold a part of our payment for fire, explosion, malicious mischief,
    windstorm or hail, or riot or civil commotion loss or damage to your covered real property in that municipality.
    The withheld amount will be paid either to the municipality or to you and the mortgagee, if any, or with your
    consent, the licensed contractor hired by you to perform repair, replacement or removal services on the lost or
    damaged real property according to the provisions of Public Act 217. We will notify you, any mortgagee and
    the municipality of any loss subject to the provisions of Public Act 217.

AII other terms and conditions remain unchanged.




PY 01 15 01 17                              © 2016 Liberty Mutual Insurance                                  Page 1 of 1
                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 116 of 150



Policy Number YAC-L9L-453866-027
Issued by     Employers Insurance Company of Wausau

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                 MISSISSIPPI CHANGES


This endorsement applies only to covered property located in Mississippi and modifies insurance provided under
the following:

    PREMIER PROPERTY PROTECTORT""


A. Paragraph I. SUIT AGAINST THE COMPANY of SECTION VI — LOSS CONDITIONS is replaced by the
    following:

    I.   SUIT AGAINST THE COMPANY

         No suit or other legal proceeding shall be brought against us unless there has been full compliance with all
         the Policy terms and conditions. Any suit against us must be brought within three (3) years next after the
         inception of the loss.

AII other terms and conditions remain unchanged.




PY 01 17 01 17                              © 2016 Liberty Mutual Insurance                                  Page 1 of 1
                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                                1
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 117 of 150



Policy Number YAC-L9L-453866-027
Issued by     Employers Insurance Company of Wausau

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               MISSOURI CHANGES


This endorsement applies only to covered property located in Missouri and modifies insurance provided under the
following:

    PREMIER PROPERTY PRODUCTT'"


A. Paragraph H. JURISDICTION of SECTION I — DECLARATIONS is replaced by the following:

    H. JURISDICTION

    Any disputes arising hereunder will be exclusively subject to a State or Federal jurisdiction within the United
    States of America.

B. The following is added to SECTION II — PROPERTY DAMAGE, C.2. EXCLUSIONS:

    k. Any act committed by you or at your direction, by others, which is intended to cause loss or damage. This
        exclusion will not apply to deny coverage to an innocent additional named insured who did not cooperate
        in or contribute to the creation of the loss, provided it is a covered loss, and the loss arose out of domestic
        violence. Such coverage will be provided only if the innocent additional named insured files a police report
        and completes a sworn affidavit indicating both:

        (1) the cause of the loss; and

        (2) a pledge to cooperate in any criminal prosecution of the person committing the act causing the loss.

       Our payment for a covered loss to the innocent additional named insured is limited to that insured's
       insurable interest in the covered property as reduced by any payment to a mortgagee or other secured
       interest. However, we will not be required to make any subsequent payment for any loss for which the
       innocent additional named insured has received payment. In no event will we pay more than the applicable
       LIMIT OF LIABILITY.

C. Paragraph b. (3) of the LAND AND WATER CLEANUP, REMOVAL AND DISPOSAL provision of SECTION II
   — PROPERTY DAMAGE, D. PROPERTY DAMAGE COVERAGES AND LIMITATIONS is deleted and replaced
   by the following: --     -      -               --   -                               --

    (3) If you fail to give us written notice within one hundred eighty (180) days after the loss, and such failure
        operates to prejudice our rights as per Missouri regulation 20CSR100-1.020.

D. Paragraphs 1., 2. and 3. of SECTION VI — LOSS CONDITIONS, B. APPRAISAL are replaced by the following:

    1. If you and we fail to agree as to the actual cash value or the amount of loss, either party may make a
       written demand that the amount be submitted for appraisal. In this event, each party will select a competent
       and disinterested appraiser and notify the other of the identity of its appraiser within twenty (20) days of the
       written demand for appraisal.

    2. The two (2) appraisers will promptly select a competent and disinterested umpire. If the appraisers are
       unable to agree on an umpire within fifteen (15) days, you or we may petition the judge of a court of record
       in the state and county (or city if the city is not within a county) where the covered property is located to
       select an umpire.

    3. The appraisers will then appraise the loss, stating separately actual cash value and loss to each item. If
        the appraisers submit a written report of an agreement to you and us, the amount they agree on will be the
PY 01 18 01 17                             © 2016 Liberty Mutual Insurance                                Page 1 of 3
                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 118 of 150



        amount of our payment for the loss. If the appraisers fail to agree, they will submit their differences to the
        umpire. The umpire will make the award within thirty (30) days after the umpire receives the appraiser's
        submissions of their differences. Written agreement signed by any two of these three will set the amount
        of actual cash value and loss.

E. Paragraph D. COMPANY OPTION of SECTION VI — LOSS CONDITIONS is replaced by the following:

    D. COMPANY OPTION

        1. At our option, we will repair, rebuild or replace damaged covered property with other property of like
           kind and quality within a reasonable period of time.

        2. If we elect to repair or replace the covered property;

            a. We will notify you of that decision within fifteen (15) working days of our receipt of your proof of
               loss, that we:

                 (1) Accept your claim;

                 (2) Deny your claim; or

                 (3) Need more time to determine whether your claim should be accepted or denied.

                 If we deny your claim, such notice will be in writing, and will state any policy provision, condition
                 or exclusion used as a basis for the denial.

                 If we need more time to determine whether your claim should be accepted or denied, the written
                 notice will state the reason why more time is required.

            b. If we have not completed our investigation, we will notify you again in writing, within forty-five (45)
               days after the date of the initial notice as provided in Item 2.a.(3) above, and thereafter every forty-
               five (45) days. The written notice will state why more time is needed to investigate your claim and
               when you may expect us to reach a decision on your claim.

        3. We will, at our option, take title to all or any part of the damaged or destroyed property at the agreed
           or appraised value.

F. The first sentence of Paragraph 10, of SECTION VI — LOSS CONDITIONS, E. DUTIES AFTER A LOSS is
    replaced by the following:

    10. Submit to us, within ninety (90) days of our request, unless we extend the time in writing, a signed, sworn
        Proof of Loss that states to the best of your knowledge and belief:

G. The following are added to SECTION VI — LOSS CONDITIONS, H. SUBROGATION:

    3. If we pay an additional named insured for loss arising out of an act of domestic violence by another insured,
       the rights of the additional named insured, who did not cooperate in or contribute to the creation of the loss,
       to recover damages from the perpetrator of domestic violence are transferred to us to the extent of our
       payment. Following the loss, the additional named insured who did not cooperate in or contribute to the
       loss may not waive such rights to recover against the perpetrator of domestic violence.

    4. In the event you die your rights and duties will be transferred as follows:

        a. For an individual who is a named insured, they will be transferred to your legal representative, but only
            while acting within the scope of those duties.

            If you do not have a legal representative appointed, anyone having proper temporary custody of your
            property will also have your rights and duties associated with that property.


PY 01 18 01 17                             © 2016 Liberty Mutual Insurance                                  Page 2 of 3
                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
     Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 119 of 150



          b. If you have designated an individual as a grantee beneficiary in a beneficiary deed which has been
             properly recorded before your death for specific real property, that individual, at the time of your
             death, will assume your rights and duties related to the real property for the shortest of the following
             time periods:

              (1) Thirty (30) consecutive days from the date of your death;

              (2) The date that alternative coverage is obtained for the real property; or

              (3) The end of the Policy period.


H. Paragraph I. SUIT AGAINST THE COMPANY of SECTION VI — LOSS CONDITIONS is replaced by the
   following:

     I.   SUIT AGAINST THE COMPANY

          No suit or other legal proceeding shall be brought against us unless there has been full compliance with all
          the Policy terms and conditions. Any suit against us must be brought within ten (10) years next after the
          inception of the loss.

I.   The following is added to SECTION VI — LOSS CONDITIONS:

     J. MISSOURI PROPERTY AND CASUALTY INSURANCE GUARANTY ASSOCIATION COVERAGE
        LIMITATIONS

          1. Subject to the provisions of the Missouri Property and Casualty Insurance Guaranty Association Act (in
             this endorsement referred to as the Act), if we are a member of the Missouri Property and Casualty
             Insurance Guaranty Association (in this endorsement referred to as the Association), the Association
             will pay claims covered under the Act if we become insolvent.

          2. The Act contains various exclusions, conditions and limitations that govern your eligibility to collect
             payment from the Association and the amount of any payment. The following limitations apply subject
             to all other provisions of the Act:

              a. If we become insolvent, claims covered by the Act do not include a claim by or against you if you
                 have a net worth of more than $25 million on the later of the end of your most recent fiscal year or
                 the December thirty-first of the year next preceding the date we become insolvent; provided that
                 your net worth on such date is deemed to include your aggregate net worth and all of your affiliates
                 as calculated on a consolidated basis.

             b. The Association's obligation for each covered claim is only that amount of each claim which is less
                than $300,000.

              However, the Association will not:

              a. Pay more than the LIMIT OF LIABILITY of this Policy; or,

             b. Return to you any unearned premium in excess of $25,000.


AII other terms and conditions remain unchanged.




PY 01 18 01 17                               © 2016 Liberty Mutual Insurance                                  Page 3 of 3
                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 120 of 150



Policy Number YAC-L9L-453866-027
Issued by     Employers Insurance Company of Wausau

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                 MONTANA CHANGES


This endorsement applies only to covered property located in Montana and modifies insurance provided under
the following:

   PREMIER PROPERTY PROTECTORT"'


A. Paragraph C. CONCEALMENT, MISREPRESENTATION OR FRAUD of SECTION V— GENERAL POLICY
   CONDITIONS is replaced by the following:

   C. CONCEALMENT, MISREPRESENTATION OR FRAUD

       We will not pay for any loss or damage if you have:

       1. Before a loss, knowingly or willfully; or

       2. After a loss, knowingly or willfully and with intent to defraud;

       concealed or misrepresented any material fact or circumstance relating to coverage of the loss under this
       Policy and in or with reference to the application for this Policy.

B. Paragraph D. CONFORMITY TO STATUTES of SECTION V— GENERAL POLICY CONDITIONS is replaced
   by the following:

   D. CONFORMITY TO STATUTES

       The provisions of this Policy conform to the minimum requirements of Montana law. Any provisions
       required by Montana law to be included in policies issued by us shall be deemed to have been included
       in this Policy.

       If the provisions of this Policy conflict with the laws of any jurisdictions in which this Policy applies, and if
       certain provisions are required by law to be stated in this Policy, this Policy shall be read so as to eliminate
       such conflict or deemed to include such provisions for covered locations within such jurisdictions.

AII other terms and conditions remain unchanged.




PY 01 19 01 17                              © 2016 Liberty Mutual Insurance                                  Page 1 of 1
                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 121 of 150



Policy Number YAC-L9L-453866-027
Issued by     Employers Insurance Company of Wausau

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                   NEVADA CHANGES


This endorsement applies only to covered property located in Nevada and modifies insurance provided under
the following:

    PREMIER PROPERTY PROTECTORT"'


A. Paragraph C. CONCEALMENT, MISREPRESENTATION OR FRAUD of SECTION V— GENERAL POLICY
   CONDITIONS is replaced by the following:

    C. CONCEALMENT, MISREPRESENTATION OR FRAUD

        We will not pay for any loss or damage if you have willfully and with intent to defraud, concealed or
        misrepresented any material fact or circumstances concerning:

        1. This Policy;

        2. The covered property;

        3. Your interest in the covered property; or

        4. A claim under this Policy.

AII other terms and conditions remain unchanged.




PY 01 21 01 17                              © 2016 Liberty Mutual Insurance                                  Page 1 of 1
                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 122 of 150



Policy Number YAC-L9L-453866-027
Issued by     Employers Insurance Company of Wausau

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                NEW JERSEY CHANGES


This endorsement applies only to covered property located in New Jersey and modifies insurance provided
under the following:

    PREMIER PROPERTY PROTECTORT"'


A. Paragraph k. of SECTION II — PROPERTY DAMAGE, C.2. EXCLUSIONS is added:

    k. Any act committed by you or at your direction, by others, which is intended to cause loss or damage. This
        exclusion will not apply to deny coverage to an innocent additional named insured who did not cooperate
        in or contribute to the creation of the loss, provided it is a covered loss, if the loss arose out of domestic
        violence.

        Our payment for a covered loss to the innocent additional named insured is limited to that insured's
        insurable interest in the covered property as reduced by any payment to a mortgagee or other secured
        interest. In no event will we pay more than the applicable LIMIT OF LIABILITY.

B. Paragraph 3. of SECTION VI — LOSS CONDITIONS, H. SUBROGATION is added:

    3. If we pay an additional named insured for loss arising out of an act of domestic violence by another insured,
       the rights of the additional named insured, who did not cooperate in or contribute to the creation of the loss,
       to recover damages from the perpetrator of domestic violence are transferred to us to the extent of our
       payment. Following the loss, the additional named insured who did not cooperate in or contribute to the
       loss may not waive such rights to recover against the perpetrator of domestic violence.

AII other terms and conditions remain unchanged.




PY 01 23 01 17                              © 2016 Liberty Mutual Insurance                                  Page 1 of 1
                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 123 of 150



Policy Number YAC-L9L-453866-027
Issued by     Employers Insurance Company of Wausau

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                 NEW YORK CHANGES


This endorsement applies only to covered property located in New York and modifies insurance provided under
the following:

    PREMIER PROPERTY PROTECTORT""


A. Exclusion 2.a. (terrorism) in paragraph C. EXCLUSIONS of SECTION II — PROPERTY DAMAGE is deleted.

B. Paragraph C. CONCEALMENT, MISREPRESENTATION OR FRAUD of SECTION V- GENERAL POLICY
   CONDITIONS is replaced by the following:

    C. CONCEALMENT, MISREPRESENTATION OR FRAUD

        We will not pay for any loss or damage if you or anyone acting on your behalf have willfully and with intent
        to defraud, concealed or misrepresented any material fact or circumstances concerning:

        1. This Policy;

        2. The covered property;

        3. Your interest in the covered property; or

        4. A claim under this Policy.

C. Paragraph B. APPRAISAL of SECTION VI — LOSS CONDITIONS is replaced by the following:

    B. APPRAISAL

        1. If either you or we fail to agree on the amount or extent of loss or damage to covered property, or the
           value of the damaged covered property, either party may make a written demand that the disputed
           amount be submitted for appraisal.

            If after a written demand has been made, either you or we fail to proceed with the appraisal,_either
            party may then petition a judge of a court of record in the state where the covered loss happened to
            order the party that failed to proceed with the appraisal to comply with the demand.

            Upon resolution of the demand, each party will then choose a competent and disinterested appraiser.
            Each party will notify the other of the identity of its appraiser within twenty (20) days of the written
            demand for appraisal.

        2. The two (2) appraisers will choose a competent and disinterested umpire. If the appraisers are unable
           to agree on an umpire within fifteen (15) days, either party may petition a judge of a court of record in
           the state where the covered loss happened to select an umpire.

        3. The appraisers will then determine the amount and the extent of the loss or damage. If the appraisers
           submit a written report of an agreement to you and us, the amount they agree on will be the amount
           of our payment for the loss or damage. If the appraisers fail to agree within a reasonable time, they will
           submit their differences to the umpire. Written agreement signed by any two (2) of these three (3) will
           determine the amount of loss or damage.



PY 01 24 01 17                              © 2016 Liberty Mutual Insurance                                  Page 1 of 3
                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 124 of 150



        4. Each appraiser will be paid by the party that selects him or her. Other expenses of the appraisal and
           compensation of the umpire will be paid equally by you and us.

        5. Appraisal described in 1. through 4. above shall not be used to determine whether the Policy actually
           provides coverage for any portion of the claimed loss or damage.

D. Paragraph 1. of SECTION VI — LOSS CONDITIONS, E. DUTIES AFTER A LOSS, is replaced by the following:

        1.   Give us immediate written notice of the loss. Written notice, which adequately identifies you, given to
             our appointed producers in New York State:

             a. By a third party on your behalf; or

             b. By or on behalf of any claimant,

             will also be accepted as notice to us.

E. The following is added at the end of paragraph G. PAYMENT OF LOSS of SECTION VI — LOSS CONDITIONS:

    However in the event of a payment for loss or damage to your real property caused by or resulting from fire,
    we will:

        1. First, deduct from your payment any amounts claimed by a tax district as the result of a certificate of
           lien filed by them in accordance with the Insurance Law; and

        2. Then, directly pay that amount to the tax district.

    Once this amount is paid to the tax district, we are no longer obligated to pay that portion of your payment to
    you. If our payment to the tax district is made within thirty (30) days of our receipt of the certificate of lien, the
    certificate of lien will be proof that payment of the claim was valid and proper.

F. The following are added to SECTION VI — LOSS CONDITIONS:

    J. ESTIMATION OF CLAIMS

        In the event an estimate of the damage to your real property which specifies all deductions made in the
        estimate of the real property is prepared by us or by others for our use, we will, at your request, supply
        you or your representative with a written copy of the estimate by the latter of:

        1. Thirty (30) days from your request; or

        2. The actual preparation date of the estimate.

    K. Examination of Your Books and Records

        1. In the event that your Policy contains an auditable coverage for which an advance or deposit premium
           was paid based on estimated exposure, we will conduct an audit to determine the final premium due
           or to be refunded within one hundred eighty (180) days of:

             a. The expiration date of the Policy; or

             b. The anniversary date, if this is a continuous Policy or a Policy written for a term longer than one (1)
                year.




PY 01 24 01 17                              © 2016 Liberty Mutual Insurance                                   Page 2 of 3
                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 125 of 150



        2. We may waive our right to audit for the following reasons:

            a. After a cursory review, we do not expect the premium adjustment to exceed $1,500.

            b. At time of audit, we have agreed with you not to make a premium adjustment due to minimal
               changes in values from those originally reported.

        3. We do retain the right to examine and audit your books and records, as they relate to this Policy, at
           any time during the Policy period and up to three (3) years afterward.

AII other terms and conditions remain unchanged.




PY 01 24 01 17                            © 2016 Liberty Mutual Insurance                                  Page 3 of 3
                  Includes copyrighted material of Insurance Services Office, Inc., with its permission.
   Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 126 of 150



Policy Number YAC-L9L-453866-027
Issued by     Employers Insurance Company of Wausau

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                            NORTH CAROLINA CHANGES


This endorsement applies only to covered property located in North Carolina and modifies insurance provided
under the following:

    PREMIER PROPERTY PROTECTORT"'


A. Paragraph 10. of SECTION VI — LOSS CONDITIONS, E. DUTIES AFTER A LOSS is replaced by the following:

    10. Submit to us, within ninety (90) days from the date of loss, unless we extend the time in writing, a signed,
        sworn Proof of Loss that states to the best of your knowledge and belief:

        a. The time and cause of the loss;

        b. Your interest and the interest of all others in the property involved;

        c. Any other policies of insurance that may provide coverage for the loss;

        d. Any changes in title or occupancy of the property during the Policy period and;

        e. The amount of your claimed loss.

        You shall also submit with the Proof of Loss:

             (1) A complete inventory of the lost, damaged and destroyed property, showing in detail the quantity,
                 and amount of loss claimed as specified in the valuation provision of the Policy;

             (2) An accurate record(s) of all repair costs and all bills, receipts and related documents that establish
                 the amount of the loss;

             (3) Specifications for any damaged building; and

             (4) Detailed estimates and invoices for the repair of any damage.

        However, whenever a state of disaster is proclaimed for the state of North Carolina or for an area within
        this state in accordance with state law, or whenever a major disaster is declared for North Carolina or an
        area within this state by the President of the United States under the Stafford Act or its successors, the
        following provisions apply:

        f.   If your covered property that has sustained loss or damage is located within the geographic area
             designated in the disaster declaration or proclamation, the time period for your submission of a Proof
             of Loss shall be extended by forty-five (45) days or by the number of days the disaster declaration or
             proclamation remains in effect, whichever number is greater.

        g. Except as otherwise provided in a. above, the following applies if you or we reside in or are located in
            the geographic area designated in the disaster declaration or proclamation:

        If a time limitation is imposed on you or us for performance of a duty or any act (including transmittal of
        information), and such performance would be required during the time period covered by the declaration or
        proclamation, your performance and our performance is subject to a deferral period of thirty (30) days.
        The Commissioner of Insurance may extend such deferral period.


PY 01 25 01 17                              © 2016 Liberty Mutual Insurance                                  Page 1 of 2
                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 127 of 150



B. Paragraph I. SUIT AGAINST THE COMPANY of SECTION VI — LOSS CONDITIONS is replaced by the
   following:

    I.    SUIT AGAINST THE COMPANY

          No suit or other legal proceeding shall be brought against us unless there has been full compliance with all
          the Policy terms and conditions. Any suit against us must be brought within three (3) years next after the
          inception of the loss.

C. APPENDIX E - NAMED STORMTIERS FOR USA INCLUDING ITS COMMONWEALTHS AND
   TERRITORIES — SOUTHERN TIER TWO is replaced by the following:

    SOUTHERN TIER TWO: SOUTH CAROLINA TO TEXAS

             STATE                              COUNTIES / PARISHES / INDEPENDENT CITIES

         labama               Clarke, Coffee, Conecuh, Covington, Dale, Escambia, Geneva, Houston, Monroe,
                                ashington
    Louisiana                 Allen, Avoyelles, Beauregard, Evangeline, St. Helena, St. Landry, West Feliciana

    Mississippi .             Forrest, Greene, Jones, Lamar, Marion, Perry, Pike, Walthall, Wayne
    South Carolina            Bamberg, Calhoun, Clarendon, Dillon, Florence, Hampton, Marion, Orangeburg
    Texas                     Austin, Brazos, Colorado, De Witt, Duval, Fayette, Gonzales, Grimes, Jim Hogg,
                              Karnes, Lavaca, Live Oak, McMullen, Montgomery, Newton, Polk, San Jacinto,
                              Starr, Tyler, Walker, Waller, Washington



AII other terms and conditions remain unchanged.




PY 01 25 01 17                               © 2016 Liberty Mutual Insurance                                  Page 2 of 2
                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 128 of 150



Policy Number YAC-L9L-453866-027
Issued by     Employers Insurance Company of Wausau

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                              NORTH DAKOTA CHANGES


This endorsement applies only to covered property located in North Dakota and modifies insurance provided under
the following:

    PREMIER PROPERTY PROTECTORT""


A. Paragraph k. of SECTION II — PROPERTY DAMAGE, C.2. EXCLUSIONS is added:

    k. Any act committed by you or at your direction, by others, which is intended to cause loss or damage. This
        exclusion will not apply to deny coverage to an innocent additional named insured who did not cooperate
        in or contribute to the creation of the loss, provided it is a covered loss, and the loss arose out of domestic
        violence and the perpetrator of the loss is criminally prosecuted for the act causing the loss.

        Our payment for a covered loss to the innocent additional named insured is limited to that insured's
        insurable interest in the covered property as reduced by any payment to a mortgagee or other secured
        interest. In no event will we pay more than the applicable LIMIT OF LIABILITY.

B. Paragraph 4. is added to SECTION V— GENERAL POLICY CONDITIONS, R. VALUATION:

    4. If real property is wholly destroyed by a covered loss and there is no fraud on the part of you or your
       assignee, the LIMIT OF LIABILITY on such real property shall be taken conclusively to be the true value
       of the covered property and the true amount of loss and measure of damages, subject to the following:

        a. If the loss occurred:

             (1) Within ninety (90) days after the Policy effective date; or

             (2) Within ninety (90) days after the LIMIT OF LIABILITY was increased by 25% or more at your
                 request;

             The amount payable to you for the covered loss is the LIMIT OF LIABILITY for real property, or the
             actual cash value, or replacement cost of the covered property, whichever is less.

        b. However, a. above does not apply in the following situations:

             (1) If this Policy is renewed with an increased LIMIT OF LIABILITY for real property in an amount less
                 than 25%

             (2) If the LIMIT OF LIABILITY for real property has increased 25% or more due to the construction of
                 additions to real property; or

             (3) If an increased LIMIT OF LIABILITY for real property was approved by us prior to a covered loss.

        c.   Buildings under the course of construction must be valued and settled according to the actual cash
             value of that portion of construction completed at the time of a covered loss.




PY 01 26 01 17                              © 2016 Liberty Mutual Insurance                                  Page 1 of 2
                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 129 of 150



         d. This VALUATION provision does not apply to any claim for total loss to any building which is insured
             as part of a blanket LIMIT OF LIABILITY applicable to two (2) or more buildings. Any claim for total
             loss to a building insured on a blanket basis will be settled at replacement cost or at actual cash
             value, depending on the Policy provisions applicable to the building sustaining the total loss.

C. Paragraph 10. of SECTION VI — LOSS CONDITION, E. DUTIES AFTER A LOSS is replaced by the following:

    10. Within twenty (20) days after we receive your notice of loss, we will furnish you with a blank Proof of Loss
        form. You are required to submit to us, within sixty (60) days from the date the blank form is furnished,
        unless we extend the time in writing, a signed, sworn Proof of Loss that states to the best of your knowledge
        and belief:

         a. The time and cause of the loss;

         b. Your interest and the interest of all others in the property involved;

         c. Any other policies of insurance that may provide coverage for the loss;

         d. Any changes in title or occupancy of the property during the Policy period and;

         e. The amount of your claimed loss.

         You shall also submit with the Proof of Loss:

             (1) A complete inventory of the lost, damaged and destroyed property, showing in detail the quantity,
                 and amount of loss claimed as specified in the valuation provision of the Policy;

             (2) An accurate record(s) of all repair costs and all bills, receipts and related documents that establish
                 the amount of the loss;

             (3) Specifications for any damaged building; and

             (4) Detailed estimates and invoices for the repair of any damage.

D. Paragraph 3. of SECTION VI — LOSS CONDITIONS, H. SUBROGATION is added:

    3. If a covered loss is caused by or results from an act of domestic violence committed by you or any other
       insured designated in this Policy and we make payment to an innocent additional named insured who is
       the victim of the act of domestic violence, (subject to paragraph A. of this endorsement) the rights of that
       innocent additional named insured to recover damages from the perpetrator of the act of domestic violence
       are transferred to us to the extent of that payment.

E. Paragraph I. SUIT AGAINST THE COMPANY of SECTION VI — LOSS CONDITIONS is replaced by the
   following:

    I.   SUIT AGAINST THE COMPANY

         No suit or other legal proceeding shall be brought against us unless there has been full compliance with all
         the Policy terms and conditions. Any suit against us must be brought within three (3) years next after the
         inception of the loss.

AII other terms and conditions remain unchanged.




PY 01 26 01 17                              © 2016 Liberty Mutual Insurance                                  Page 2 of 2
                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 130 of 150



Policy Number YAC-L9L-453866-027
Issued by     Employers Insurance Company of Wausau

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                     OHIO CHANGES


This endorsement applies only to covered property located in Ohio and modifies insurance provided under the
following:

    PREMIER PROPERTY PROTECTORr""


A. The following are added to SECTION V— GENERAL POLICY CONDITIONS, R. VALUATION and apply only
    to real property subject to valuation based on actual cash value:

    4.   If real property at a covered location is totally destroyed by fire or lightning, and there is no fraud on the
         part of you or your assignee and there is no change increasing the risk w'ithout our consent, the LIMIT OF
         LIABILITY on such real property shall be taken to be the true value of the covered property and the true
         amount of the loss.

    5. If real property at a covered location is only partially destroyed by fire or lightning, the amount payable to
       you is the actual loss sustained, but no more than the applicable LIMIT OF LIABILITY.

AII other terms and conditions remain unchanged.




PY 01 27 01 17                           1 © 2016 Liberty Mutual Insurance                                   Page 1 of 1
                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 131 of 150



Policy Number YAC-L9L-453866-027
Issued by     Employers Insurance Company of Wausau

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                   OREGON CHANGES

This endorsement applies only to covered property located in Oregon and modifies insurance provided under the
following:

    PREMIER PROPERTY PROTECTORT"^


A. Paragraph 10. of SECTION VI — LOSS CONDITIONS, E. DUTIES AFTER A LOSS is replaced by the following:

    10. Within ninety (90) days after you receive the necessary forms from us, unless we extend the time in writing,
        you must send us a signed, sworn Proof of Loss that states to the best of your knowledge and belief:

        a. The time and cause of the loss;

        b. Your interest and the interest of all others in the property involved;

        c. Any other policies of insurance that may provide coverage for the loss;

        d. Any changes in title or occupancy of the property during the Policy period and;

        e. The amount of your claimed loss.

        You shall also submit with the Proof of Loss:

            (1) A complete inventory of the lost, damaged and destroyed property, showing in detail the quantity,
                and amount of loss claimed as specified in the valuation provision of the Policy;

            (2) An accurate record(s) of all repair costs and all bills, receipts and related documents that establish
                the amount of the loss;

            (3) Specifications for any damaged building; and

            (4) Detailed estimates and invoices for the repair of any damage.

B. Paragraph B. APPRAISAL of SECTION VI — LOSS CONDITIONS is replaced by the following:

    B. APPRAISAL

        1. If we and you disagree on the value of the covered property or the amount of a loss, both parties may
           agree to an appraisal of the loss and to be bound by the results of that appraisal. If both parties so
           agree, then each party will select a competent and impartial appraiser.

        2. The two appraisers will select an umpire. If they cannot agree, either may request that selection be
           made by a judge of a court having jurisdiction where the covered loss occurred.

        3. The appraisers will state separately the value of the covered property and amount of loss. If they fail
           to agree, they will submit their differences to the umpire. A decision agreed to by any two will be
           binding.

        4. Each party will pay its chosen appraiser and bear the other expenses of the appraisal and umpire
           equally.

AII other terms and conditions remain unchanged.


PY 01 29 01 17                              © 2016 Liberty Mutual Insurance                                  Page 1 of 1
                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 132 of 150



Policy Number YAC-L9L-453866-027
Issued by     Employers Insurance Company of Wausau

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               PENNSYLVANIA CHANGES


This endorsement applies only to covered property located in Pennsylvania and modifies insurance provided
under the following:

    PREMIER PROPERTY PROTECTORT""


A. Paragraph D. COMPANY OPTION of SECTION VI — LOSS CONDITIONS is replaced by the following:

    D. COMPANY OPTION

        1.   At our option, we will repair, rebuild or replace damaged covered property with other property of like
             kind and quality within a reasonable period of time.

        2.   If we elect to repair or replace the covered property:

             a.    Except as provided in c. below, we will notify you of that decision within fifteen (15) working days
                   of our receipt of your proof of loss, that we:

                   (1) Accept your claim;

                   (2) Deny your claim; or

                  (3) Need more time to determine whether your claim should be accepted or denied.

                  If we deny your claim, such notice will be in writing, and will state any policy provision, condition
                  or exclusion used as a basis for the denial.

                  If we need more time to determine whether your claim should be accepted or denied, the written
                  notice will state the reason why more time is required.

             b. If we have not completed our investigation, we will notify you again in writing, within thirty (30)
                days after the date of the initial notice as provided in 2.a.(3) above, and thereafter every forty-five
                (45) days. The written notice will state why more time is needed to investigate your claim and when
                you may expect us to reach a decision on your claim.

             c.   The notice procedures in 2.a. and 2.b. above do not apply if we have a reasonable basis, supported
                  by specific information, to suspect that an insured has fraudulently caused or contributed to the
                  loss by arson or other illegal activity. Under such circumstances, we will notify you of the disposition
                  of your claim within a period of time reasonable to allow full investigation of the claim, after we
                  receive a properly executed proof of loss.

        3. We will, at our option, take title to all or any part of the damaged or destroyed property at the agreed
             or appraised value.

AII other terms and conditions remain unchanged.




PY 01 30 01 17                               © 2016 Liberty Mutual Insurance                                  Page 1 of 1
                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 133 of 150



Policy Number YAC-L9L-453866-027
Issued by     Employers Insurance Company of Wausau

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                             SOUTH CAROLINA CHANGES


This endorsement applies only to covered property located in South Carolina and modifies insurance provided
under the following:

    PREMIER PROPERTY PROTECTORT"'


A. The following is added to SECTION II — PROPERTY DAMAGE, C.1. EXCLUSIONS:

    1. We do not cover:

         i. Loss or damage to paint or waterproofing material applied to the exterior of real property caused by
              or resulting from a NAMED STORM, unless the real property to which such loss or damage occurs
              also sustains other direct physical loss or damage caused by or resulting from a NAMED STORM in
              the course of the same occurrence.

             When loss or damage to exterior paint or waterproofing material is excluded, we will not include the
             value of paint or waterproofing material to determine the amount of the NAMED STORM deductible.

B. Paragraph I. SUIT AGAINST THE COMPANY of SECTION VI — LOSS CONDITIONS is replaced by the
   following:

    I.   SUIT AGAINST THE COMPANY

         No suit or other legal proceeding shall be brought against us unless there has been full compliance with all
         the Policy terms and conditions. Any suit against us must be brought within three (3) years next after the
         inception of the loss.

AII other terms and conditions remain unchanged.




PY 01 31 01 17                              © 2016 Liberty Mutual Insurance                                  Page 1 of 1
                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 134 of 150



Policy Number YAC-L9L-453866-027
Issued by     Employers Insurance Company of Wausau

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                   TEXAS CHANGES

This endorsement applies only to covered property located in Texas and modifies insurance provided under the
following:

    PREMIER PROPERTY PROTECTORT""


For purposes of this endorsement, business day means a day other than Saturday, Sunday or holiday recognized
by the state of Texas.

A. Paragraph H. JURISDICTION of SECTION I— DECLARATIONS is replaced by the following:

    H. JURISDICTION

        Any disputes arising hereunder will be exclusively subject to a State or Federal jurisdiction within the United
        States of America.

B. Paragraph 9. DEFENSE FOR PERSONAL PROPERTY OF OTHERS of SECTION II — PROPERTY DAMAGE,
   D. PROPERTY DAMAGE COVERAGES AND LIMITATIONS is replaced by the following:

    9. DEFENSE FOR PERSONAL PROPERTY OF OTHERS

        a. We cover the cost to defend that part of any suit against you alleging direct physical loss or damage of
           the type insured by this Policy to personal property of others of the type insured by this Policy, in your
           custody, and while at a covered location. We may without prejudice undertake any investigation,
           negotiation or settlement of any such claim or suit as we deem appropriate.

        b. We do not cover the cost to defend any suit against you when you are acting as a warehouseman,
           bailee for hire, or carrier for hire.

        c. We will notify you in writing of any initial offer to settle a claim brought against you as described in a.
           above. We will give you the notice within ten (10) days after the date the offer is made.

        d. We will notify you in writing of any settlement of a claim brought against you as described in a. above.____
           We will give you the notice within thirty (30) days after the settlement.

C. Paragraph C. CONCEALMENT, MISREPRESENTATION OR FRAUD of SECTION V— GENERAL POLICY
   CONDITIONS is replaced by the following:

    C. CONCEALMENT, MISREPRESENTATION OR FRAUD

    In accordance with Texas §705.003 and §705.004, this entire Policy is void, if with the actual intent to deceive

    1. You;

    2. Your representatives; or

    3. Any insured;




PY 01 33 01 17 ,                           © 2016 Liberty Mutual Insurance                                  Page 1 of 4
                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 135 of 150



    commit fraud or conceal or misrepresent a fact or circumstance concerning:

        a. This Policy;

        b. The covered property;

        c. Your interest in the covered property; or

        d. A claim under this Policy.

D. Paragraphs 3. and 10. of SECTION VI — LOSS CONDITIONS, E. DUTIES AFTER A LOSS are replaced by the
   following:

    3. As soon as possible, give us a description of the property involved and how, when and where the loss
        happened. However, with respect to loss or damage in the State of Texas caused by wirid or hail in the
        catastrophe area as defined by the Texas Insurance Code, any claim must be filed with us not later than
        one (1) year after the date of the loss or damage that is the subject of the claim, except that a claim may
        be filed after the first anniversary of the date of the loss or damage for good cause shown by the person
        filing the claim.

    10. Submit to us, within ninety-one (91) days from the date of loss, unless we extend the time in writing, a
        signed, sworn Proof of Loss that states to the best of your knowledge and belief:

        a. The time and cause of the loss;

        b. Your interest and the interest of all others in the property involved;

        c. Any other policies of insurance that may provide coverage for the loss;

        d. Any changes in title or occupancy of the property during the Policy period and;

        e. The amount of your claimed loss.

        You shall also submit with the Proof of Loss:

            (1) A complete inventory of the lost, damaged and destroyed property, showing in detail the quantity,
                and amount of loss claimed as specified in the valuation provision of the Policy;

            (2) An accurate record(s) of all repair costs and all bills, receipts and related documents that establish
                the amount of the loss;

        -   (3) Specifications for any damaged building; and

            (4) Detailed estimates and invoices for the repair of any damage.

E. Paragraph G. PAYMENT OF LOSS of SECTION VI — LOSS CONDITIONS is replaced by the following:

    G. PAYMENT OF LOSS

        1. Within fifteen (15) days after we receive your written notice of claim, we must:

            a. Acknowledge receipt of the claim. If our acknowledgement of the claim is not in writing, we will
               keep a record of the date, method and content of our acknowledgement;

            b. Begin any investigations of the claim;




PY 01 33 01 17                             © 2016 Liberty Mutual Insurance                                  Page 2 of 4
                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 136 of 150



              c. Specify the information you must provide in accordance with paragraph SECTION VI — LOSS
                 CONDITIONS, E. DUTIES AFTER A LOSS.

             We may request more information, if during the investigation of the claim such additional information is
             necessary.

         2. After we receive the information we request, we must notify you in writing whether your claim will be
            paid or has been denied or whether more information is needed:

             a. Within fifteen (15) business days; or

             b. Within thirty (30) days if we have reason to believe the loss resulted from arson.

         3. If we do not approve payment of your claim or need more time for processing your claim, we must:

             a. Give the reasons for denying your claim; or,

             b. Give the reasons we require more time to process your claim. But, we must either approve or
                deny your claim within forty-five (45) days after requesting more time.

         4. If we notify you that we will pay your claim, or part of your claim, we must pay within five (5) business
            days after we notify you.

         S. If payment of your claim or part of your claim requires the performance of an act by you, we must pay
            within five (5) business days after the date you perform the act.

         6. Catastrophe Claims

             If a claim re'sults from a weather related catastrophe or a major natural disaster, the claim handling and
             claim payment deadlines described in paragraphs G.1. through G.5. above are extended for an
             additional fifteen (15) days.

             Catastrophe or a major natural disaster means a weather related event which is:

             a. Declared a disaster under the Texas Disaster Act of 1975; or

             b. Determined to be a catastrophe by the Texas Department of Insurance.

F. Paragraph I. SUIT AGAINST THE COMPANY of SECTION VI — LOSS CONDITIONS is replaced by the
    following:

    I.   SUIT AGAINST THE COMPANY

         No suit or other legal proceeding shall be brought against us unless there has been full compliance with all
         the Policy terms and conditions. Any suit against us must be brought within two (2) years, one (1) day next
         after the inception of the loss.

         With respect to loss or damage in the State of Texas caused by wind or hail in the catastrophe area as
         defined by the Texas Insurance Code, no one may bring a legal action against us under this Policy unless:

         1. There has been full compliance with all the terms of this Policy; and

         2. The action is brought within the earlier of the following:

             a. Two (2) years and one (1) day from the date we accept or reject the claim; or

             b. Three (3) years and one (1) day from the date of the loss or damage that is the subject of the claim.



PY 01 33 01 17                              © 2016 Liberty Mutual Insurance                                  Page 3 of 4
                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 137 of 150



G. The following is added to SECTION VI — LOSS CONDITIONS:

     J. TEXAS INSURANCE CODE SECTION 862.053. FIRE INSURANCE: TOTAL LOSS OF REAL PROPERTY

        A fire insurance policy, in case of a total loss by fire of property insured, shall be held and considered to be
        a liquidated demand against the company for the full amount of the policy. This provision does not apply
        to personal property.

AII other terms and conditions remain unchanged.




PY 01 33 01 17                             © 2016 Liberty Mutual Insurance                                  Page 4 of 4
                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 138 of 150



Policy Number YAC-L9L-453866-027
Issued by     Employers Insurance Company of Wausau

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              TEXAS CHANGES — CANCELLATION AND NONRENEWAL


This endorsement modifies insurance provided under the following:

    PREMIER PROPERTY PROTECTORr"'


A. Paragraphs 2., 3. and 5 of SECTION V- GENERAL POLICY CONDITIONS, B. CANCELLATION are replaced
   by the following:

    2.a.     If this Policy covers a condominium association, and the condominium property contains at least one
             residence or the condominium declarations conform with the Texas Uniform Condominium Act, then we
             may cancel this Policy by mailing or delivering written notice of cancellation, at least thirty (30) days before
             the effective date of cancellation, to:
             (1) You; and
             (2) Each unit-owner to whom we issued a certificate of insurance.

             If we cancel this Policy, we will, at your request, provide a written statement of the reason or reasons for
             such cancellation.

         b. If this Policy covers a risk other than the risk described in Paragraph 2.a. above, then we may cancel this
            Policy by mailing or delivering to you written notice of cancellation at least:

             (1) Fourteen (14) days before the effective date of cancellation if we cancel for nonpayment of premium;
                 or
             (2) Thirty (30) days or the number of days specified in the CANCELLATION TIME SPECIFICATIONS,
                 whichever is greater, before the effective date of cancellation if we cancel for any other reason.

             If we cancel this Policy, we will, at your request, provide a written statement of the reason or reasons for
             such cancellation.

         c. In compliance with Texas law, we will not cancel this Policy solely because you are an elected official.

    3.       We will mail or deliver our notice to your last mailing address known to us. If this Policy covers -a
             condominium association, and the condominium property contains at least one residence or the
             condominium declarations conform with the Texas Uniform Condominium Act, then we will also mail or
             deliver notice of cancellation to each unit-owner to whom we issued a certificate of insurance, to each
             last mailing address known to us.

    5.      If this Policy is cancelled, we will send you any premium refund due. If we cancel, the refund will be pro
            rata. If you cancel, the refund may be less than pro rata. However, the cancellation will be effective even
            if we have not made or offered a refund. The notice of cancellation will state that unearned paid premium,
            if not tendered, will be refunded on demand.




PY 02 45 01 17                                © 2016 Liberty Mutual Insurance                                    Page 1 of 2
                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 139 of 150



B. The NONRENEWAL provision of SECTION V - GENERAL POLICY CONDITIONS is replaced by the following:

    NONRENEWAL

    1. If we decide not to renew this Policy, we will mail or deliver a wriften notice of nonrenewal to you at least
       sixty (60) days before the expiration date of this Policy. Notice will be sent to your last mailing address
       known to us and will state the reason for nonrenewal. Proof of mailing will be sufficient evidence of notice.

    2. In compliance with Texas law, we will not refuse to renew this Policy solely because you are an elected
       official.

    3. If this Policy covers a condominium association, and the condominium property contains at least one
       residence or the condominium declarations conform with the Texas Uniform Condominium Act, then:

        a. We will mail or deliver written notice of nonrenewal, at least sixty (60) days before the expiration or
           anniversary date of the Policy, to you and to each unit-owner to whom we issued a certificate of
           insurance.

        b. We will mail or deliver such notice to each last mailing address known to us: If notice is mailed, proof
           of mailing will be sufficient evidence of notice.




PY 02 45 01 17                             © 2016 Liberty Mutual Insurance                                  Page 2 of 2
                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 140 of 150



Policy Number YAC-L9L-453866-027
Issued by     Employers Insurance Company of Wausau

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                     UTAH CHANGES

This endorsement applies only to covered property located in Utah and modifies insurance provided under the
following:

    PREMIER PROPERTY PROTECTORT"'


A. Paragraph 10. of SECTION VI — LOSS CONDITIONS, E. DUTIES AFTER A LOSS is replaced by the following:

    10. Submit to us, within ninety (90) days from the date of loss, a signed, sworn statement of loss. Failure to
        give the statement of loss within ninety (90) days of loss does not invalidate your claim, provided you
        submit the statement of loss as soon as reasonably possible, and you show that it was not reasonably
        possible to give the statement of loss within ninety (90) days.

         The statement of loss should show, to the best of your knowledge and belief:

         a. The time and cause of the loss;

         b. Your interest and the interest of all others in the property involved;

         c. Any other policies of insurance that may provide coverage for the loss;

         d. Any changes in title or occupancy of the property during the Policy period and;

         e. The amount of your claimed loss.

         You shall also submit with the Proof of Loss:

             (1) A complete inventory of the lost, damaged and destroyed property, showing in detail the quantity,
                 and amount of loss claimed as specified in the valuation provision of the Policy;

             (2) An accurate record(s) of all repair costs and all bills, receipts and related documents that establish
                 the amount of the loss;

             (3) Specifications for any damaged building; and

             (4) Detailed estimates and invoices for the repair of any damage.

B. Paragraph I. SUIT AGAINST THE COMPANY of SECTION VI — LOSS CONDITIONS is replaced by the
    following:

    I.   SUIT AGAINST THE COMPANY

         No suit or other legal proceeding shall be brought against us unless there has been full compliance with all
         the Policy terms and conditions. Any suit against us must be brought within three (3) years next after the
         inception of the loss.

AII other terms and conditions remain unchanged.




PY 01 34 01 17                              © 2016 Liberty Mutual Insurance                                  Page 1 of 1
                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 141 of 150



Policy Number YAC-L9L-453866-027
Issued by     Employers Insurance Company of Wausau

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                   VIRGINIA CHANGES


This endorsement applies only to covered property located in Virginia and modifies insurance provided under
the following:

    PREMIER PROPERTY PROTECTORT"'


A. Paragraph H. JURISDICTION of SECTION I— DECLARATIONS is replaced by the following:

    H. JURISDICTION

    Any disputes arising hereunder will be exclusively subject to a State or Federal jurisdiction within the United
    States of America.

B. Paragraph (1) following item number (6) of 2.a. Terrorism of C. EXCLUSIONS is replaced with the following:

    (1) If terrorism results in fire, in which case we cover the direct physical loss or damage caused by the fire.
        This exception is subject to all applicable Policy provisions including the LIMIT OF LIABILITY on the
        affected property. Such coverage for ensuing loss applies only to direct loss or damage by fire to covered
        property. This coverage does not apply to insurance provided under any TIME ELEMENT coverage, or to
        fire legal liability coverage; or

C. The LAND AND WATER CLEANUP, REMOVAL AND DISPOSAL provision of SECTION II — PROPERTY
   DAMAGE, D. PROPERTY DAMAGE COVERAGES AND LIMITATIONS is replaced by the following:

    LAND AND WATER CLEANUP, REMOVAL AND DISPOSAL

    a. For uninsured property at a covered location consisting of land, water, or any other substance in or on land
       or water at a covered location, we cover your reasonable and necessary cost for the cleanup, removal
       and disposal of the actual presence of contaminant(s) from that property if the release, discharge or
       dispersal of such contaminant(s) is a result of a covered loss.

    b. This PROPERTY DAMAGE COVERAGE AND LIMITATION does not apply:

        (1) At any location insured for personal property only; or

        (2) At any location, or to any property, covered under the NEWLY ACQUIRED LOCATIONS or ERRORS
            AND OMISSIONS coverages provided by this Policy or at a Miscellaneous Unnamed Location.

    c. You may make an initial claim for loss or damage covered by this PROPERTY DAMAGE COVERAGE AND
       LIMITATION on an actual cash value basis instead of on a replacement cost basis. In the event you elect
       to have the claim settled on an actual cash value basis, you may still make a claim for the difference
       between the actual cash value and replacement cost if you notify us of your intent to do so within six
        months of the later of the following dates:

        (1) The last date on which you received a payment for actual cash value; or

        (2) The date of entry of a final order of a court of competent jurisdiction declaring your right to full
            replacement cost.




PY 01 36 01 17                              ©'2016 Liberty Mutual Insurance                                  Page 1 of 2
                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 142 of 150



D. The following is added to the FIRE DEPARTMENT SERVICE CHARGES provision of SECTION II —
    PROPERTY DAMAGE, D. PROPERTY DAMAGE COVERAGES AND LIMITATIONS:

    When a volunteer fire department that is not fully funded by real estate taxes or other property taxes is called
    to save or protect covered property from a covered loss, we will pay the amount billed to you, up to $250,
    unless a higher LIMIT OF LIABILITY is shown in the Declarations for FIRE DEPARTMENT SERVICE
    CHARGES, in which case, that higher LIMIT OF LIABILITY will apply.

E. Paragraph B. APPRAISAL of SECTION VI — LOSS CONDITIONS is replaced by the following:

    B. APPRAISAL

        1. If you and we fail to agree on the value of the covered property or,amount of a loss, either party may
           demand that the disputed amount be submitted for appraisal. In this event, each party will select a
           competent and impartial appraiser. Each party must notify the other of the identity of its appraiser within
           twenty (20) days of the written demand for appraisal.

        2. The two (2) appraisers will choose a competent and disinterested umpire. If the appraisers are unable
           to agree on an umpire within fifteen (15) days, you or we may apply in writing for the appointment of
           an umpire to the judge of the circuit court of the county or city in which the damaged or destroyed
           property was located at the time of loss.

        3. The appraisers will state separately the value of the property and the amount of the loss. If the
           appraisers submit a written report of an agreement to you and us, the amount they agree on will be
           the amount of our payment for the loss. If the appraisers fail to agree, they will submit their differences
           to the umpire. A decision agreed upon by any two of these three will set the amount of loss. An appraisal
           decision will be binding on both parties.

        4. Each appraiser will be paid by the party that selects him or her. Other expenses of the appraisal and
           compensation of the umpire will be paid equally by you and us. However, if we make written demand
           for an appraisal of the loss, we will reimburse you for the reasonable cost of your chosen appraiser,
           and for your portion of the cost of the umpire.

F. Paragraph 2. of SECTION VI — LOSS CONDITIONS, E. DUTIES AFTER A LOSS does not apply.

AII other terms and conditions remain unchanged.




PY 01 36 01 17                             © 2016 Liberty Mutual Insurance                                  Page 2 of 2
                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 143 of 150



Policy Number YAC-L9L-453866-027
Issued by     Employers Insurance Company of Wausau

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               WASHINGTON CHANGES


This endorsement applies only to covered property located in Washington and modifies insurance provided
under the following:

    PREMIER PROPERTY PROTECTORT""
    EXCLUSION OF CERTIFIED ACTS OF TERRORISM


A. Paragraph H. JURISDICTION of SECTION I — DECLARATIONS is replaced by the following:

    H. JURISDICTION

         Any disputes arising hereunder will be exclusively subject to a State or Federal jurisdiction within the United
         States of America.

B. The first paragraph of item 2. of SECTION II — PROPERTY DAMAGE, C. EXCLUSIONS is replaced with the
   following:

    VVe do not cover any of the excluded events listed below. Loss or damage will be considered to have been
    caused by an excluded event if the occurrence of that event directly and solely results in physical loss or
    damage, or initiates a sequence of events which results in physical loss or damage, regardless of the nature of
    any intermediate or final event in that sequence.

C. Paragraph i. of SECTION II — PROPERTY DAMAGE, C.2. EXCLUSIONS is replaced by the following:

    i.   Any criminal, fraudulent or dishonest act, including theft, committed alone or in collusion with others:

         (1) By you or any proprietor, partner, director, trustee, officer or employee of an Insured; or

         (2) By any proprietor, partner, director, trustee, or officer of any business or entity (other than a common
             carrier) engaged by you to do anything in connection with property insured under this Policy.

         However, we do cover direct physical loss or damage intentionally caused by your employee or any
         individual specified in (2) above provided that said individuals acted without your knowledge.

         This exclusion will not apply to deny an insured's otherwise covered property loss if the property loss is
         caused by an act of domestic abuse by another insured under this Policy, the insured claiming property
         loss files a police report and cooperates with any law enforcement investigation relating to the act of
         domestic abuse, and the insured claiming property loss did not cooperate in or contribute to the creation of
         the property loss. Payment by the insurer to an insured may be limited to the person's insurable interest in
         the property less payments made to a mortgagee or other party with a legal secured interest in the property.
         An insurer making payment to an insured under RCW 48.18.120 (1) has all rights of subrogation to recover
         against the perpetrator of the act that caused the loss.




PY 01 37 01 17                              © 2016 Liberty Mutual Insurance                                  Page 1 of 4
                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 144 of 150



D. Paragraph 3. of SECTION IV — DESCRIBED LOSSES, A. EARTH MOVEMENT is replaced by the following:

    3.   EARTH MOVEMENT is:

         Earthquake, landslide, subsidence or sinking, rising or shifting of the earth, avalanche, whether natural or
         man-made, or volcanic eruption that directly and solely results in physical loss or damage, or initiates a
         sequence of events which results in physical loss or damage, regardless of the nature of any intermediate
         or final event in that sequence.

         However, physical loss or damage from fire, explosion, sprinkler leakage or FLOOD caused by EARTH
         MOVEMENT will not be considered to be loss by EARTH MOVEMENT within the terms and conditions of
         this Policy.

E. Paragraph 2. of SECTION IV — DESCRIBED LOSSES, D. FLOOD is replaced by the following:

    2.   FLOOD is:

         a. Surface waters; rising waters; storm surge, wave wash; waves; tsunami; tide or tidal water; the release
            of water, the rising, overFlowing or breaking of boundaries of natural or man-made bodies of water; or
            the spray therefrom; all whether driven by wind or not;

         b. Sewer back-up resulting from any of the foregoing; or

         c. Mudslide or mudflow caused by or resulting from surface water, runoff or accumulation of water on or
            under the ground;
             that directly and solely results in physical loss or damage, or initiates a sequence of events which
             results in physical loss or damage, regardless of the nature of any intermediate or final event in that
             sequence.

         Covered loss from FLOOD associated with a storm or weather disturbance whether or not identified by
         name by any meteorological authority is considered to be FLOOD within the terms of this Policy. However,
         physical loss or damage from fire, explosion or sprinkler leakage caused by FLOOD will not be considered
         to be loss by FLOOD within the terms and conditions of this Policy.

F. Paragraph C. CONCEALMENT, MISREPRESENTATION OR FRAUD of SECTION V- GENERAL POLICY
   CONDITIONS is replaced by the following:

    C. CONCEALMENT, MISREPRESENTATION OR FRAUD

         This entire Policy is void if you intentionally conceal or misrepresent any material fact or circumstance
         relating to it.

         However, this will not apply to deny an insured's otherwise covered property loss if the property loss is
         caused by an act of domestic abuse by another insured under this Policy, the insured claiming property
         loss files a police report and cooperates with any law enforcement investigation relating to the act of
         domestic abuse, and the insured claiming property loss did not cooperate in or contribute to the creation of
         the property loss. Payment by the insurer to an insured may be limited to the person's insurable interest in
         the property less payments made to a mortgagee or other party with a legal secured interest in the property.
         An insurer making payment to an insured under RCW 48.18.120 (1) has all rights of subrogation to recover
         against the perpetrator of the act that caused the loss.




PY 01 37 01 17                               © 2016 Liberty Mutual Insurance                                  Page 2 of 4
                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.
   Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 145 of 150



G. Paragraph E. INSPECTION of SECTION V - GENERAL POLICY CONDITIONS is replaced by the following:

    E. INSPECTION

        1. During the period of this Policy, we will be permitted, but not obligated, to inspect the covered property.
           Our right to inspect, the periormance of or failure to inspect, and any report arising out of an inspection
           will not constitute an undertaking or imply that the property is safe, healthful, or in compliance with laws,
           regulations, codes or standards. We will have no liability to you or others because of any inspection
           or failure to inspect, or on account of anyone's use or reliance upon any report or other information
           generated during the course of, or as a result of any inspection.

        2. This condition does not apply to any inspections, surveys, reports or recommendations we may make
           relative to certification, under state or municipal statutes, ordinances or regulations, of boilers, pressure
           vessels or elevators.

H. Paragraph F. LENDERS LOSS PAYEE AND MORTGAGEE INTERESTS AND OBLIGATIONS of SECTION V
   - GENERAL POLICY CONDITIONS is deleted and replaced by endorsement PY 03 21 Washington Lender's
   Loss Payable Endorsement as required by the Washington Insurance Commissioner.

I. Paragraph 5. of SECTION V- GENERAL POLICY CONDITIONS, OTHER INSURANCE is replaced by the
    following:

    5. You may have other insurance subject to the same plan, terms, conditions and provisions as the insurance
       under this Policy. If you do, we will pay our share of the covered loss or damage. Our share is the
       proportion that the applicable LIMIT OF LIABILITY under this Policy bears to the limits of liability of all
       insurance covering on the same basis.

J. Paragraph 2. of SECTION V- GENERAL POLICY CONDITIONS, VALUATION is replaced by the following:

    2. You may elect not to repair or replace the covered property lost, damaged or destroyed. Loss settlement
       may be elected on the lesser of repair or replacement cost basis if the proceeds of such loss settlement
       are expended on other capital expenditures related to your operations within two (2) years from the date
        of loss. As a condition of collecting under this provision, such expenditure must be unplanned as of the date
        of loss and be made at a covered location under this Policy. This provision does not extend to
       DEMOLITION AND INCREASED COST OF CONSTRUCTION or to property scheduled for demolition at
       the time of loss.

        Replacement cost means the cost to replace covered property:
        a. With new materials of like kind and quality and used for the same purpose; and

        b. At the location where the loss happened.

        But replacement cost excludes any increased cost of repair or reconstruction by reason of any law or
        ordinance regulating construction, repair or use.

K. Paragraph 2. of SECTION VI — LOSS CONDITIONS, H. SUBROGATION is replaced by the following:

    2. We will be entitled to a recovery only after you have been fully compensated for damages.

L. Paragraph 1. of SECTION VII — DEFINITIONS is replaced by the following:

    1. Actual cash value: The amount it would cost to repair or replace covered property, on the date of loss,
        with material of like kind and quality, but in no event more than the fair market value.




PY 01 37 01 17                             © 2016 Liberty Mutual Insurance                                  Page 3 of 4
                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 146 of 150




M. Paragraph B. of endorsement PY 04 04 EXCLUSION OF CERTIFIED ACTS OF TERRORISM is replaced by
   the following:

    B. The following exclusion is added:

        CERTIFIED ACT OF TERRORISM EXCLUSION

        We will not pay for loss or damage caused by or resulting from a"certified act of terrorism". Loss or damage
        will be considered to have been caused by or resulting from a"certified act of terrorism" if the occurrence
        of that "certified act of terrorism" directly and solely results in physical loss or damage, or initiates a
        sequence of events which results in physical loss or damage, regardless of the nature of any intermediate
        or final event in that sequence.


AII other terms and conditions remain unchanged.




PY 01 37 01 17                             © 2016 Liberty Mutual Insurance                                  Page 4 of 4
                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 147 of 150



Policy Number YAC-1-91-453866-027
Issued by      Employers Insurance Company of Wausau

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               WEST VIRGINIA CHANGES


This endorsement applies only to covered property located in West Virginia and modifies insurance provided
under the following:

    PREMIER PROPERTY PROTECTORT"'


A. Paragraph 1. of SECTION VI — LOSS CONDITIONS, B. APPRAISAL is replaced by the following:

    1. If you fail to agree with us on the amount of a loss, then on written demand of either party, each will select
       a competent and disinterested appraiser and notify the other of the appraiser selected within twenty (20)
       days of such demand.

B. Paragraph G. PAYMENT OF LOSS of SECTION VI — LOSS CONDITIONS is replaced by the following:

    G. PAYMENT OF LOSS

        1. In settlement of all or part of any claim, we will pay the amount agreed upon within fifteen (15) working
           days after:

            Our receipt of the agreement; or

            a. The date of the performance by the claimant of any condition set by the agreement,

            whichever is later.

        2. If real property is lodated in West Virginia the following applies:

            a. Total Losses

                  In case of total loss by fire or other direct physical loss or damage of the type insured by this Policy
                  at a covered location, we will pay the LIMIT OF LIABILITY applicable to real property at that
                  covered location.

                  This provision does not apply to any claim for total loss to any building which is insured as part of
                  a blanket LIMIT OF LIABILITY applicable to two or more buildings. Any claim for total loss to a
                  building insured on a blanket basis will be settled at replacement cost or at actual cash value,
                  depending on the Policy provisions applicable to the building sustaining the total loss.

            b. Partial Losses

                  In the case of partial loss by fire or other direct physical loss or damage of the type insured by this
                  Policy at a covered location, we will pay the total amount of the partial loss; but we will not pay
                  more than the LIMIT OF LIABILITY applicable to real property at that covered location.

                  This provision will not apply if there is insurance written by another insurer covering the same
                  interest in the real property.

AII other terms and conditions remain unchanged.




PY 01 38 01 17                               © 2016 Liberty Mutual Insurance                                  Page 1 of 1
                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.
      Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 148 of 150



Policy number YAC-1-91-453866-027

This endorsement is effective 03/31/2017 and will terminate with the policy. It is issued by the company designated in
the Declarations. AII other provisions of the policy remain unchanged.

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                        COUNTERSIGNATURE ENDORSEMENT


This endorsement is effective at the inception of the policy and attaches to and forms a part of this policy.

Type of Insurance                                                             State

Premier Property Protector                                                    Arizona




                                                                         ~                        .

                                                       Signed by
                                                                                      Countersigning Agent




IC0024 01-04                                                                                                    Page I of I
      Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 149 of 150



Policy number YAC-L9L-453866-027

This endorsement is effective 03/31/2017 and will terminate with the policy. It is issued by the company designated in
the Declarations. AII other provisions of the policy remain unchanged.

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                       COUNTERSIGNATURE ENDORSEMENT


This endorsement is effective at the inception of the policy and attaches to and forms a part of this policy.

Type of Insurance                                                             State

Premier Property Protector                                                    Mississippi




                                                      Signed by.
                                                                         JJ4,6 a,         .

                                                                                      Countersigning Agent



IC0017 01-09                                                                                                    Page 1 of 1
      Case 4:19-cv-04707 Document 1-1 Filed on 12/03/19 in TXSD Page 150 of 150



Policy number YAC-L9L-453866-027

This endorsement is effective 03/31/2017 and will terminate with the policy. It is issued by the company designated in
the
Declarations. AII other provisions of the policy remain unchanged.

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                       COUNTERSIGNATURE ENDORSEMENT


This endorsement is effective at the inception of the policy and attaches to and forms a part of this policy.

Type of Insurance                                                             State

Premier Property Protector                                                    Nevada




                                                      Signed by
                                                                                      Countersigning Agent

IC0019 01-04                                                                                                    Page 1 of 1
